 



EXECUTION COPY

Exhibit 10.10

AESOP FUNDING II L.L.C.,
as Issuer

and

THE BANK OF NEW YORK,
as Trustee and Series 2004-2 Agent



--------------------------------------------------------------------------------

SERIES 2004-2 SUPPLEMENT
dated as of February 18, 2004

to

AMENDED AND RESTATED BASE INDENTURE
dated as of July 30, 1997



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



SERIES 2004-2 SUPPLEMENT, dated as of February 18, 2004 (this “Supplement”),
among AESOP FUNDING II L.L.C., a special purpose limited liability company
established under the laws of Delaware (“AFC-II”), THE BANK OF NEW YORK, a New
York banking corporation, as successor in interest to the corporate trust
administration of Harris Trust and Savings Bank, as trustee (together with its
successors in trust thereunder as provided in the Base Indenture referred to
below, the “Trustee”), and THE BANK OF NEW YORK, a New York banking corporation,
as agent for the benefit of the Series 2004-2 Noteholders, each Series 2004-2
Interest Rate Swap Counterparty and the Surety Provider (the “Series 2004-2
Agent”), to the Amended and Restated Base Indenture, dated as of July 30, 1997,
between AFC-II and the Trustee (as amended, modified or supplemented from time
to time, exclusive of Supplements creating a new Series of Notes, the “Base
Indenture”).

PRELIMINARY STATEMENT

WHEREAS, Sections 2.2 and 12.1 of the Base Indenture provide, among other
things, that AFC-II and the Trustee may at any time and from time to time enter
into a supplement to the Base Indenture for the purpose of authorizing the
issuance of one or more Series of Notes;

NOW, THEREFORE, the parties hereto agree as follows:

DESIGNATION

There is hereby created a Series of Notes of three classes to be issued pursuant
to the Base Indenture and this Supplement, and such Series of Notes shall be
designated generally as Series 2004-2 Rental Car Asset Backed Notes.

The Series 2004-2 Notes will be issued in three classes: one of which shall be
designated as the Series 2004-2 2.76% Rental Car Asset Backed Notes, Class A-1,
one of which shall be designated as the Series 2004-2 Floating Rate Rental Car
Asset Backed Notes, Class A-2, and one of which shall be designated as the
Series 2004-2 Floating Rate Rental Car Asset Backed Notes, Class A-3.

The proceeds from the sale of the Series 2004-2 Notes shall be deposited in the
Collection Account and shall be paid to AFC-II and used to make Loans under the
Loan Agreements to the extent that the Borrowers have requested Loans thereunder
and Eligible Vehicles are available for acquisition or refinancing thereunder on
the date hereof. Any such portion of proceeds not so used to make Loans shall be
deemed to be Principal Collections.

The Series 2004-2 Notes are a non-Segregated Series of Notes (as more fully
described in the Base Indenture). Accordingly, all references in this Supplement
to “all” Series of Notes (and all references in this Supplement to terms defined
in the Base Indenture that contain references to “all” Series of Notes) shall
refer to all Series of Notes other than Segregated Series of Notes.

 



--------------------------------------------------------------------------------



 



ARTICLE I

DEFINITIONS

(a)       All capitalized terms not otherwise defined herein are defined in the
Definitions List attached to the Base Indenture as Schedule I thereto. All
Article, Section or Subsection references herein shall refer to Articles,
Sections or Subsections of this Supplement, except as otherwise provided herein.
Unless otherwise stated herein, as the context otherwise requires or if such
term is otherwise defined in the Base Indenture, each capitalized term used or
defined herein shall relate only to the Series 2004-2 Notes and not to any other
Series of Notes issued by AFC-II.

(b)       The following words and phrases shall have the following meanings with
respect to the Series 2004-2 Notes and the definitions of such terms are
applicable to the singular as well as the plural form of such terms and to the
masculine as well as the feminine and neuter genders of such terms:

“AGH” means Avis Group Holdings, Inc., a Delaware corporation.

“Authorized Newspaper” means the Luxemburger Wort or other daily newspaper of
general circulation in Luxembourg (or if publication is not practical in
Luxembourg, in Europe).

“Business Day” means any day other than (a) a Saturday or a Sunday or (b) a day
on which the Surety Provider or banking institutions in New York City or in the
city in which the corporate trust office of the Trustee is located are
authorized or obligated by law or executive order to close.

“Certificate of Lease Deficit Demand” means a certificate in the form of Annex A
to the Series 2004-2 Letters of Credit.

“Certificate of Termination Date Demand” means a certificate in the form of
Annex D to the Series 2004-2 Letters of Credit.

“Certificate of Termination Demand” means a certificate in the form of Annex C
to the Series 2004-2 Letters of Credit.

“Certificate of Unpaid Demand Note Demand” means a certificate in the form of
Annex B to the Series 2004-2 Letters of Credit.

“Class” means a class of the Series 2004-2 Notes, which may be the Class A-1
Notes, the Class A-2 Notes or the Class A-3 Notes.

“Class A-1 Carryover Controlled Amortization Amount” means, with respect to any
Related Month during the Three-Year Notes Controlled Amortization Period, the
amount, if any, by which the portion of the Monthly Total Principal Allocation
paid to the Class A-1 Noteholders pursuant to Section 2.5(e) for the previous
Related Month was less than the Class A-1 Controlled Distribution Amount for the
previous Related Month; provided, however, that for

-2-



--------------------------------------------------------------------------------



 



the first Related Month in the Three-Year Notes Controlled Amortization Period,
the Class A-1 Carryover Controlled Amortization Amount shall be zero.

“Class A-1 Controlled Amortization Amount” means (i) with respect to any Related
Month during the Three-Year Notes Controlled Amortization Period other than the
Related Month immediately preceding the Three-Year Notes Expected Final
Distribution Date, $16,666,666.66 and (ii) with respect to the Related Month
immediately preceding the Three-Year Notes Expected Final Distribution Date,
$16,666,666.70.

“Class A-1 Controlled Distribution Amount” means, with respect to any Related
Month during the Three-Year Notes Controlled Amortization Period, an amount
equal to the sum of the Class A-1 Controlled Amortization Amount and any
Class A-1 Carryover Controlled Amortization Amount for such Related Month.

“Class A-1 Initial Invested Amount” means the aggregate initial principal amount
of the Class A-1 Notes, which is $100,000,000.

“Class A-1 Invested Amount” means, when used with respect to any date, an amount
equal to the Class A-1 Outstanding Principal Amount plus the sum of (a) the
amount of any principal payments made to the Class A-1 Noteholders on or prior
to such date with the proceeds of a demand on the Surety Bond and (b) the amount
of any principal payments made to Class A-1 Noteholders that have been rescinded
or otherwise returned by the Class A-1 Noteholders for any reason.

“Class A-1 Monthly Interest” means, with respect to (i) the initial
Series 2004-2 Interest Period, an amount equal to $245,333.33 and (ii) any other
Series 2004-2 Interest Period, an amount equal to the product of (A) one-twelfth
of the Class A-1 Note Rate and (B) the Class A-1 Invested Amount on the first
day of such Series 2004-2 Interest Period, after giving effect to any principal
payments made on such date.

“Class A-1 Noteholder” means the Person in whose name a Class A-1 Note is
registered in the Note Register.

“Class A-1 Note Rate” means 2.76% per annum.

“Class A-1 Notes” means any one of the Series 2004-2 2.76% Rental Car Asset
Backed Notes, Class A-1, executed by AFC-II and authenticated by or on behalf of
the Trustee, substantially in the form of Exhibit A-1-1, Exhibit A-1-2 or
Exhibit A-1-3. Definitive Class A-1 Notes shall have such insertions and
deletions as are necessary to give effect to the provisions of Section 2.18 of
the Base Indenture.

“Class A-1 Outstanding Principal Amount” means, when used with respect to any
date, an amount equal to (a) the Class A-1 Initial Invested Amount minus (b) the
amount of principal payments made to Class A-1 Noteholders on or prior to such
date.

“Class A-2 Carryover Controlled Amortization Amount” means, with respect to any
Related Month during the Three-Year Notes Controlled Amortization Period, the
amount, if any, by which the portion of the Monthly Total Principal Allocation
paid to the Class A-2

-3-



--------------------------------------------------------------------------------



 



Noteholders pursuant to Section 2.5(e) for the previous Related Month was less
than the Class A-2 Controlled Distribution Amount for the previous Related
Month; provided, however, that for the first Related Month in the Three-Year
Notes Controlled Amortization Period, the Class A-2 Carryover Controlled
Amortization Amount shall be zero.

“Class A-2 Controlled Amortization Amount” means (i) with respect to any Related
Month during the Three-Year Notes Controlled Amortization Period other than the
Related Month immediately preceding the Three-Year Notes Expected Final
Distribution Date, $16,666,666.66 and (ii) with respect to the Related Month
immediately preceding the Three-Year Notes Expected Final Distribution Date,
$16,666,666.70.

“Class A-2 Controlled Distribution Amount” means, with respect to any Related
Month during the Three-Year Notes Controlled Amortization Period, an amount
equal to the sum of the Class A-2 Controlled Amortization Amount and any
Class A-2 Carryover Controlled Amortization Amount for such Related Month.

“Class A-2 Initial Invested Amount” means the aggregate initial principal amount
of the Class A-2 Notes, which is $100,000,000.

“Class A-2 Invested Amount” means, when used with respect to any date, an amount
equal to the Class A-2 Outstanding Principal Amount plus the sum of (a) the
amount of any principal payments made to the Class A-2 Noteholders on or prior
to such date with the proceeds of a demand on the Surety Bond and (b) the amount
of any principal payments made to Class A-2 Noteholders that have been rescinded
or otherwise returned by the Class A-2 Noteholders for any reason.

“Class A-2 Monthly Interest” means, with respect to any Series 2004-2 Interest
Period, an amount equal to the product of (A) the Class A-2 Invested Amount on
the first day of such Series 2004-2 Interest Period, after giving effect to any
principal payments made on such date, (B) the Class A-2 Note Rate for such
Series 2004-2 Interest Period and (C) the number of days in such Series 2004-2
Interest Period divided by 360.

“Class A-2 Noteholder” means the Person in whose name a Class A-2 Note is
registered in the Note Register.

“Class A-2 Note Rate” means, for (i) the initial Series 2004-2 Interest Period,
1.21375% per annum and (ii) any other Series 2004-2 Interest Period, the sum of
0.12% plus LIBOR for such Series 2004-2 Interest Period.

“Class A-2 Notes” means any one of the Series 2004-2 Floating Rate Rental Car
Asset Backed Notes, Class A-2, executed by AFC-II and authenticated by or on
behalf of the Trustee, substantially in the form of Exhibit A-2-1, Exhibit A-2-2
or Exhibit A-2-3. Definitive Class A-2 Notes shall have such insertions and
deletions as are necessary to give effect to the provisions of Section 2.18 of
the Base Indenture.

“Class A-2 Outstanding Principal Amount” means, when used with respect to any
date, an amount equal to (a) the Class A-2 Initial Invested Amount minus (b) the
amount of principal payments made to Class A-2 Noteholders on or prior to such
date.

-4-



--------------------------------------------------------------------------------



 



“Class A-3 Carryover Controlled Amortization Amount” means, with respect to any
Related Month during the Class A-3 Controlled Amortization Period, the amount,
if any, by which the portion of the Monthly Total Principal Allocation paid to
the Class A-3 Noteholders pursuant to Section 2.5(e) for the previous Related
Month was less than the Class A-3 Controlled Distribution Amount for the
previous Related Month; provided, however, that for the first Related Month in
the Class A-3 Controlled Amortization Period, the Class A-3 Carryover Controlled
Amortization Amount shall be zero.

“Class A-3 Controlled Amortization Amount” means (i) with respect to any Related
Month during the Class A-3 Controlled Amortization Period other than the Related
Month immediately preceding the Class A-3 Expected Final Distribution Date,
$66,666,666.66 and (ii) with respect to the Related Month immediately preceding
the Class A-3 Expected Final Distribution Date, $66,666,666.70.

“Class A-3 Controlled Amortization Period” means the period commencing at the
opening of business on October 1, 2008 (or, if such day is not a Business Day,
the Business Day immediately preceding such day) and continuing to the earliest
of (i) the commencement of the Series 2004-2 Rapid Amortization Period, (ii) the
date on which the Class A-3 Notes are fully paid and (iii) the termination of
the Indenture.

“Class A-3 Controlled Distribution Amount” means, with respect to any Related
Month during the Class A-3 Controlled Amortization Period, an amount equal to
the sum of the Class A-3 Controlled Amortization Amount and any Class A-3
Carryover Controlled Amortization Amount for such Related Month.

“Class A-3 Expected Final Distribution Date” means the April 2009 Distribution
Date.

“Class A-3 Final Distribution Date” means the April 2010 Distribution Date.

“Class A-3 Initial Invested Amount” means the aggregate initial principal amount
of the Class A-3 Notes, which is $400,000,000.

“Class A-3 Invested Amount” means, when used with respect to any date, an amount
equal to the Class A-3 Outstanding Principal Amount plus the sum of (a) the
amount of any principal payments made to the Class A-3 Noteholders on or prior
to such date with the proceeds of a demand on the Surety Bond and (b) the amount
of any principal payments made to Class A-3 Noteholders that have been rescinded
or otherwise returned by the Class A-3 Noteholders for any reason.

“Class A-3 Monthly Interest” means, with respect to any Series 2004-2 Interest
Period, an amount equal to the product of (A) the Class A-3 Invested Amount on
the first day of such Series 2004-2 Interest Period, after giving effect to any
principal payments made on such date, (B) the Class A-3 Note Rate for such
Series 2004-2 Interest Period and (C) the number of days in such Series 2004-2
Interest Period divided by 360.

“Class A-3 Noteholder” means the Person in whose name a Class A-3 Note is
registered in the Note Register.

-5-



--------------------------------------------------------------------------------



 



“Class A-3 Note Rate” means, for (i) the initial Series 2004-2 Interest Period,
1.31375% per annum and (ii) any other Series 2004-2 Interest Period, the sum of
0.22% plus LIBOR for such Series 2004-2 Interest Period.

“Class A-3 Notes” means any one of the Series 2004-2 Floating Rate Rental Car
Asset Backed Notes, Class A-3, executed by AFC-II and authenticated by or on
behalf of the Trustee, substantially in the form of Exhibit A-3-1, Exhibit A-3-2
or Exhibit A-3-3. Definitive Class A-3 Notes shall have such insertions and
deletions as are necessary to give effect to the provisions of Section 2.18 of
the Base Indenture.

“Class A-3 Outstanding Principal Amount” means, when used with respect to any
date, an amount equal to (a) the Class A-3 Initial Invested Amount minus (b) the
amount of principal payments made to Class A-3 Noteholders on or prior to such
date.

“Clearstream” is defined in Section 5.2.

“Consent” is defined in Article IV.

“Consent Period Expiration Date” is defined in Article IV.

“Demand Note Issuer” means each issuer of a Series 2004-2 Demand Note.

“Designated Amounts” is defined in Article IV.

“Disbursement” means any Lease Deficit Disbursement, any Unpaid Demand Note
Disbursement, any Termination Date Disbursement or any Termination Disbursement
under a Series 2004-2 Letter of Credit, or any combination thereof, as the
context may require.

“Excess Collections” is defined in Section 2.3(f)(i).

“Euroclear” is defined in Section 5.2.

“Fixed Rate Payment” means, for any Distribution Date, the aggregate of the
amounts, if any, payable by AFC-II as the “Fixed Amount” under each of the
Series 2004-2 Interest Rate Swaps after the netting of payments due to AFC-II as
the “Floating Amount” from the Series 2004-2 Interest Rate Swap Counterparty
under each such Series 2004-2 Interest Rate Swap on such Distribution Date.

“Insurance Agreement” means the Insurance Agreement, dated as of February 18,
2004, among the Surety Provider, the Trustee and AFC-II, which shall constitute
an “Enhancement Agreement” with respect to the Series 2004-2 Notes for all
purposes under the Indenture.

“Insured Principal Deficit Amount” means, with respect to any Distribution Date,
the excess, if any, of (a) the Series 2004-2 Outstanding Principal Amount on
such Distribution Date (after giving effect to the distribution of the Monthly
Total Principal Allocation for the Related Month) over (b) the sum of the
Series 2004-2 Available Reserve Account Amount on such Distribution Date, the
Series 2004-2 Letter of Credit Amount on such Distribution Date and

-6-



--------------------------------------------------------------------------------



 



the Series 2004-2 AESOP I Operating Lease Loan Agreement Borrowing Base on such
Distribution Date.

“Lease Deficit Disbursement” means an amount drawn under a Series 2004-2 Letter
of Credit pursuant to a Certificate of Lease Deficit Demand.

“LIBOR” means, with respect to each Series 2004-2 Interest Period, a rate per
annum to be determined by the Trustee as follows:

(i)       On each LIBOR Determination Date, the Trustee will determine the
London interbank offered rate for U.S. dollar deposits for one month that
appears on Telerate Page 3750 as it relates to U.S. dollars as of 11:00 a.m.,
London time, on such LIBOR Determination Date:

(ii)       If, on any LIBOR Determination Date, such rate does not appear on
Telerate Page 3750, the Trustee will request that the principal London offices
of each of four major banks in the London interbank market selected by the
Trustee provide the Trustee with offered quotations for deposits in U.S. dollars
for a period of one month, commencing on the first day of such Series 2004-2
Interest Period, to prime banks in the London interbank market at approximately
11:00 a.m., London time, on such LIBOR Determination Date and in a principal
amount equal to an amount of not less than $250,000 that is representative of a
single transaction in such market at such time. If at least two such quotations
are provided, “LIBOR” for such Series 2004-2 Interest Period will be the
arithmetic mean of such quotations; or

(iii)       If fewer than two such quotations are provided pursuant to clause
(ii), “LIBOR” for such Series 2004-2 Interest Period will be the arithmetic mean
of rates quoted by three major banks in the City of New York selected by the
Trustee at approximately 11:00 a.m., New York City time, on such LIBOR
Determination Date for loans in U.S. dollars to leading European banks, for a
period of one month, commencing on the first day of such Series 2004-2 Interest
Period, and in a principal amount equal to an amount of not less than $250,000
that is representative of a single transaction in such market at such time;
provided, however, that if the banks selected as aforesaid by such Trustee are
not quoting rates as mentioned in this sentence, “LIBOR” for such Series 2004-2
Interest Period will be the same as “LIBOR” for the immediately preceding
Series 2004-2 Interest Period.

“LIBOR Determination Date” means, with respect to any Series 2004-2 Interest
Period, the second London Banking Day preceding the first day of such
Series 2004-2 Interest Period.

“London Banking Day” means any business day on which dealings in deposits in
United States dollars are transacted in the London interbank market.

“Monthly Total Principal Allocation” means for any Related Month the sum of all
Series 2004-2 Principal Allocations with respect to such Related Month.

“Moody’s” means Moody’s Investors Service.

-7-



--------------------------------------------------------------------------------



 



“Past Due Rent Payment” is defined in Section 2.2(g).

“Permanent Global Class A-1 Note” is defined in Section 5.2.

“Permanent Global Class A-2 Note” is defined in Section 5.2.

“Permanent Global Class A-3 Note” is defined in Section 5.2.

“Pre-Preference Period Demand Note Payments” means, as of any date of
determination, the aggregate amount of all proceeds of demands made on the
Series 2004-2 Demand Notes included in the Series 2004-2 Demand Note Payment
Amount as of the Series 2004-2 Letter of Credit Termination Date that were paid
by the Demand Note Issuers more than one year before such date of determination;
provided, however, that if an Event of Bankruptcy (or the occurrence of an event
described in clause (a) of the definition thereof, without the lapse of a period
of sixty (60) consecutive days) with respect to a Demand Note Issuer occurs
during such one year period, (x) the Pre-Preference Period Demand Note Payments
as of any date during the period from and including the date of the occurrence
of such Event of Bankruptcy to and including the conclusion or dismissal of the
proceedings giving rise to such Event of Bankruptcy without continuing
jurisdiction by the court in such proceedings shall equal the Pre-Preference
Period Demand Note Payments as of the date of such occurrence for all Demand
Note Issuers and (y) the Pre-Preference Period Demand Note Payments as of any
date after the conclusion or dismissal of such proceedings shall equal the
Series 2004-2 Demand Note Payment Amount as of the date of the conclusion or
dismissal of such proceedings.

“Principal Deficit Amount” means, as of any date of determination, the excess,
if any, of (i) the Series 2004-2 Invested Amount on such date (after giving
effect to the distribution of the Monthly Total Principal Allocation for the
Related Month if such date is a Distribution Date) over (ii) the Series 2004-2
AESOP I Operating Lease Loan Agreement Borrowing Base on such date; provided,
however the Principal Deficit Amount on any date occurring during the period
commencing on and including the date of the filing by any of the Lessees of a
petition for relief under Chapter 11 of the Bankruptcy Code to but excluding the
date on which each of the Lessees shall have resumed making all payments of the
portion of Monthly Base Rent relating to Loan Interest required to be made under
the AESOP I Operating Lease, shall mean the excess, if any, of (x) the
Series 2004-2 Invested Amount on such date (after giving effect to the
distribution of Monthly Total Principal Allocation for the Related Month if such
date is a Distribution Date) over (y) the sum of (1) the Series 2004-2 AESOP I
Operating Lease Loan Agreement Borrowing Base on such date and (2) the lesser of
(a) the Series 2004-2 Liquidity Amount on such date and (b) the Series 2004-2
Required Liquidity Amount on such date.

“Pro Rata Share” means, with respect to any Series 2004-2 Letter of Credit
Provider as of any date, the fraction (expressed as a percentage) obtained by
dividing (A) the available amount under such Series 2004-2 Letter of Credit
Provider’s Series 2004-2 Letter of Credit as of such date by (B) an amount equal
to the aggregate available amount under all Series 2004-2 Letters of Credit as
of such date; provided, that only for purposes of calculating the Pro Rata Share
with respect to any Series 2004-2 Letter of Credit Provider as of any date, if
such Series 2004-2 Letter of Credit Provider has not complied with its
obligation to pay the Trustee the amount of any draw under its Series 2004-2
Letter of Credit made prior to such date, the

-8-



--------------------------------------------------------------------------------



 



available amount under such Series 2004-2 Letter of Credit Provider’s
Series 2004-2 Letter of Credit as of such date shall be treated as reduced (for
calculation purposes only) by the amount of such unpaid demand and shall not be
reinstated for purposes of such calculation unless and until the date as of
which such Series 2004-2 Letter of Credit Provider has paid such amount to the
Trustee and been reimbursed by the Lessee or the applicable Demand Note Issuer,
as the case may be, for such amount (provided that the foregoing calculation
shall not in any manner reduce the undersigned’s actual liability in respect of
any failure to pay any demand under its Series 2004-2 Letter of Credit).

“Qualified Interest Rate Swap Counterparty” means a counterparty to any
Series 2004-2 Interest Rate Swap (A) who is acceptable to the Surety Provider
and (B) who is a bank or other financial institution, which is acceptable to
each Rating Agency or has (i) a short-term senior unsecured debt, deposit or
credit (as the case may be) rating of at least “A-1” from Standard & Poor’s and
of “P-1” from Moody’s and (ii) (a) on the date such Series 2004-2 Interest Rate
Swap is executed, a long-term senior unsecured debt, deposit or credit (as the
case may be) rating of at least “AA-” from Standard & Poor’s and of at least
“Aa3” from Moody’s and (b) on any other date, a long-term senior unsecured debt,
deposit or credit (as the case may be) rating of at least “A+” from Standard &
Poor’s and of at least “A1” from Moody’s.

“Requisite Noteholders” means Series 2004-2 Noteholders holding more than 50% of
the Series 2004-2 Invested Amount.

“Restricted Global Class A-1 Note” is defined in Section 5.1.

“Restricted Global Class A-2 Note” is defined in Section 5.1.

“Restricted Global Class A-3 Note” is defined in Section 5.1.

“Series 1998-1 Notes” means the Series of Notes designated as the Series 1998-1
Notes.

“Series 2000-2 Notes” means the Series of Notes designated as the Series 2000-2
Notes.

“Series 2000-4 Notes” means the Series of Notes designated as the Series 2000-4
Notes.

“Series 2001-1 Notes” means the Series of Notes designated as the Series 2001-1
Notes.

“Series 2001-2 Notes” means the Series of Notes designated as the Series 2001-2
Notes.

“Series 2002-1 Notes” means the Series of Notes designated as the Series 2002-1
Notes.

“Series 2002-2 Notes” means the Series of Notes designated as the Series 2002-2
Notes.

-9-



--------------------------------------------------------------------------------



 



“Series 2002-3 Notes” means the Series of Notes designated as the Series 2002-3
Notes.

“Series 2003-1 Notes” means the Series of Notes designated as the Series 2003-1
Notes.

“Series 2003-2 Notes” means the Series of Notes designated as the Series 2003-2
Notes.

“Series 2003-3 Notes” means the Series of Notes designated as the Series 2003-3
Notes.

“Series 2003-4 Notes” means the Series of Notes designated as the Series 2003-4
Notes.

“Series 2003-5 Notes” means the Series of Notes designated as the Series 2003-5
Notes.

“Series 2004-1 Notes” means the Series of Notes designated as the Series 2004-1
Notes.

“Series 2004-2 Accounts” means each of the Series 2004-2 Distribution Account,
the Series 2004-2 Reserve Account, the Series 2004-2 Collection Account, the
Series 2004-2 Excess Collection Account and the Series 2004-2 Accrued Interest
Account.

“Series 2004-2 Accrued Interest Account” is defined in Section 2.1(b).

“Series 2004-2 Adjusted Monthly Interest” means (a) for the initial Distribution
Date, an amount equal to $838,302.08 and (b) for any other Distribution Date,
the sum of (i) the sum of (A) for the Series 2004-2 Interest Period ending on
the day preceding such Distribution Date, an amount equal to the product of
(1) the Class A-1 Note Rate and (2) the Class A-1 Outstanding Principal Amount
on the first day of such Series 2004-2 Interest Period, divided by twelve,
(B) an amount equal to the product of (1) the Class A-2 Note Rate for such
Series 2004-2 Interest Period, (2) the Class A-2 Outstanding Principal Amount on
the first day of such Series 2004-2 Interest Period and (3) a fraction, the
numerator of which is the number of days in such Series 2004-2 Interest Period
and the denominator of which is 360 and (C) an amount equal to the product of
(1) the Class A-3 Note Rate for such Series 2004-2 Interest Period, (2) the
Class A-3 Outstanding Principal Amount on the first day of such Series 2004-2
Interest Period and (3) a fraction, the numerator of which is the number of days
in such Series 2004-2 Interest Period and the denominator of which is 360 and
(ii) any amount described in clause (b)(i) with respect to a prior Distribution
Date that remains unpaid as of such Distribution Date (together with any accrued
interest on such amount).

“Series 2004-2 AESOP I Operating Lease Loan Agreement Borrowing Base” means, as
of any date of determination, the product of (a) the Series 2004-2 AESOP I
Operating

-10-



--------------------------------------------------------------------------------



 



Lease Vehicle Percentage as of such date and (b) the AESOP I Operating Lease
Loan Agreement Borrowing Base as of such date.

“Series 2004-2 AESOP I Operating Lease Vehicle Percentage” means, as of any date
of determination, the percentage equivalent (which percentage shall never exceed
100%) of a fraction, the numerator of which is the Series 2004-2 Required AESOP
I Operating Lease Vehicle Amount as of such date and the denominator of which is
the sum of the Required AESOP I Operating Lease Vehicle Amounts for all Series
of Notes as of such date.

“Series 2004-2 Agent” is defined in the recitals hereto.

“Series 2004-2 Available Cash Collateral Account Amount” means, as of any date
of determination, the amount on deposit in the Series 2004-2 Cash Collateral
Account (after giving effect to any deposits thereto and withdrawals and
releases therefrom on such date).

“Series-2004-2 Available Reserve Account Amount” means, as of any date of
determination, the amount on deposit in the Series 2004-2 Reserve Account (after
giving effect to any deposits thereto and withdrawals and releases therefrom on
such date).

“Series 2004-2 Cash Collateral Account” is defined in Section 2.8(f).

“Series 2004-2 Cash Collateral Account Collateral” is defined in Section 2.8(a).

“Series 2004-2 Cash Collateral Account Surplus” means, with respect to any
Distribution Date, the lesser of (a) the Series 2004-2 Available Cash Collateral
Account Amount and (b) the lesser of (A) the excess, if any, of the
Series 2004-2 Liquidity Amount (after giving effect to any withdrawal from the
Series 2004-2 Reserve Account on such Distribution Date) over the Series 2004-2
Required Liquidity Amount on such Distribution Date and (B) the excess, if any,
of the Series 2004-2 Enhancement Amount (after giving effect to any withdrawal
from the Series 2004-2 Reserve Account on such Distribution Date) over the
Series 2004-2 Required Enhancement Amount on such Distribution Date; provided,
however that, on any date after the Series 2004-2 Letter of Credit Termination
Date, the Series 2004-2 Cash Collateral Account Surplus shall mean the excess,
if any, of (x) the Series 2004-2 Available Cash Collateral Account Amount over
(y) the Series 2004-2 Demand Note Payment Amount minus the Pre-Preference Period
Demand Note Payments as of such date.

“Series 2004-2 Cash Collateral Percentage” means, as of any date of
determination, the percentage equivalent of a fraction, the numerator of which
is the Series 2004-2 Available Cash Collateral Amount as of such date and the
denominator of which is the Series 2004-2 Letter of Credit Liquidity Amount as
of such date.

“Series 2004-2 Closing Date” means February 18, 2004.

“Series 2004-2 Collateral” means the Collateral, each Series 2004-2 Letter of
Credit, each Series 2004-2 Demand Note, the Series 2004-2 Distribution Account
Collateral, the

-11-



--------------------------------------------------------------------------------



 



Series 2004-2 Interest Rate Swap Collateral, the Series 2004-2 Cash Collateral
Account Collateral and the Series 2004-2 Reserve Account Collateral.

“Series 2004-2 Collection Account” is defined in Section 2.1(b).

“Series 2004-2 Controlled Amortization Period” means the Three-Year Notes
Controlled Amortization Period and/or the Class A-3 Controlled Amortization
Period, as the case may be.

“Series 2004-2 Demand Note” means each demand note made by a Demand Note Issuer,
substantially in the form of Exhibit C to this Supplement, as amended, modified
or restated from time to time.

“Series 2004-2 Demand Note Payment Amount” means, as of the Series 2004-2 Letter
of Credit Termination Date, the aggregate amount of all proceeds of demands made
on the Series 2004-2 Demand Notes pursuant to Section 2.5(b) or (c) that were
deposited into the Series 2004-2 Distribution Account and paid to the
Series 2004-2 Noteholders during the one year period ending on the Series 2004-2
Letter of Credit Termination Date; provided, however, that if an Event of
Bankruptcy (or the occurrence of an event described in clause (a) of the
definition thereof, without the lapse of a period of sixty (60) consecutive
days) with respect to a Demand Note Issuer shall have occurred during such one
year period, the Series 2004-2 Demand Note Payment Amount as of the
Series 2004-2 Letter of Credit Termination Date shall equal the Series 2004-2
Demand Note Payment Amount as if it were calculated as of the date of such
occurrence.

“Series 2004-2 Deposit Date” is defined in Section 2.2.

“Series 2004-2 Distribution Account” is defined in Section 2.9(a).

“Series 2004-2 Distribution Account Collateral” is defined in Section 2.9(d).

“Series 2004-2 Eligible Letter of Credit Provider” means a person satisfactory
to ARAC, the Demand Note Issuers and the Surety Provider and having, at the time
of the issuance of the related Series 2004-2 Letter of Credit, a long-term
senior unsecured debt rating (or the equivalent thereof in the case of Moody’s
or Standard & Poor’s, as applicable) of at least “A+” from Standard & Poor’s and
at least “Al” from Moody’s and a short-term senior unsecured debt rating of at
least “A-1” from Standard & Poor’s and “P-1” from Moody’s that is (a) a
commercial bank having total assets in excess of $500,000,000, (b) a finance
company, insurance company or other financial institution that in the ordinary
course of business issues letters of credit and has total assets in excess of
$200,000,000 or (c) any other financial institution; provided, however, that if
a person is not a Series 2004-2 Letter of Credit Provider (or a letter of credit
provider under the Supplement for any other Series of Notes), then such person
shall not be a Series 2004-2 Eligible Letter of Credit Provider until AFC-II has
provided ten (10) days’ prior notice to the Rating Agencies that such person has
been proposed as a Series 2004-2 Letter of Credit Provider.

“Series 2004-2 Enhancement” means the Series 2004-2 Cash Collateral Account
Collateral, the Series 2004-2 Letters of Credit, the Series 2004-2 Demand Notes,
the Series 2004-2 Overcollateralization Amount and the Series 2004-2 Reserve
Account Amount.

-12-



--------------------------------------------------------------------------------



 



“Series 2004-2 Enhancement Amount” means, as of any date of determination, the
sum of (i) the Series 2004-2 Overcollateralization Amount as of such date,
(ii) the Series 2004-2 Letter of Credit Amount as of such date, (iii) the
Series 2004-2 Available Reserve Account Amount as of such date and (iv) the
amount of cash and Permitted Investments on deposit in the Series 2004-2
Collection Account (not including amounts allocable to the Series 2004-2 Accrued
Interest Account) and the Series 2004-2 Excess Collection Account as of such
date.

“Series 2004-2 Enhancement Deficiency” means, on any date of determination, the
amount by which the Series 2004-2 Enhancement Amount is less than the
Series 2004-2 Required Enhancement Amount as of such date.

“Series 2004-2 Excess Collection Account” is defined in Section 2.1(b).

“Series 2004-2 Final Distribution Date” means the Three-Year Notes Final
Distribution Date or the Class A-3 Final Distribution Date, as the case may be.

“Series 2004-2 Initial Invested Amount” means the sum of the Class A-1 Initial
Invested Amount, the Class A-2 Initial Invested Amount and the Class A-3 Initial
Invested Amount.

“Series 2004-2 Interest Period” means a period commencing on and including a
Distribution Date and ending on and including the day preceding the next
succeeding Distribution Date; provided, however that the initial Series 2004-2
Interest Period shall commence on and include the Series 2004-2 Closing Date and
end on and include March 21, 2004.

“Series 2004-2 Interest Rate Swap” is defined in Section 2.10(a).

“Series 2004-2 Interest Rate Swap Collateral” is defined in Section 2.10(d).

“Series 2004-2 Interest Rate Swap Counterparty” means AFC-II’s counterparty
under any Series 2004-2 Interest Rate Swap.

“Series 2004-2 Interest Rate Swap Proceeds” means the amounts received by the
Trustee from a Series 2004-2 Interest Rate Swap Counterparty from time to time
in respect of any Series 2004-2 Interest Rate Swap (including amounts received
from a guarantor or from collateral).

“Series 2004-2 Invested Amount” means, as of any date of determination, the sum
of the Class A-1 Invested Amount as of such date, the Class A-2 Invested Amount
as of such date and the Class A-3 Invested Amount as of such date.

“Series 2004-2 Invested Percentage” means as of any date of determination:

     (a)       when used with respect to Principal Collections, the percentage
equivalent (which percentage shall never exceed 100%) of a fraction, the
numerator of which shall be equal to the sum of the Series 2004-2 Invested
Amount and the Series 2004-2 Overcollateralization Amount, determined during the
Series 2004-2 Revolving Period as of the

-13-



--------------------------------------------------------------------------------



 



end of the Related Month (or, until the end of the initial Related Month, on the
Series 2004-2 Closing Date), or, during the Series 2004-2 Controlled
Amortization Period and the Series 2004-2 Rapid Amortization Period, as of the
end of the Series 2004-2 Revolving Period, and the denominator of which shall be
the greater of (I) the Aggregate Asset Amount as of the end of the Related Month
or, until the end of the initial Related Month, as of the Series 2004-2 Closing
Date, and (II) as of the same date as in clause (I), the sum of the numerators
used to determine (i) invested percentages for allocations with respect to
Principal Collections (for all Series of Notes and all classes of such Series of
Notes) and (ii) overcollateralization percentages for allocations with respect
to Principal Collections (for all Series of Notes that provide for credit
enhancement in the form of overcollateralization); and

     (b)       when used with respect to Interest Collections, the percentage
equivalent (which percentage shall never exceed 100%) of a fraction, the
numerator of which shall be the Accrued Amounts with respect to the
Series 2004-2 Notes on such date of determination, and the denominator of which
shall be the aggregate Accrued Amounts with respect to all Series of Notes on
such date of determination.

“Series 2004-2 Lease Interest Payment Deficit” means, on any Distribution Date,
an amount equal to the excess, if any, of (a) the aggregate amount of Interest
Collections which pursuant to Section 2.2(a), (b), (c) or (d) would have been
allocated to the Series 2004-2 Accrued Interest Account if all payments of
Monthly Base Rent required to have been made under the Leases from and excluding
the preceding Distribution Date to and including such Distribution Date were
made in full over (b) the aggregate amount of Interest Collections which
pursuant to Section 2.2(a), (b), (c) or (d) have been allocated to the
Series 2004-2 Accrued Interest Account (excluding any amounts paid into the
Series 2004-2 Accrued Interest Account pursuant to the proviso in
Sections 2.2(c)(ii) and/or 2.2(d)(ii)) from and excluding the preceding
Distribution Date to and including such Distribution Date.

“Series 2004-2 Lease Payment Deficit” means either a Series 2004-2 Lease
Interest Payment Deficit or a Series 2004-2 Lease Principal Payment Deficit.

“Series 2004-2 Lease Principal Payment Carryover Deficit” means (a) for the
initial Distribution Date, zero and (b) for any other Distribution Date, the
excess of (x) the Series 2004-2 Lease Principal Payment Deficit, if any, on the
preceding Distribution Date over (y) the amount deposited in the Distribution
Account on such preceding Distribution Date pursuant to Section 2.5(b) on
account of such Series 2004-2 Lease Principal Payment Deficit.

“Series 2004-2 Lease Principal Payment Deficit” means on any Distribution Date
the sum of (a) the Series 2004-2 Monthly Lease Principal Payment Deficit for
such Distribution Date and (b) the Series 2004-2 Lease Principal Payment
Carryover Deficit for such Distribution Date.

“Series 2004-2 Letter of Credit” means an irrevocable letter of credit, if any,
substantially in the form of Exhibit D to this Supplement issued by a
Series 2004-2 Eligible Letter of Credit Provider in favor of the Trustee for the
benefit of the Series 2004-2 Noteholders,

-14-



--------------------------------------------------------------------------------



 



each Series 2004-2 Interest Rate Swap Counterparty and the Surety Provider in
form and substance satisfactory to the Surety Provider.

“Series 2004-2 Letter of Credit Amount” means, as of any date of determination,
the lesser of (a) the sum of (i) the aggregate amount available to be drawn on
such date under each Series 2004-2 Letter of Credit, as specified therein, and
(ii) if the Series 2004-2 Cash Collateral Account has been established and
funded pursuant to Section 2.8, the Series 2004-2 Available Cash Collateral
Account Amount on such date and (b) the aggregate outstanding principal amount
of the Series 2004-2 Demand Notes on such date.

“Series 2004-2 Letter of Credit Expiration Date” means, with respect to any
Series 2004-2 Letter of Credit, the expiration date set forth in such
Series 2004-2 Letter of Credit, as such date may be extended in accordance with
the terms of such Series 2004-2 Letter of Credit.

“Series 2004-2 Letter of Credit Liquidity Amount” means, as of any date of
determination, the sum of (a) the aggregate amount available to be drawn on such
date under each Series 2004-2 Letter of Credit, as specified therein, and (b) if
the Series 2004-2 Cash Collateral Account has been established and funded
pursuant to Section 2.8, the Series 2004-2 Available Cash Collateral Account
Amount on such date.

“Series 2004-2 Letter of Credit Provider” means the issuer of a Series 2004-2
Letter of Credit.

“Series 2004-2 Letter of Credit Termination Date” means the first to occur of
(a) the date on which the Series 2004-2 Notes are fully paid and the Surety
Provider has been paid all Surety Provider Fees and all other Surety Provider
Reimbursement Amounts then due, (b) the Series 2004-2 Termination Date and
(c) such earlier date consented to by the Surety Provider and the Rating
Agencies which consent by the Surety Provider shall be in writing.

“Series 2004-2 Limited Liquidation Event of Default” means, so long as such
event or condition continues, any event or condition of the type specified in
clauses (a) through (j) of Article III; provided, however, that any event or
condition of the type specified in clauses (a) through (e) and (h) through
(j) of Article III shall not constitute a Series 2004-2 Limited Liquidation
Event of Default if (i) within such thirty (30) day period, such Amortization
Event shall have been cured and, after such cure of such Amortization Event is
provided for, the Trustee shall have received the written consent of the Surety
Provider waiving the occurrence of such Series 2004-2 Limited Liquidation Event
of Default or (ii) the Trustee shall have received the written consent of the
Surety Provider waiving the occurrence of such Series 2004-2 Limited Liquidation
Event of Default.

“Series 2004-2 Liquidity Amount” means, as of any date of determination, the sum
of (a) the Series 2004-2 Letter of Credit Liquidity Amount on such date and
(b) the Series 2004-2 Available Reserve Account Amount on such date.

“Series 2004-2 Maximum Aggregate Kia/Isuzu/Subaru/Hyundai/Suzuki Amount” means,
as of any day, with respect to Kia, Isuzu, Subaru, Hyundai and Suzuki, in the
aggregate, an amount equal to 15% of the aggregate Net Book Value of all
Vehicles leased under the Leases

-15-



--------------------------------------------------------------------------------



 



on such day or such lesser percentage as may be agreed to in writing by AFC-II
and the Surety Provider of the aggregate Net Book Value of all Vehicles leased
under the Leases on such day.

“Series 2004-2 Maximum Amount” means any of the Series 2004-2 Maximum
Manufacturer Amounts, the Series 2004-2 Maximum Non-Eligible Manufacturer
Amount, the Series 2004-2 Maximum Non-Program Vehicle Amount or the
Series 2004-2 Maximum Specified States Amount.

“Series 2004-2 Maximum Individual Kia/Isuzu/Subaru/Hyundai/Suzuki Amount” means,
as of any day, with respect to Kia, Isuzu, Subaru, Hyundai or Suzuki,
individually, an amount equal to 5% of the aggregate Net Book Value of all
Vehicles leased under the Leases on such day.

“Series 2004-2 Maximum Manufacturer Amount” means, as of any day, any of the
Series 2004-2 Maximum Mitsubishi Amount, the Series 2004-2 Maximum Individual
Kia/Isuzu/Subaru/Hyundai/Suzuki Amount or the Series 2004-2 Maximum Aggregate
Kia/Isuzu/Subaru/Hyundai/Suzuki Amount.

“Series 2004-2 Maximum Mitsubishi Amount” means, as of any day, an amount equal
to 10% of the aggregate Net Book Value of all Vehicles leased under the Leases
on such day.

“Series 2004-2 Maximum Non-Eligible Manufacturer Amount” means, as of any day,
an amount equal to 3% of the aggregate Net Book Value of all Vehicles leased
under the Leases on such day.

“Series 2004-2 Maximum Non-Program Vehicle Amount” means, as of any day, an
amount equal to the Series 2004-2 Maximum Non-Program Vehicle Percentage of the
aggregate Net Book Value of all Vehicles leased under the Leases on such day.

“Series 2004-2 Maximum Non-Program Vehicle Percentage” means 25% or such lesser
percentage as may be agreed to in writing by AFC-II and the Surety Provider on
or after the Series 2004-2 Closing Date, with prompt written notice thereof
delivered by AFC-II to the Trustee.

“Series 2004-2 Maximum Specified States Amount” means, as of any day, an amount
equal to 7.5% of the aggregate Net Book Value of all Vehicles leased under the
Leases on such day.

“Series 2004-2 Monthly Interest” means, with respect to any Series 2004-2
Interest Period, the sum of the Class A-1 Monthly Interest, the Class A-2
Monthly Interest and the Class A-3 Monthly Interest with respect to such
Series 2004-2 Interest Period.

“Series 2004-2 Monthly Lease Principal Payment Deficit” means, on any
Distribution Date, an amount equal to the excess, if any, of (a) the aggregate
amount of Principal Collections which pursuant to Section 2.2(a), (b), (c) or
(d) would have been allocated to the Series 2004-2 Collection Account if all
payments required to have been made under the Leases from and excluding the
preceding Distribution Date to and including such Distribution Date were

-16-



--------------------------------------------------------------------------------



 



made in full over (b) the aggregate amount of Principal Collections which
pursuant to Section 2.2(a), (b), (c) or (d) have been allocated to the
Series 2004-2 Collection Account (without giving effect to any amounts paid into
the Series 2004-2 Accrued Interest Account pursuant to the proviso in
Sections 2.2(c)(ii) and/or 2.2(d)(ii)) from and excluding the preceding
Distribution Date to and including such Distribution Date.

“Series 2004-2 Non-Program Vehicle Percentage” means, as of any date of
determination, a fraction, expressed as a percentage, the numerator of which is
the aggregate Net Book Value of all Non-Program Vehicles leased under the AESOP
I Operating Lease as of such date and the denominator of which is the aggregate
Net Book Value of all Vehicles leased under the AESOP I Operating Lease as of
such date.

“Series 2004-2 Note Rate” means, the Class A-1 Note Rate, the Class A-2 Note
Rate or the Class A-3 Note Rate, as the context may require.

“Series 2004-2 Noteholder” means any Class A-1 Noteholder, any Class A-2
Noteholder or any Class A-3 Noteholder.

“Series 2004-2 Notes” means, collectively, the Class A-1 Notes, the Class A-2
Notes and the Class A-3 Notes.

“Series 2004-2 Outstanding Principal Amount” means, as of any date of
determination, the sum of the Class A-1 Outstanding Principal Amount, the
Class A-2 Outstanding Principal Amount and the Class A-3 Outstanding Principal
Amount.

“Series 2004-2 Overcollateralization Amount” means (i) as of any date on which
no AESOP I Operating Lease Vehicle Deficiency exists, the Series 2004-2 Required
Overcollateralization Amount as of such date and (ii) as of any date on which an
AESOP I Operating Lease Vehicle Deficiency exists, the excess, if any, of
(x) the Series 2004-2 AESOP I Operating Lease Loan Agreement Borrowing Base as
of such date over (y) the Series 2004-2 Invested Amount as of such date.

“Series 2004-2 Past Due Rent Payment” is defined in Section 2.2(g).

“Series 2004-2 Percentage” means, as of any date of determination, a fraction,
expressed as a percentage, the numerator of which is the Series 2004-2 Invested
Amount as of such date and the denominator of which is the Aggregate Invested
Amount as of such date.

“Series 2004-2 Principal Allocation” is defined in Section 2.2(a)(ii).

“Series 2004-2 Program Vehicle Percentage” means, as of any date of
determination, 100% minus the Series 2004-2 Non-Program Vehicle Percentage.

“Series 2004-2 Rapid Amortization Period” means the period beginning at the
close of business on the Business Day immediately preceding the day on which an
Amortization Event is deemed to have occurred with respect to the Series 2004-2
Notes and ending upon the earliest to occur of (i) the date on which the
Series 2004-2 Notes are fully paid, the Surety Provider has been paid all Surety
Provider Fees and all other Surety Provider Reimbursement

-17-



--------------------------------------------------------------------------------



 



Amounts then due and the Series 2004-2 Interest Rate Swaps have been terminated
and there are no amounts due and owing thereunder, (ii) the Series 2004-2
Termination Date and (iii) the termination of the Indenture.

“Series 2004-2 Reimbursement Agreement” means any and each agreement providing
for the reimbursement of a Series 2004-2 Letter of Credit Provider for draws
under its Series 2004-2 Letter of Credit as the same may be amended,
supplemented, restated or otherwise modified from time to time.

“Series 2004-2 Repurchase Amount” is defined in Section 6.1.

“Series 2004-2 Required AESOP I Operating Lease Vehicle Amount” means, as of any
date of determination, the sum of the Series 2004-2 Invested Amount and the
Series 2004-2 Required Overcollateralization Amount as of such date.

“Series 2004-2 Required Enhancement Amount” means, as of any date of
determination, the sum of (i) the product of the Series 2004-2 Required
Enhancement Percentage as of such date and the Series 2004-2 Invested Amount as
of such date, (ii) the Series 2004-2 AESOP I Operating Lease Vehicle Percentage
as of the immediately preceding Business Day of the excess, if any, of the
Non-Program Vehicle Amount as of such date over the Series 2004-2 Maximum
Non-Program Vehicle Amount as of such date, (iii) the Series 2004-2 AESOP I
Operating Lease Vehicle Percentage as of the immediately preceding Business Day
of the excess, if any, of the aggregate Net Book Value of all Vehicles
manufactured by Mitsubishi and leased under the Leases as of such date over the
Series 2004-2 Maximum Mitsubishi Amount as of such date, (iv) the Series 2004-2
AESOP I Operating Lease Vehicle Percentage as of the immediately preceding
Business Day of the excess, if any, of the aggregate Net Book Value of all
Vehicles manufactured by Kia, Isuzu, Subaru, Hyundai or Suzuki, individually,
and leased under the Leases as of such date over the Series 2004-2 Maximum
Individual Kia/Isuzu/Subaru/ Hyundai/Suzuki Amount as of such date, (v) the
Series 2004-2 AESOP I Operating Lease Vehicle Percentage as of the immediately
preceding Business Day of the excess, if any, of the aggregate Net Book Value of
all Vehicles manufactured by Kia, Isuzu, Subaru, Hyundai or Suzuki, in the
aggregate, and leased under the Leases as of such date over the Series 2004-2
Maximum Aggregate Kia/Isuzu/Subaru/Hyundai/Suzuki Amount as of such date, (vi)
the Series 2004-2 AESOP I Operating Lease Vehicle Percentage as of the
immediately preceding Business Day of the excess, if any, of the Specified
States Amount as of such date over the Series 2004-2 Maximum Specified States
Amount as of such date and (vii) the Series 2004-2 AESOP I Operating Lease
Vehicle Percentage as of the immediately preceding Business Day of the excess,
if any, of the Non-Eligible Manufacturer Amount as of such date over the Series
2004-2 Maximum Non-Eligible Manufacturer Amount as of such date.

“Series 2004-2 Required Enhancement Percentage” means, as of any date of
determination, the sum of (i) the product of (A) 14.55% times (B) the
Series 2004-2 Program Vehicle Percentage as of such date and (ii) the product of
(A) the Series 2004-2 Required Non-Program Enhancement Percentage as of such
date times (B) the Series 2004-2 Non-Program Vehicle Percentage as of such date.

-18-



--------------------------------------------------------------------------------



 



“Series 2004-2 Required Liquidity Amount” means, with respect to any
Distribution Date, an amount equal to 3.0% of the Series 2004-2 Invested Amount
on such Distribution Date (after giving effect to any payments of principal to
be made on the Series 2004-2 Notes on such Distribution Date).

“Series 2004-2 Required Non-Program Enhancement Percentage” means, as of any
date of determination, the greater of (a) 20.15% and (b) the sum of (i) 20.15%
and (ii) the highest, for any calendar month within the preceding twelve
calendar months, of the greater of (x) an amount (not less than zero) equal to
100% minus the Measurement Month Average for the immediately preceding
Measurement Month and (y) an amount (not less than zero) equal to 100% minus the
Market Value Average as of the Determination Date within such calendar month
(excluding the Market Value Average for any Determination Date which has not yet
occurred).

“Series 2004-2 Required Overcollateralization Amount” means, as of any date of
determination, the excess, if any, of the Series 2004-2 Required Enhancement
Amount over the sum of (i) the Series 2004-2 Letter of Credit Amount as of such
date, (ii) the Series 2004-2 Available Reserve Account Amount on such date and
(iii) the amount of cash and Permitted Investments on deposit in the
Series 2004-2 Collection Account (not including amounts allocable to the
Series 2004-2 Accrued Interest Account) and the Series 2004-2 Excess Collection
Account on such date.

“Series 2004-2 Required Reserve Account Amount” means, with respect to any
Distribution Date, an amount equal to the greater of (a) the excess, if any, of
the Series 2004-2 Required Liquidity Amount on such Distribution Date over the
Series 2004-2 Letter of Credit Liquidity Amount on such Distribution Date (after
giving effect to any payments of principal to be made on the Series 2004-2 Notes
on such Distribution Date) and (b) the excess, if any, of the Series 2004-2
Required Enhancement Amount over the Series 2004-2 Enhancement Amount (excluding
therefrom the Series 2004-2 Available Reserve Account Amount and calculated
after giving effect to any payments of principal to be made on the Series 2004-2
Notes) on such Distribution Date.

“Series 2004-2 Reserve Account” is defined in Section 2.7(a).

“Series 2004-2 Reserve Account Collateral” is defined in Section 2.7(d).

“Series 2004-2 Reserve Account Surplus” means, with respect to any Distribution
Date, the excess, if any, of the Series 2004-2 Available Reserve Account Amount
over the Series 2004-2 Required Reserve Account Amount on such Distribution
Date.

“Series 2004-2 Revolving Period” means, the period from and including the
Series 2004-2 Closing Date to the earlier of (i) the commencement of the
Three-Year Notes Controlled Amortization Period and (ii) the commencement of the
Series 2004-2 Rapid Amortization Period; provided that if the Class A-1 Notes
and the Class A-2 Notes are paid in full on or prior to the April 2007
Distribution Date, then the Series 2004-2 Revolving Period shall also include
the period from and including the first day of the calendar month during which
the Distribution Date on which the Class A-1 Notes and the Class A-2 Notes are
paid in full

-19-



--------------------------------------------------------------------------------



 



occurs to the earlier of (i) the commencement of the Class A-3 Controlled
Amortization Period and (ii) the commencement of the Series 2004-2 Rapid
Amortization Period.

“Series 2004-2 Shortfall” is defined in Section 2.3(g).

“Series 2004-2 Termination Date” means the April 2010 Distribution Date.

“Series 2004-2 Trustee’s Fees” means, for any Distribution Date during the
Series 2004-2 Rapid Amortization Period on which there exists a Series 2004-2
Lease Interest Payment Deficit, an amount equal to the lesser of (x) the product
of (i) the Series 2004-2 Percentage as of the beginning of the Series 2004-2
Interest Period ending on the day preceding such Distribution Date and (ii) the
fees owing to the Trustee under the Indenture as of such date and (y) the
excess, if any, of (A) an amount equal to 1.1% of the Series 2004-2 Required
AESOP I Operating Lease Vehicle Amount as of the last day of the Series 2004-2
Revolving Period over (B) the sum of the Series 2004-2 Trustee Fees for all
Distribution Dates preceding such Distribution Date.

“Series 2004-2 Unpaid Demand Amount” means, with respect to any single draw
pursuant to Section 2.5(c) or (d) on the Series 2004-2 Letters of Credit, the
aggregate amount drawn by the Trustee on all Series 2004-2 Letters of Credit.

“Shadow Rating” means the rating of the Series 2004-2 Notes by Standard & Poor’s
or Moody’s, as applicable, without giving effect to the Surety Bond.

“Standard & Poor’s” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.

“Supplement” is defined in the preamble hereto.

“Surety Bond” means the Note Guaranty Insurance Policy No. 04030001, dated
February 18, 2004, issued by the Surety Provider.

“Surety Default” means (i) the occurrence and continuance of any failure by the
Surety Provider to pay upon a demand for payment in accordance with the
requirements of the Surety Bond or (ii) the occurrence of an Event of Bankruptcy
with respect to the Surety Provider.

“Surety Provider” means Financial Guaranty Insurance Company, a New York stock
insurance company. The Surety Provider shall constitute an “Enhancement
Provider” with respect to the Series 2004-2 Notes for all purposes under the
Indenture and the other Related Documents.

“Surety Provider Fee” is defined in the Insurance Agreement.

“Surety Provider Reimbursement Amounts” means, as of any date of determination,
(i) an amount equal to the aggregate of any amounts due as of such date to the
Surety Provider pursuant to the Insurance Agreement in respect of unreimbursed
draws under the Surety Bond, including interest thereon determined in accordance
with the Insurance Agreement, and (ii) an amount equal to the aggregate of any
other amounts due as of such date to the Surety Provider pursuant to the
Insurance Agreement.

-20-



--------------------------------------------------------------------------------



 



“Telerate Page 3750” means the display page currently so designated on the
Moneyline Telerate Service (or such other page as may replace that page on that
service for the purpose of displaying comparable rates or prices).

“Temporary Global Class A-1 Note” is defined in Section 5.2.

“Temporary Global Class A-2 Note” is defined in Section 5.2.

“Temporary Global Class A-3 Note” is defined in Section 5.2.

“Termination Date Disbursement” means an amount drawn under a Series 2004-2
Letter of Credit pursuant to a Certificate of Termination Date Demand.

“Termination Disbursement” means an amount drawn under a Series 2004-2 Letter of
Credit pursuant to a Certificate of Termination Demand.

“Three-Year Notes Controlled Amortization Period” means the period commencing at
the opening of business on October 1, 2006 (or, if such day is not a Business
Day, the Business Day immediately preceding such day) and continuing to the
earliest of (i) the commencement of the Series 2004-2 Rapid Amortization Period,
(ii) the date on which the Class A-1 Notes and the Class A-2 Notes are fully
paid and (iii) the termination of the Indenture.

“Three-Year Notes Expected Final Distribution Date” means the April 2007
Distribution Date.

“Three-Year Notes Final Distribution Date” means the April 2008 Distribution
Date.

“Trustee” is defined in the recitals hereto.

“Unpaid Demand Note Disbursement” means an amount drawn under a Series 2004-2
Letter of Credit pursuant to a Certificate of Unpaid Demand Note Demand.

“Waivable Amount” is defined in Article IV.

“Waiver Event” means the occurrence of the delivery of a Waiver Request and the
subsequent waiver of any Series 2004-2 Maximum Amount.

“Waiver Request” is defined in Article IV.

-21-



--------------------------------------------------------------------------------



 



ARTICLE II

SERIES 2004-2 ALLOCATIONS

With respect to the Series 2004-2 Notes, the following shall apply:

Section 2.1 Establishment of Series 2004-2 Collection Account, Series 2004-2
Excess Collection Account and Series 2004-2 Accrued Interest Account. (a) All
Collections allocable to the Series 2004-2 Notes shall be allocated to the
Collection Account.

(b)      The Trustee will create three administrative subaccounts within the
Collection Account for the benefit of the Series 2004-2 Noteholders, each
Series 2004-2 Interest Rate Swap Counterparty and the Surety Provider: the
Series 2004-2 Collection Account (such sub-account, the “Series 2004-2
Collection Account”), the Series 2004-2 Excess Collection Account (such
sub-account, the “Series 2004-2 Excess Collection Account”) and the
Series 2004-2 Accrued Interest Account (such sub-account, the “Series 2004-2
Accrued Interest Account”).

Section 2.2 Allocations with Respect to the Series 2004-2 Notes. The net
proceeds from the initial sale of the Series 2004-2 Notes will be deposited into
the Collection Account. On each Business Day on which Collections are deposited
into the Collection Account (each such date, a “Series 2004-2 Deposit Date”),
the Administrator will direct the Trustee in writing pursuant to the
Administration Agreement to allocate all amounts deposited into the Collection
Account in accordance with the provisions of this Section 2.2:

(a)      Allocations of Collections During the Series 2004-2 Revolving Period.
During the Series 2004-2 Revolving Period, the Administrator will direct the
Trustee in writing pursuant to the Administration Agreement to allocate on each
day, prior to 11:00 a.m. (New York City time) on each Series 2004-2 Deposit
Date, all amounts deposited into the Collection Account as set forth below:

(i)      allocate to the Series 2004-2 Collection Account an amount equal to the
sum of (A) the Series 2004-2 Invested Percentage (as of such day) of the
aggregate amount of Interest Collections on such day and (B) any amounts
received by the Trustee on such day in respect of the Series 2004-2 Interest
Rate Swaps. All such amounts allocated to the Series 2004-2 Collection Account
shall be further allocated to the Series 2004-2 Accrued Interest Account; and

(ii)      allocate to the Series 2004-2 Excess Collection Account an amount
equal to the Series 2004-2 Invested Percentage (as of such day) of the aggregate
amount of Principal Collections on such day (for any such day, the
“Series 2004-2 Principal Allocation”); provided, however, if a Waiver Event
shall have occurred, then such allocation shall be modified as provided in
Article IV.

(b)      Allocations of Collections During any Series 2004-2 Controlled
Amortization Period. With respect to any Series 2004-2 Controlled Amortization
Period, the Administrator will direct the Trustee in writing pursuant to the
Administration

-22-



--------------------------------------------------------------------------------



 



Agreement to allocate, prior to 11:00 a.m. (New York City time) on any
Series 2004-2 Deposit Date, all amounts deposited into the Collection Account as
set forth below:

(i)      allocate to the Series 2004-2 Collection Account an amount determined
as set forth in Section 2.2(a)(i) above for such day, which amount shall be
further allocated to the Series 2004-2 Accrued Interest Account; and

(ii)      (A) with respect to the Three-Year Notes Controlled Amortization
Period, allocate to the Series 2004-2 Collection Account an amount equal to the
Series 2004-2 Principal Allocation for such day, which amount shall be used to
make principal payments in respect of the Class A-1 Notes and the Class A-2
Notes; provided, however, that if the Monthly Total Principal Allocation exceeds
the sum of the Class A-1 Controlled Distribution Amount and the Class A-2
Controlled Distribution Amount, then the amount of such excess shall be
allocated to the Series 2004-2 Excess Collection Account; and provided, further,
that if a Waiver Event shall have occurred, then such allocation shall be
modified as provided in Article IV and (B) with respect to the Class A-3
Controlled Amortization Period, allocate to the Series 2004-2 Collection Account
an amount equal to the Series 2004-2 Principal Allocation for such day, which
amount shall be used to make principal payments in respect of the Class A-3
Notes; provided, however, that if the Monthly Total Principal Allocation exceeds
the Class A-3 Controlled Distribution Amount, then the amount of such excess
shall be allocated to the Series 2004-2 Excess Collection Account; and provided,
further, that if a Waiver Event shall have occurred, then such allocation shall
be modified as provided in Article IV.

(c)      Allocations of Collections During the Series 2004-2 Rapid Amortization
Period. With respect to the Series 2004-2 Rapid Amortization Period and
thereafter, other than after the occurrence of an Event of Bankruptcy with
respect to ARAC, any other Lessee or AGH, the Administrator will direct the
Trustee in writing pursuant to the Administration Agreement to allocate, prior
to 11:00 a.m. (New York City time) on any Series 2004-2 Deposit Date, all
amounts deposited into the Collection Account as set forth below:

(i)      allocate to the Series 2004-2 Collection Account an amount determined
as set forth in Section 2.2(a)(i) above for such day, which amount shall be
further allocated to the Series 2004-2 Accrued Interest Account; and

(ii)      allocate to the Series 2004-2 Collection Account an amount equal to
the Series 2004-2 Principal Allocation for such day, which amount shall be used
to make principal payments in respect of the Class A-1 Notes, the Class A-2
Notes and the Class A-3 Notes, ratably, without preference or priority of any
kind, until the Series 2004-2 Invested Amount is paid in full; provided that if
on any Determination Date (A) the Administrator determines that the amount
anticipated to be available from Interest Collections allocable to the
Series 2004-2 Notes, any amounts payable to the Trustee in respect of the
Series 2004-2 Interest Rate Swaps and other amounts available pursuant to
Section 2.3 to pay Series 2004-2

-23-



--------------------------------------------------------------------------------



 



Adjusted Monthly Interest and the Fixed Rate Payment, if any, on the next
succeeding Distribution Date will be less than the sum of the Series 2004-2
Adjusted Monthly Interest and the Fixed Rate Payment, if any, for such
Distribution Date and (B) the Series 2004-2 Enhancement Amount is greater than
zero, then the Administrator shall direct the Trustee in writing to reallocate a
portion of the Principal Collections allocated to the Series 2004-2 Notes during
the Related Month equal to the lesser of such insufficiency and the
Series 2004-2 Enhancement Amount to the Series 2004-2 Accrued Interest Account
to be treated as Interest Collections on such Distribution Date.

(d)      Allocations of Collections after the Occurrence of an Event of
Bankruptcy. After the occurrence of an Event of Bankruptcy with respect to ARAC,
any other Lessee or AGH, the Administrator will direct the Trustee in writing
pursuant to the Administration Agreement to allocate, prior to 11:00 a.m. (New
York City time) on any Series 2004-2 Deposit Date, all amounts attributable to
the AESOP I Operating Lease Loan Agreement deposited into the Collection Account
as set forth below:

(i)      allocate to the Series 2004-2 Collection Account an amount equal to the
sum of (A) the Series 2004-2 AESOP I Operating Lease Vehicle Percentage as of
the date of the occurrence of such Event of Bankruptcy of the aggregate amount
of Interest Collections made under the AESOP I Operating Lease Loan Agreement
for such day and (B) any amounts received by the Trustee in respect of the
Series 2004-2 Interest Rate Swaps on such day. All such amounts allocated to the
Series 2004-2 Collection Account shall be further allocated to the Series 2004-2
Accrued Interest Account;

(ii)      allocate to the Series 2004-2 Collection Account an amount equal to
the Series 2004-2 AESOP I Operating Lease Vehicle Percentage as of the date of
the occurrence of such Event of Bankruptcy of the aggregate amount of Principal
Collections made under the AESOP I Operating Lease Loan Agreement, which amount
shall be used to make principal payments in respect of the Series Class A-1
Notes, the Class A-2 Notes and the Class A-3 Notes, ratably, without preference
or priority of any kind, until the Series 2004-2 Invested Amount is paid in
full; provided that if on any Determination Date (A) the Administrator
determines that the amount anticipated to be available from Interest Collections
allocable to the Series 2004-2 Notes, any amounts payable to the Trustee in
respect of Series 2004-2 Interest Rate Swaps and other amounts available
pursuant to Section 2.3 to pay Series 2004-2 Adjusted Monthly Interest and the
Fixed Rate Payment, if any, on the next succeeding Distribution Date will be
less than the sum of the Series 2004-2 Adjusted Monthly Interest and the Fixed
Rate Payment, if any, for such Distribution Date and (B) the Series 2004-2
Enhancement Amount is greater than zero, then the Administrator shall direct the
Trustee in writing to reallocate a portion of the Principal Collections
allocated to the Series 2004-2 Notes during the Related Month equal to the
lesser of such insufficiency and the Series 2004-2 Enhancement Amount to the
Series 2004-2 Accrued Interest Account to be treated as Interest Collections on
such Distribution Date.

-24-



--------------------------------------------------------------------------------



 



(e)      Series 2004-2 Excess Collection Account. Amounts allocated to the
Series 2004-2 Excess Collection Account on any Series 2004-2 Deposit Date will
be (w) first, deposited in the Series 2004-2 Reserve Account in an amount up to
the excess, if any, of the Series 2004-2 Required Reserve Account Amount for
such date over the Series 2004-2 Available Reserve Account Amount for such date,
(x) second, used to pay the principal amount of other Series of Notes that are
then in amortization, (y) third, released to AESOP Leasing in an amount equal to
the product of (A) the Loan Agreement’s Share with respect to the AESOP I
Operating Lease Loan Agreement as of such date times (B) 100% minus the Loan
Payment Allocation Percentage with respect to the AESOP I Operating Lease Loan
Agreement as of such date times (C) the amount of any remaining funds and
(z) fourth, paid to AFC-II for any use permitted by the Related Documents
including to make Loans under the Loan Agreements to the extent the Borrowers
have requested Loans thereunder and Eligible Vehicles are available for
financing thereunder; provided, however, that in the case of clauses (x),
(y) and (z), that no Amortization Event, Series 2004-2 Enhancement Deficiency or
AESOP I Operating Lease Vehicle Deficiency would result therefrom or exist
immediately thereafter. Upon the occurrence of an Amortization Event, funds on
deposit in the Series 2004-2 Excess Collection Account will be withdrawn by the
Trustee, deposited in the Series 2004-2 Collection Account and allocated as
Principal Collections to reduce the Series 2004-2 Invested Amount on the
immediately succeeding Distribution Date.

(f)      Allocations From Other Series. Amounts allocated to other Series of
Notes that have been reallocated by AFC-II to the Series 2004-2 Notes (i) during
the Series 2004-2 Revolving Period shall be allocated to the Series 2004-2
Excess Collection Account and applied in accordance with Section 2.2(e) and
(ii) during the Series 2004-2 Controlled Amortization Period or the
Series 2004-2 Rapid Amortization Period shall be allocated to the Series 2004-2
Collection Account and applied in accordance with Section 2.2(b) or 2.2(c), as
applicable, to make principal payments in respect of the Series 2004-2 Notes.

(g)      Past Due Rent Payments. Notwithstanding the foregoing, if in the case
of Section 2.2(a) or (b), after the occurrence of a Series 2004-2 Lease Payment
Deficit, the Lessees shall make payments of Monthly Base Rent or other amounts
payable by the Lessees under the Leases on or prior to the fifth Business Day
after the occurrence of such Series 2004-2 Lease Payment Deficit (a “Past Due
Rent Payment”), the Administrator shall direct the Trustee in writing pursuant
to the Administration Agreement to allocate to the Series 2004-2 Collection
Account an amount equal to the Series 2004-2 Invested Percentage as of the date
of the occurrence of such Series 2004-2 Lease Payment Deficit of the Collections
attributable to such Past Due Rent Payment (the “Series 2004-2 Past Due Rent
Payment”). The Administrator shall instruct the Trustee in writing pursuant to
the Administration Agreement to withdraw from the Series 2004-2 Collection
Account and apply the Series 2004-2 Past Due Rent Payment in the following
order:

(i)      if the occurrence of such Series 2004-2 Lease Payment Deficit resulted
in one or more Lease Deficit Disbursements being made under the Series 2004-2
Letters of Credit, pay to each Series 2004-2 Letter of Credit Provider who

-25-



--------------------------------------------------------------------------------



 



made such a Lease Deficit Disbursement for application in accordance with the
provisions of the applicable Series 2004-2 Reimbursement Agreement an amount
equal to the lesser of (x) the unreimbursed amount of such Series 2004-2 Letter
of Credit Provider’s Lease Deficit Disbursement and (y) such Series 2004-2
Letter of Credit Provider’s Pro Rata Share of the Series 2004-2 Past Due Rent
Payment;

(ii) if the occurrence of such Series 2004-2 Lease Payment Deficit resulted in a
withdrawal being made from the Series 2004-2 Cash Collateral Account, deposit in
the Series 2004-2 Cash Collateral Account an amount equal to the lesser of
(x) the amount of the Series 2004-2 Past Due Rent Payment remaining after any
payment pursuant to clause (i) above and (y) the amount withdrawn from the
Series 2004-2 Cash Collateral Account on account of such Series 2004-2 Lease
Payment Deficit;

(iii)      if the occurrence of such Series 2004-2 Lease Payment Deficit
resulted in a withdrawal being made from the Series 2004-2 Reserve Account
pursuant to Section 2.3(d), deposit in the Series 2004-2 Reserve Account an
amount equal to the lesser of (x) the amount of the Series 2004-2 Past Due Rent
Payment remaining after any payments pursuant to clauses (i) and (ii) above and
(y) the excess, if any, of the Series 2004-2 Required Reserve Account Amount
over the Series 2004-2 Available Reserve Account Amount on such day;

(iv)      allocate to the Series 2004-2 Accrued Interest Account the amount, if
any, by which the Series 2004-2 Lease Interest Payment Deficit, if any, relating
to such Series 2004-2 Lease Payment Deficit exceeds the amount of the
Series 2004-2 Past Due Rent Payment applied pursuant to clauses (i), (ii) and
(iii) above; and

(v)      treat the remaining amount of the Series 2004-2 Past Due Rent Payment
as Principal Collections allocated to the Series 2004-2 Notes in accordance with
Section 2.2(a)(ii) or 2.2(b)(ii), as the case may be.

Section 2.3      Payments to Noteholders and Each Series 2004-2 Interest Rate
Swap Counterparty. On each Determination Date, as provided below, the
Administrator shall instruct the Paying Agent in writing pursuant to the
Administration Agreement to withdraw, and on the following Distribution Date the
Paying Agent, acting in accordance with such instructions, shall withdraw the
amounts required to be withdrawn from the Collection Account pursuant to
Section 2.3(a) below in respect of all funds available from Series 2004-2
Interest Rate Swap Proceeds and Interest Collections processed since the
preceding Distribution Date and allocated to the holders of the Series 2004-2
Notes.

(a)      Note Interest with respect to the Series 2004-2 Notes and Payments on
the Series 2004-2 Interest Rate Swaps. On each Determination Date, the
Administrator shall instruct the Trustee and the Paying Agent in writing
pursuant to the Administration Agreement as to the amount to be withdrawn and
paid pursuant to Section 2.4 from the Series 2004-2 Accrued Interest Account to
the extent funds are anticipated to be available from Interest Collections
allocable to the Series 2004-2 Notes and the Series 2004-2 Interest Rate Swap
Proceeds processed from

-26-



--------------------------------------------------------------------------------



 



but not including the preceding Distribution Date through the succeeding
Distribution Date in respect of (w) first, an amount equal to the Series 2004-2
Monthly Interest for the Series 2004-2 Interest Period ending on the day
preceding the related Distribution Date, (x) second, an amount equal to the
Fixed Rate Payment for the next succeeding Distribution Date, (y) third, an
amount equal to the amount of any unpaid Series 2004-2 Shortfall as of the
preceding Distribution Date (together with any accrued interest on such
Series 2004-2 Shortfall) and (z) fourth, an amount equal to the Surety Provider
Fee for such Series 2004-2 Interest Period plus any Surety Provider
Reimbursement Amounts then due and owing. On the following Distribution Date,
the Trustee shall withdraw the amounts described in the first sentence of this
Section 2.3(a) from the Series 2004-2 Accrued Interest Account and deposit such
amounts in the Series 2004-2 Distribution Account.

(b)      Lease Payment Deficit Notice. On or before 10:00 a.m. (New York City
time) on each Distribution Date, the Administrator shall notify the Trustee and
the Surety Provider of the amount of any Series 2004-2 Lease Payment Deficit,
such notification to be in the form of Exhibit E to this Supplement (each a
“Lease Payment Deficit Notice”).

(c)      Draws on Series 2004-2 Letters of Credit For Series 2004-2 Lease
Interest Payment Deficits. If the Administrator determines on any Distribution
Date that there exists a Series 2004-2 Lease Interest Payment Deficit, the
Administrator shall instruct the Trustee in writing to draw on the Series 2004-2
Letters of Credit, if any, and, the Trustee shall, by 12:00 noon (New York City
time) on such Distribution Date draw an amount as set forth in such notice equal
to the least of (i) such Series 2004-2 Lease Interest Payment Deficit, (ii) the
excess, if any, of the sum of (A) the sum of the amounts described in clauses
(w), (x), (y) and (z) of Section 2.3(a) above on such Distribution Date and
(B) during the Series 2004-2 Rapid Amortization Period, the Series 2004-2
Trustee’s Fees for such Distribution Date, over the amounts available from the
Series 2004-2 Accrued Interest Account and (iii) the Series 2004-2 Letter of
Credit Liquidity Amount on the Series 2004-2 Letters of Credit by presenting to
each Series 2004-2 Letter of Credit Provider (with a copy to the Surety
Provider) a draft accompanied by a Certificate of Lease Deficit Demand and shall
cause the Lease Deficit Disbursements to be deposited in the Series 2004-2
Distribution Account on such Distribution Date; provided, however, that if the
Series 2004-2 Cash Collateral Account has been established and funded, the
Trustee shall withdraw from the Series 2004-2 Cash Collateral Account and
deposit in the Series 2004-2 Distribution Account an amount equal to the lesser
of (x) the Series 2004-2 Cash Collateral Percentage on such Distribution Date of
the least of the amounts described in clauses (i), (ii) and (iii) above and
(y) the Series 2004-2 Available Cash Collateral Account Amount on such
Distribution Date and draw an amount equal to the remainder of such amount on
the Series 2004-2 Letters of Credit. During the continuance of a Surety Default,
no amounts in respect of the Surety Provider Fee shall be drawn on the
Series 2004-2 Letters of Credit.

(d)      Withdrawals from Series 2004-2 Reserve Account. If the Administrator
determines on any Distribution Date that the amounts available from the
Series 2004-2 Accrued Interest Account plus the amount, if any, to be drawn
under the Series 2004-2 Letters of Credit and /or withdrawn from the
Series 2004-2 Cash Collateral Account pursuant to Section 2.3(c) are
insufficient to pay the sum of (A) the sum of the amounts described in clauses
(w), (x), (y) and (z) of Section 2.3(a) above on such Distribution Date and (B)
during the Series 2004-2 Rapid Amortization Period, the Series 2004-2 Trustee’s
Fees for such Distribution Date, the

-27-



--------------------------------------------------------------------------------



 



Administrator shall instruct the Trustee in writing to withdraw from the
Series 2004-2 Reserve Account and deposit in the Series 2004-2 Distribution
Account on such Distribution Date an amount equal to the lesser of the
Series 2004-2 Available Reserve Account Amount and such insufficiency. During
the continuance of a Surety Default, no amounts in respect of the Surety
Provider Fee shall be withdrawn from the Series 2004-2 Reserve Account. The
Trustee shall withdraw such amount from the Series 2004-2 Reserve Account and
deposit such amount in the Series 2004-2 Distribution Account.

(e)      Surety Bond. If the Administrator determines on any Distribution Date
that the sum of the amounts available from the Series 2004-2 Accrued Interest
Account plus the amount, if any, to be drawn under the Series 2004-2 Letters of
Credit and/or to be withdrawn from the Series 2004-2 Cash Collateral Account
pursuant to Section 2.3(c) above plus the amount, if any, to be withdrawn from
the Series 2004-2 Reserve Account pursuant to Section 2.3(d) above is
insufficient to pay the Series 2004-2 Adjusted Monthly Interest for such
Distribution Date, the Administrator shall instruct the Trustee in writing to
make a demand on the Surety Bond and, upon receipt of such notice by the Trustee
on or prior to 11:00 a.m. (New York City time) on such Distribution Date, the
Trustee shall, by 12:00 noon (New York City time) on such Distribution Date,
make a demand on the Surety Bond in an amount equal to such insufficiency in
accordance with the terms thereof and shall cause the proceeds thereof to be
deposited in the Series 2004-2 Distribution Account.

(f)      Balance. On or prior to the second Business Day preceding each
Distribution Date, the Administrator shall instruct the Trustee and the Paying
Agent in writing pursuant to the Administration Agreement to pay the balance
(after making the payments required in Section 2.4), if any, of the amounts
available from the Series 2004-2 Accrued Interest Account and the Series 2004-2
Distribution Account, plus the amount, if any, drawn under the Series 2004-2
Letters of Credit and/or withdrawn from the Series 2004-2 Cash Collateral
Account pursuant to Section 2.3(c) plus the amount, if any, withdrawn from the
Series 2004-2 Reserve Account pursuant to Section 2.3(d) as follows:

(i)      on each Distribution Date during the Series 2004-2 Revolving Period or
a Series 2004-2 Controlled Amortization Period, (1) first, to each Series 2004-2
Interest Rate Swap Counterparty, an amount equal to the portion, if any, of the
Fixed Rate Payment for such Distribution Date due and owing to such
Series 2004-2 Interest Rate Swap Counterparty, (2) second, to the Surety
Provider, in an amount equal to (x) the Surety Provider Fee for the related
Series 2004-2 Interest Period and, without duplication, (y) any Surety Provider
Reimbursement Amounts then due and owing, (3) third, to the Administrator, an
amount equal to the Series 2004-2 Percentage as of the beginning of the
Series 2004-2 Interest Period ending on the day preceding such Distribution Date
of the portion of the Monthly Administration Fee payable by AFC-II (as specified
in clause (iii) of the definition thereof) for such Series 2004-2 Interest
Period, (4) fourth, to the Trustee, an amount equal to the Series 2004-2
Percentage as of the beginning of such Series 2004-2 Interest Period of the fees
owing to the Trustee under the Indenture for such Series 2004-2 Interest Period,
(5) fifth, to pay any Carrying Charges (other than Carrying Charges provided for
above) to the Persons to whom such amounts are owed, an amount equal to the
Series 2004-2 Percentage as of the beginning of such Series 2004-2 Interest
Period of such Carrying Charges (other than Carrying Charges provided for

-28-



--------------------------------------------------------------------------------



 



above) for such Series 2004-2 Interest Period, (6) sixth, to each Series 2004-2
Interest Rate Swap Counterparty, any amounts due and owing under the applicable
Series 2004-2 Interest Rate Swap (other than any amount included in the Fixed
Rate Payment) and (7) seventh, the balance, if any (“Excess Collections”), shall
be withdrawn by the Paying Agent from the Series 2004-2 Collection Account and
deposited in the Series 2004-2 Excess Collection Account; and

(ii)      on each Distribution Date during the Series 2004-2 Rapid Amortization
Period, (1) first, to each Series 2004-2 Interest Rate Swap Counterparty, an
amount equal to the portion, if any, of the Fixed Rate Payment for such
Distribution Date due and owing to such Series 2004-2 Interest Rate Swap
Counterparty, (2) second, to the Surety Provider, in an amount equal to (x) the
Surety Provider Fee for the related Series 2004-2 Interest Period and, without
duplication, (y) any Surety Provider Reimbursement Amounts then due and owing,
(3) third, to the Trustee, an amount equal to the Series 2004-2 Percentage as of
the beginning of the Series 2004-2 Interest Period ending on the day preceding
such Distribution Date of the fees owing to the Trustee under the Indenture for
such Series 2004-2 Interest Period, (4) fourth, to the Administrator, an amount
equal to the Series 2004-2 Percentage as of the beginning of such Series 2004-2
Interest Period of the portion of the Monthly Administration Fee (as specified
in clause (iii) of the definition thereof) payable by AFC-II for such
Series 2004-2 Interest Period, (5) fifth, to pay any Carrying Charges (other
than Carrying Charges provided for above) to the Persons to whom such amounts
are owed, an amount equal to the Series 2004-2 Percentage as of the beginning of
such Series 2004-2 Interest Period of such Carrying Charges (other than Carrying
Charges provided for above) for such Series 2004-2 Interest Period, (6) sixth,
so long as the Series 2004-2 Invested Amount is greater than the Monthly Total
Principal Allocations for the Related Month, an amount equal to the excess of
the Series 2004-2 Invested Amount over the Monthly Total Principal Allocations
for the Related Month shall be treated as Principal Collections and (7) seventh,
to each Series 2004-2 Interest Rate Swap Counterparty, any amounts due and owing
under the applicable Series 2004-2 Interest Rate Swap (other than any amount
included in the Fixed Rate Payment).

(g)      Shortfalls. If the amounts described in Section 2.3 are insufficient to
pay the Series 2004-2 Monthly Interest on any Distribution Date, payments of
interest to the Series 2004-2 Noteholders will be reduced on a pro rata basis by
the amount of such deficiency. The aggregate amount, if any, of such deficiency
on any Distribution Date shall be referred to as the “Series 2004-2 Shortfall.”
Interest shall accrue on the portion of the Series 2004-2 Shortfall allocable to
the Class A-1 Notes at the Class A-1 Note Rate, on the portion of the
Series 2004-2 Shortfall allocable to the Class A-2 Notes at the Class A-2 Note
Rate and on the portion of the Series 2004-2 Shortfall allocable to the
Class A-3 Notes at the Class A-3 Note Rate.

(h)      Listing Information Requirement. From the time of the Administrator’s
written notice to the Trustee that the Class A-2 Notes and/or the Class A-3
Notes are listed on the Luxembourg Stock Exchange until the Administrator shall
give the Trustee written notice that the Class A-2 Notes and/or Class A-3 Notes
are not listed on the Luxembourg Stock Exchange, the Trustee shall, or shall
instruct the Paying Agent to, cause the Class A-2 Note Rate and/or the Class A-3
Note Rate, as applicable, for the next succeeding Series 2004-2 Interest Period,
the

-29-



--------------------------------------------------------------------------------



 



number of days in such Series 2004-2 Interest Period, the Distribution Date for
such Series 2004-2 Interest Period and the amount of interest payable on the
Class A-2 Notes and/or the Class A-3 Notes, as applicable, on such Distribution
Date to be (A) communicated to DTC, Euroclear, Clearstream, the Paying Agent in
Luxembourg and the Luxembourg Stock Exchange no later than 11:00 a.m. (London
time) on the Business Day immediately following each LIBOR Determination Date
and (B) published in the Authorized Newspaper as soon as possible after its
determination.

Section 2.4 Payment of Note Interest. On each Distribution Date, subject to
Section 9.8 of the Base Indenture, the Paying Agent shall, in accordance with
Section 6.1 of the Base Indenture, pay to the Series 2004-2 Noteholders from the
Series 2004-2 Distribution Account the amount due to the Series 2004-2
Noteholders deposited in the Series 2004-2 Distribution Account pursuant to
Section 2.3.

Section 2.5 Payment of Note Principal. (a) Monthly Payments During Controlled
Amortization Period or Rapid Amortization Period. Commencing on the second
Determination Date during the Three-Year Notes Controlled Amortization Period or
the Class A-3 Controlled Amortization Period, as the case may be, or the first
Determination Date after the commencement of the Series 2004-2 Rapid
Amortization Period, the Administrator shall instruct the Trustee and the Paying
Agent in writing pursuant to the Administration Agreement and in accordance with
this Section 2.5 as to (i) the amount allocated to the Series 2004-2 Notes
during the Related Month pursuant to Section 2.2(b)(ii), (c)(ii) or (d)(ii), as
the case may be, (ii) any amounts to be drawn on the Series 2004-2 Demand Notes
and/or on the Series 2004-2 Letters of Credit (or withdrawn from the
Series 2004-2 Cash Collateral Account), (iii) any amounts to be withdrawn from
the Series 2004-2 Reserve Account and deposited into the Series 2004-2
Distribution Account and (iv) the amount of any demand on the Surety Bond in
accordance with the terms thereof. On the Distribution Date following each such
Determination Date, the Trustee shall withdraw the amount allocated to the
Series 2004-2 Notes during the Related Month pursuant to Section 2.2(b)(ii),
(c)(ii) or (d)(ii), as the case may be, from the Series 2004-2 Collection
Account and deposit such amount in the Series 2004-2 Distribution Account, to be
paid to the holders of the Series 2004-2 Notes.

(b)      Principal Draws on Series 2004-2 Letters of Credit. If the
Administrator determines on any Distribution Date during the Series 2004-2 Rapid
Amortization Period that there exists a Series 2004-2 Lease Principal Payment
Deficit, the Administrator shall instruct the Trustee in writing to draw on the
Series 2004-2 Letters of Credit, if any, as provided below; provided, however,
that the Administrator shall not instruct the Trustee to draw on the
Series 2004-2 Letters of Credit in respect of a Series 2004-2 Lease Principal
Payment Deficit on or after the date of the filing by any of the Lessees of a
petition for relief under Chapter 11 of the Bankruptcy Code unless and until the
date on which each of the Lessees shall have resumed making all payments of the
portion of Monthly Base Rent relating to Loan Interest required to be made under
the AESOP I Operating Lease. Upon receipt of a notice by the Trustee from the
Administrator in respect of a Series 2004-2 Lease Principal Payment Deficit on
or prior to 11:00 a.m. (New York City time) on a Distribution Date, the Trustee
shall, by 12:00 noon (New York City time) on such Distribution Date draw an
amount as set forth in such notice equal to the lesser of (i) such Series 2004-2
Lease Principal Payment Deficit and (ii) the Series 2004-2 Letter of Credit
Liquidity Amount on the Series 2004-2 Letters of Credit by presenting to each
Series

-30-



--------------------------------------------------------------------------------



 



2004-2 Letter of Credit Provider a draft accompanied by a Certificate of Lease
Deficit Demand and shall cause the Lease Deficit Disbursements to be deposited
in the Series 2004-2 Distribution Account on such Distribution Date; provided,
however, that if the Series 2004-2 Cash Collateral Account has been established
and funded, the Trustee shall withdraw from the Series 2004-2 Cash Collateral
Account and deposit in the Series 2004-2 Distribution Account an amount equal to
the lesser of (x) the Series 2004-2 Cash Collateral Percentage on such
Distribution Date of the Series 2004-2 Lease Principal Payment Deficit and
(y) the Series 2004-2 Available Cash Collateral Account Amount on such
Distribution Date and draw an amount equal to the remainder of such amount on
the Series 2004-2 Letters of Credit.

(c)      Final Distribution Date. The entire Class A-1 Invested Amount and the
entire Class A-2 Invested Amount shall be due and payable on the Three-Year
Notes Final Distribution Date, and the entire Class A-3 Invested Amount shall be
due and payable on the Class A-3 Final Distribution Date. In connection
therewith:

(i)      Demand Note Draw. If the amount to be deposited in the Series 2004-2
Distribution Account in accordance with Section 2.5(a) together with any amounts
to be deposited therein in accordance with Section 2.5(b) allocable to the
Class A-1 Notes and the Class A-2 Notes on the Three-Year Notes Final
Distribution Date, or the Class A-3 Notes on the Class A-3 Final Distribution
Date, as the case may be, is less than the sum of the Class A-1 Invested Amount
and the Class A-2 Invested Amount, or the Class A-3 Invested Amount, as the case
may be, and there are any Series 2004-2 Letters of Credit on such date, then,
prior to 10:00 a.m. (New York City time) on the second Business Day prior to
such Series 2004-2 Final Distribution Date, the Administrator shall instruct the
Trustee in writing (with a copy to the Surety Provider) to make a demand (a
“Demand Notice”) substantially in the form attached hereto as Exhibit F on the
Demand Note Issuers for payment under the Series 2004-2 Demand Notes in an
amount equal to the lesser of (i) such insufficiency and (ii) the Series 2004-2
Letter of Credit Amount. The Trustee shall, prior to 12:00 noon (New York City
time) on the second Business Day preceding such Series 2004-2 Final Distribution
Date, deliver such Demand Notice to the Demand Note Issuers; provided, however,
that if an Event of Bankruptcy (or the occurrence of an event described in
clause (a) of the definition thereof, without the lapse of a period of 60
consecutive days) with respect to a Demand Note Issuer shall have occurred and
be continuing, the Trustee shall not be required to deliver such Demand Notice
to such Demand Note Issuer. The Trustee shall cause the proceeds of any demand
on the Series 2004-2 Demand Notes to be deposited into the Series 2004-2
Distribution Account.

(ii)      Letter of Credit Draw. In the event that either (x) on or prior to
10:00 a.m. (New York City time) on the Business Day immediately preceding any
Distribution Date next succeeding any date on which a Demand Notice has been
transmitted by the Trustee to the Demand Note Issuers pursuant to clause (i) of
this Section 2.5(c), any Demand Note Issuer shall have failed to pay to the
Trustee or deposit into the Series 2004-2 Distribution Account the amount
specified in such Demand Notice in whole or in part or (y) due to the occurrence
of an Event of Bankruptcy (or the occurrence of an event described in clause
(a) of the definition thereof, without the lapse of a period of 60 consecutive
days) with respect to one or more of the Demand Note Issuers, the Trustee

-31-



--------------------------------------------------------------------------------



 



shall not have delivered such Demand Notice to any Demand Note Issuer on the
second Business Day preceding such Series 2004-2 Final Distribution Date, then,
in the case of (x) or (y) the Trustee shall draw on the Series 2004-2 Letters of
Credit by 12:00 noon (New York City time) on such Business Day an amount equal
to the lesser of (a) the amount that the Demand Note Issuers failed to pay under
the Series 2004-2 Demand Notes (or, the amount that the Trustee failed to demand
for payment thereunder) and (b) the Series 2004-2 Letter of Credit Amount on
such Business Day by presenting to each Series 2004-2 Letter of Credit Provider
(with a copy to the Surety Provider) a draft accompanied by a Certificate of
Unpaid Demand Note Demand; provided, however, that if the Series 2004-2 Cash
Collateral Account has been established and funded, the Trustee shall withdraw
from the Series 2004-2 Cash Collateral Account and deposit in the Series 2004-2
Distribution Account an amount equal to the lesser of (x) the Series 2004-2 Cash
Collateral Percentage on such Business Day of the amount that the Demand Note
Issuers failed to pay under the Series 2004-2 Demand Notes (or, the amount that
the Trustee failed to demand for payment thereunder) and (y) the Series 2004-2
Available Cash Collateral Account Amount on such Business Day and draw an amount
equal to the remainder of the amount that the Demand Note Issuers failed to pay
under the Series 2004-2 Demand Notes (or, the amount that the Trustee failed to
demand for payment thereunder) on the Series 2004-2 Letters of Credit. The
Trustee shall deposit, or cause the deposit of, the proceeds of any draw on the
Series 2004-2 Letters of Credit and the proceeds of any withdrawal from the
Series 2004-2 Cash Collateral Account to be deposited in the Series 2004-2
Distribution Account.

(iii)      Reserve Account Withdrawal. If, after giving effect to the deposit
into the Series 2004-2 Distribution Account of the amount to be deposited in
accordance with Section 2.5(a) and the amounts described in clauses (i) and
(ii) of this Section 2.5(c), the amount to be deposited in the Series 2004-2
Distribution Account with respect to a Series 2004-2 Final Distribution Date is
or will be less than the sum of the Class A-1 Invested Amount and the Class A-2
Invested Amount, or the Class A-3 Invested Amount, as the case may be, then,
prior to 12:00 noon (New York City time) on the second Business Day prior to
such Series 2004-2 Final Distribution Date, the Administrator shall instruct the
Trustee in writing to withdraw from the Series 2004-2 Reserve Account, an amount
equal to the lesser of the Series 2004-2 Available Reserve Account Amount and
such remaining insufficiency and deposit it in the Series 2004-2 Distribution
Account on such Series 2004-2 Final Distribution Date.

(iv)      Demand on Surety Bond. If after giving effect to the deposit into the
Series 2004-2 Distribution Account of the amount to be deposited in accordance
with Section 2.5(a) and all other amounts described in clauses (i), (ii) and
(iii) of this Section 2.5(c), the amount to be deposited in the Series 2004-2
Distribution Account with respect to such Series 2004-2 Final Distribution Date
is or will be less than the sum of the Class A-1 Outstanding Principal Amount
and the Class A-2 Outstanding Principal Amount, or the Class A-3 Outstanding
Principal Amount, as the case may be, then the Trustee shall make a demand on
the Surety Bond by 12:00 noon (New York City time) on the second Business Day
preceding such Distribution Date in an amount equal to such insufficiency in
accordance with the terms thereof and shall cause the proceeds thereof to be
deposited in the Series 2004-2 Distribution Account.

-32-



--------------------------------------------------------------------------------



 



(d)      Principal Deficit Amount. On each Distribution Date, other than the
Three-Year Notes Final Distribution Date and the Class A-3 Final Distribution
Date, on which the Principal Deficit Amount is greater than zero, amounts shall
be transferred to the Series 2004-2 Distribution Account as follows:

(i)      Demand Note Draw. If on any Determination Date, the Administrator
determines that the Principal Deficit Amount with respect to the next succeeding
Distribution Date will be greater than zero and there are any Series 2004-2
Letters of Credit on such date, prior to 10:00 a.m. (New York City time) on the
second Business Day prior to such Distribution Date, the Administrator shall
instruct the Trustee in writing (with a copy to the Surety Provider) to deliver
a Demand Notice to the Demand Note Issuers demanding payment of an amount equal
to the lesser of (A) the Principal Deficit Amount and (B) the Series 2004-2
Letter of Credit Amount. The Trustee shall, prior to 12:00 noon (New York City
time) on the second Business Day preceding such Distribution Date, deliver such
Demand Notice to the Demand Note Issuers; provided, however, that if an Event of
Bankruptcy (or the occurrence of an event described in clause (a) of the
definition thereof, without the lapse of a period of 60 consecutive days) with
respect to a Demand Note Issuer shall have occurred and be continuing, the
Trustee shall not be required to deliver such Demand Notice to such Demand Note
Issuer. The Trustee shall cause the proceeds of any demand on the Series 2004-2
Demand Note to be deposited into the Series 2004-2 Distribution Account.

(ii)      Letter of Credit Draw. In the event that either (x) on or prior to
10:00 a.m. (New York City time) on the Business Day prior to such Distribution
Date, any Demand Note Issuer shall have failed to pay to the Trustee or deposit
into the Series 2004-2 Distribution Account the amount specified in such Demand
Notice in whole or in part or (y) due to the occurrence of an Event of
Bankruptcy (or the occurrence of an event described in clause (a) of the
definition thereof, without the lapse of a period of 60 consecutive days) with
respect to any Demand Note Issuer, the Trustee shall not have delivered such
Demand Notice to any Demand Note Issuer on the second Business Day preceding
such Distribution Date, then, in the case of (x) or (y) the Trustee shall on
such Business Day draw on the Series 2004-2 Letters of Credit an amount equal to
the lesser of (i) Series 2004-2 Letter of Credit Amount and (ii) the aggregate
amount that the Demand Note Issuers failed to pay under the Series 2004-2 Demand
Notes (or, the amount that the Trustee failed to demand for payment thereunder)
by presenting to each Series 2004-2 Letter of Credit Provider (with a copy to
the Surety Provider) a draft accompanied by a Certificate of Unpaid Demand Note
Demand; provided, however, that if the Series 2004-2 Cash Collateral Account has
been established and funded, the Trustee shall withdraw from the Series 2004-2
Cash Collateral Account and deposit in the Series 2004-2 Distribution Account an
amount equal to the lesser of (x) the Series 2004-2 Cash Collateral Percentage
on such Business Day of the aggregate amount that the Demand Note Issuers failed
to pay under the Series 2004-2 Demand Notes (or, the amount that the Trustee
failed to demand for payment thereunder) and (y) the Series 2004-2 Available
Cash Collateral Account Amount on such Business Day and draw an amount equal to
the remainder of the aggregate amount that the Demand Note Issuers failed to pay
under the Series 2004-2 Demand Notes (or, the amount that the Trustee failed to
demand for payment thereunder) on the Series 2004-2 Letters of Credit. The
Trustee shall deposit

-33-



--------------------------------------------------------------------------------



 



into, or cause the deposit of, the proceeds of any draw on the Series 2004-2
Letters of Credit and the proceeds of any withdrawal from the Series 2004-2 Cash
Collateral Account to be deposited in the Series 2004-2 Distribution Account.

(iii)      Reserve Account Withdrawal. If the Series 2004-2 Letter of Credit
Amount will be less than the Principal Deficit Amount on any Distribution Date,
then, prior to 12:00 noon (New York City time) on the second Business Day prior
to such Distribution Date, the Administrator shall instruct the Trustee in
writing to withdraw from the Series 2004-2 Reserve Account, an amount equal to
the lesser of (x) the Series 2004-2 Available Reserve Account Amount and (y) the
amount by which the Principal Deficit Amount exceeds the amounts to be deposited
in the Series 2004-2 Distribution Account in accordance with clauses (i) and
(ii) of this Section 2.5(d) and deposit it in the Series 2004-2 Distribution
Account on such Distribution Date.

(iv)      Demand on Surety Bond. If the sum of the Series 2004-2 Letter of
Credit Amount and the Series 2004-2 Available Reserve Account Amount will be
less than the Principal Deficit Amount on any Distribution Date, then the
Trustee shall make a demand on the Surety Bond by 12:00 noon (New York City
time) on the second Business Day preceding such Distribution Date in an amount
equal to the Insured Principal Deficit Amount and shall cause the proceeds
thereof to be deposited in the Series 2004-2 Distribution Account.

(e)      Distribution. On each Distribution Date occurring on or after the date
a withdrawal is made from the Series 2004-2 Collection Account pursuant to
Section 2.5(a) or amounts are deposited in the Series 2004-2 Distribution
Account pursuant to Section 2.5(b), (c) or (d) the Paying Agent shall, in
accordance with Section 6.1 of the Base Indenture, pay pro rata to each
Class A-1 Noteholder, Class A-2 Noteholder or Class A-3 Noteholder, as
applicable, from the Series 2004-2 Distribution Account the amount deposited
therein pursuant to Section 2.5(a), (b), (c) or (d), to the extent necessary to
pay the sum of the Class A-1 Controlled Amortization Amount and the Class A-2
Controlled Amortization Amount during the Three-Year Notes Controlled
Amortization Period or the Class A-3 Controlled Amortization Amount during the
Class A-3 Controlled Amortization Period, as the case may be, or to the extent
necessary to pay the Class-A-1 Invested Amount, the Class A-2 Invested Amount
and the Class A-3 Invested Amount during the Series 2004-2 Rapid Amortization
Period.

Section 2.6 Administrator’s Failure to Instruct the Trustee to Make a Deposit or
Payment. If the Administrator fails to give notice or instructions to make any
payment from or deposit into the Collection Account required to be given by the
Administrator, at the time specified in the Administration Agreement or any
other Related Document (including applicable grace periods), the Trustee shall
make such payment or deposit into or from the Collection Account without such
notice or instruction from the Administrator, provided that the Administrator,
upon request of the Trustee, promptly provides the Trustee with all information
necessary to allow the Trustee to make such a payment or deposit. When any
payment or deposit hereunder or under any other Related Document is required to
be made by the Trustee or the Paying Agent at or prior to a specified time, the
Administrator shall deliver any applicable written instructions with respect
thereto reasonably in advance of such specified time.

-34-



--------------------------------------------------------------------------------



 



Section 2.7 Series-2004-2 Reserve Account. (a) Establishment of Series 2004-2
Reserve Account. AFC-II shall establish and maintain in the name of the
Series 2004-2 Agent for the benefit of the Series 2004-2 Noteholders, each
Series 2004-2 Interest Rate Swap Counterparty and the Surety Provider, or cause
to be established and maintained, an account (the “Series 2004-2 Reserve
Account”), bearing a designation clearly indicating that the funds deposited
therein are held for the benefit of the Series 2004-2 Noteholders, each
Series 2004-2 Interest Rate Swap Counterparty and the Surety Provider. The
Series 2004-2 Reserve Account shall be maintained (i) with a Qualified
Institution, or (ii) as a segregated trust account with the corporate trust
department of a depository institution or trust company having corporate trust
powers and acting as trustee for funds deposited in the Series 2004-2 Reserve
Account; provided that, if at any time such Qualified Institution is no longer a
Qualified Institution or the credit rating of any securities issued by such
depositary institution or trust company shall be reduced to below “BBB-” by
Standard & Poor’s or “Baa2” by Moody’s, then AFC-II shall, within 30 days of
such reduction, establish a new Series 2004-2 Reserve Account with a new
Qualified Institution. If the Series 2004-2 Reserve Account is not maintained in
accordance with the previous sentence, AFC-II shall establish a new
Series 2004-2 Reserve Account, within ten (10) Business Days after obtaining
knowledge of such fact, which complies with such sentence, and shall instruct
the Series 2004-2 Agent in writing to transfer all cash and investments from the
non-qualifying Series 2004-2 Reserve Account into the new Series 2004-2 Reserve
Account. Initially, the Series 2004-2 Reserve Account will be established with
The Bank of New York.

(b)      Administration of the Series 2004-2 Reserve Account. The Administrator
may instruct the institution maintaining the Series 2004-2 Reserve Account to
invest funds on deposit in the Series 2004-2 Reserve Account from time to time
in Permitted Investments; provided, however , that any such investment shall
mature not later than the Business Day prior to the Distribution Date following
the date on which such funds were received, unless any Permitted Investment held
in the Series 2004-2 Reserve Account is held with the Paying Agent, then such
investment may mature on such Distribution Date and such funds shall be
available for withdrawal on or prior to such Distribution Date. All such
Permitted Investments will be credited to the Series 2004-2 Reserve Account and
any such Permitted Investments that constitute (i) physical property (and that
is not either a United States security entitlement or a security entitlement)
shall be physically delivered to the Trustee; (ii) United States security
entitlements or security entitlements shall be controlled (as defined in
Section 8-106 of the New York UCC) by the Trustee pending maturity or
disposition, and (iii) uncertificated securities (and not United States security
entitlements) shall be delivered to the Trustee by causing the Trustee to become
the registered holder of such securities. The Trustee shall, at the direction
and expense of AFC-II, take such action as is required to maintain the Trustee’s
security interest in the Permitted Investments credited to the Series 2004-2
Reserve Account. AFC-II shall not direct the Trustee to dispose of (or permit
the disposal of) any Permitted Investments prior to the maturity thereof to the
extent such disposal would result in a loss of the purchase price of such
Permitted Investments. In the absence of written investment instructions
hereunder, funds on deposit in the Series 2004-2 Reserve Account shall remain
uninvested.

(c)      Earnings from Series 2004-2 Reserve Account. All interest and earnings
(net of losses and investment expenses) paid on funds on deposit in the
Series 2004-2 Reserve Account shall be deemed to be on deposit therein and
available for distribution.

-35-



--------------------------------------------------------------------------------



 



(d) Series 2004-2 Reserve Account Constitutes Additional Collateral for
Series 2004-2 Notes. In order to secure and provide for the repayment and
payment of the AFC-II Obligations with respect to the Series 2004-2 Notes,
AFC-II hereby grants a security interest in and assigns, pledges, grants,
transfers and sets over to the Series 2004-2 Agent, for the benefit of the
Series 2004-2 Noteholders, each Series 2004-2 Interest Rate Swap Counterparty
and the Surety Provider, all of AFC-II’s right, title and interest in and to the
following (whether now or hereafter existing or acquired): (i) the Series 2004-2
Reserve Account, including any security entitlement thereto; (ii) all funds on
deposit therein from time to time; (iii) all certificates and instruments, if
any, representing or evidencing any or all of the Series 2004-2 Reserve Account
or the funds on deposit therein from time to time; (iv) all investments made at
any time and from time to time with monies in the Series 2004-2 Reserve Account,
whether constituting securities, instruments, general intangibles, investment
property, financial assets or other property; (v) all interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for the Series 2004-2 Reserve
Account, the funds on deposit therein from time to time or the investments made
with such funds; and (vi) all proceeds of any and all of the foregoing,
including, without limitation, cash (the items in the foregoing clauses
(i) through (vi) are referred to, collectively, as the “ Series 2004-2 Reserve
Account Collateral”). The Series 2004-2 Agent shall possess all right, title and
interest in and to all funds on deposit from time to time in the Series 2004-2
Reserve Account and in all proceeds thereof, and shall be the only person
authorized to originate entitlement orders in respect of the Series 2004-2
Reserve Account. The Series 2004-2 Reserve Account Collateral shall be under the
sole dominion and control of the Series 2004-2 Agent for the benefit of the
Series 2004-2 Noteholders, each Series 2004-2 Interest Rate Swap Counterparty
and the Surety Provider. The Series 2004-2 Agent hereby agrees (i) to act as the
securities intermediary (as defined in Section 8-102(a)(14) of the New York UCC)
with respect to the Series 2004-2 Reserve Account; (ii) that each item of
property (whether investment property, financial asset, security, instrument or
cash) credited to the Series 2004-2 Reserve Account shall be treated as a
financial asset (as defined in Section 8-102(a)(9) of the New York UCC) and
(iii) to comply with any entitlement order (as defined in Section 8-102(a)(8) of
the New York UCC) issued by the Trustee.

(e)      Series 2004-2 Reserve Account Surplus. In the event that the
Series 2004-2 Reserve Account Surplus on any Distribution Date, after giving
effect to all withdrawals from the Series 2004-2 Reserve Account, is greater
than zero, if no Series 2004-2 Enhancement Deficiency or AESOP I Operating Lease
Vehicle Deficiency would result therefrom or exist thereafter, the Trustee,
acting in accordance with the written instructions of the Administrator (with a
copy of such written instructions to be provided by the Administrator to the
Surety Provider) pursuant to the Administration Agreement, shall withdraw from
the Series 2004-2 Reserve Account an amount equal to the Series 2004-2 Reserve
Account Surplus and shall pay such amount to AFC-II.

(f)      Termination of Series 2004-2 Reserve Account. Upon the termination of
the Indenture pursuant to Section 11.1 of the Base Indenture, the Trustee,
acting in accordance with the written instructions of the Administrator, after
the prior payment of all amounts owing to the Series 2004-2 Noteholders and to
the Surety Provider and payable from the Series 2004-2 Reserve Account as
provided herein, shall withdraw from the Series 2004-2 Reserve Account all
amounts on deposit therein for payment to AFC-II.

-36-



--------------------------------------------------------------------------------



 



Section 2.8 Series 2004-2 Letters of Credit and Series 2004-2 Cash Collateral
Account. (a) Series 2004-2 Letters of Credit and Series 2004-2 Cash Collateral
Account Constitute Additional Collateral for Series 2004-2 Notes. In order to
secure and provide for the repayment and payment of the AFC-II Obligations with
respect to the Series 2004-2 Notes, AFC-II hereby grants a security interest in
and assigns, pledges, grants, transfers and sets over to the Trustee, for the
benefit of the Series 2004-2 Noteholders, each Series 2004-2 Interest Rate Swap
Counterparty and the Surety Provider, all of AFC-II’s right, title and interest
in and to the following (whether now or hereafter existing or acquired):
(i) each Series 2004-2 Letter of Credit; (ii) the Series 2004-2 Cash Collateral
Account, including any security entitlement thereto; (iii) all funds on deposit
in the Series 2004-2 Cash Collateral Account from time to time; (iv) all
certificates and instruments, if any, representing or evidencing any or all of
the Series 2004-2 Cash Collateral Account or the funds on deposit therein from
time to time; (v) all investments made at any time and from time to time with
monies in the Series 2004-2 Cash Collateral Account, whether constituting
securities, instruments, general intangibles, investment property, financial
assets or other property; (vi) all interest, dividends, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for the Series 2004-2 Cash Collateral Account, the
funds on deposit therein from time to time or the investments made with such
funds; and (vii) all proceeds of any and all of the foregoing, including,
without limitation, cash (the items in the foregoing clauses (ii) through
(vii) are referred to, collectively, as the “Series 2004-2 Cash Collateral
Account Collateral”). The Trustee shall, for the benefit of the Series 2004-2
Noteholders, each Series 2004-2 Interest Rate Swap Counterparty and the Surety
Provider, maintain possession of the Series 2004-2 Letter of Credit, possess all
right, title and interest in all funds on deposit from time to time in the
Series 2004-2 Cash Collateral Account and in all proceeds thereof, and shall be
the only person authorized to originate entitlement orders in respect of the
Series 2004-2 Cash Collateral Account. The Series 2004-2 Cash Collateral Account
shall be under the sole dominion and control of the Trustee for the benefit of
the Series 2004-2 Noteholders, each Series 2004-2 Interest Rate Swap
Counterparty and the Surety Provider. The Series 2004-2 Agent hereby agrees
(i) to act as the securities intermediary (as defined in Section 8-102(a)(14) of
the New York UCC) with respect to the Series 2004-2 Cash Collateral Account;
(ii) that each item of property (whether investment property, financial asset,
security, instrument or cash) credited to the Series 2004-2 Cash Collateral
Account shall be treated as a financial asset (as defined in Section 8-102(a)(9)
of the New York UCC) and (iii) to comply with any entitlement order (as defined
in Section 8-102(a)(8) of the New York UCC) issued by the Trustee.

(b)      Series 2004-2 Letter of Credit Expiration Date. If prior to the date
which is ten (10) days prior to the then — scheduled Series 2004-2 Letter of
Credit Expiration Date with respect to any Series 2004-2 Letter of Credit,
excluding the amount available to be drawn under such Series 2004-2 Letter of
Credit but taking into account each substitute Series 2004-2 Letter of Credit
which has been obtained from a Series 2004-2 Eligible Letter of Credit Provider
and is in full force and effect on such date, the Series 2004-2 Enhancement
Amount would be equal to or more than the Series 2004-2 Required Enhancement
Amount and the Series 2004-2 Liquidity Amount would be equal to or greater than
the Series 2004-2 Required Liquidity Amount, then the Administrator shall notify
the Trustee and the Surety Provider (with the Surety Provider to be provided
supporting calculations in reasonable detail) in writing no later than two
(2) Business Days prior to such Series 2004-2 Letter of Credit Expiration Date
of such determination. If prior to the date which is ten (10) days prior to the
then-scheduled Series 2004-2 Letter of Credit

-37-



--------------------------------------------------------------------------------



 



Expiration Date with respect to any Series 2004-2 Letter of Credit, excluding
the amount available to be drawn under such Series 2004-2 Letter of Credit but
taking into account a substitute Series 2004-2 Letter of Credit which has been
obtained from a Series 2004-2 Eligible Letter of Credit Provider and is in full
force and effect on such date, the Series 2004-2 Enhancement Amount would be
less than the Series 2004-2 Required Enhancement Amount or the Series 2004-2
Liquidity Amount would be less than the Series 2004-2 Required Liquidity Amount,
then the Administrator shall notify the Trustee and the Surety Provider (with
the Surety Provider to be provided supporting calculations in reasonable detail)
in writing no later than two (2) Business Days prior to such Series 2004-2
Letter of Credit Expiration Date of (x) the greater of (A) the excess, if any,
of the Series 2004-2 Required Enhancement Amount over the Series 2004-2
Enhancement Amount, excluding the available amount under such expiring Series
2004-2 Letter of Credit but taking into account any substitute Series 2004-2
Letter of Credit which has been obtained from a Series 2004-2 Eligible Letter of
Credit Provider and is in full force and effect, on such date, and (B) the
excess, if any, of the Series 2004-2 Required Liquidity Amount over the Series
2004-2 Liquidity Amount, excluding the available amount under such expiring
Series 2004-2 Letter of Credit but taking into account any substitute Series
2004-2 Letter of Credit which has been obtained from a Series 2004-2 Eligible
Letter of Credit Provider and is in full force and effect, on such date, and
(y) the amount available to be drawn on such expiring Series 2004-2 Letter of
Credit on such date. Upon receipt of such notice by the Trustee on or prior to
10:00 a.m. (New York City time) on any Business Day, the Trustee shall, by 12:00
noon (New York City time) on such Business Day (or, in the case of any notice
given to the Trustee after 10:00 a.m. (New York City time), by 12:00 noon (New
York City time) on the next following Business Day), draw the lesser of the
amounts set forth in clauses (x) and (y) above on such expiring Series 2004-2
Letter of Credit by presenting a draft (with a copy to the Surety Provider)
accompanied by a Certificate of Termination Demand and shall cause the
Termination Disbursement to be deposited in the Series 2004-2 Cash Collateral
Account.

If the Trustee does not receive the notice from the Administrator described in
the first paragraph of this Section 2.8(b) on or prior to the date that is two
(2) Business Days prior to each Series 2004-2 Letter of Credit Expiration Date,
the Trustee shall, by 12:00 noon (New York City time) on such Business Day draw
the full amount of such Series 2004-2 Letter of Credit by presenting a draft
accompanied by a Certificate of Termination Demand and shall cause the
Termination Disbursement to be deposited in the Series 2004-2 Cash Collateral
Account.

(c)      Series 2004-2 Letter of Credit Providers. The Administrator shall
notify the Trustee and the Surety Provider in writing within one (1) Business
Day of becoming aware that (i) the long-term senior unsecured debt credit rating
of any Series 2004-2 Letter of Credit Provider has fallen below “A+” as
determined by Standard & Poor’s or “Al” as determined by Moody’s or (ii) the
short-term senior unsecured debt credit rating of any Series 2004-2 Letter of
Credit Provider has fallen below “A-1” as determined by Standard & Poor’s or
“P-1” as determined by Moody’s. At such time the Administrator shall also notify
the Trustee of (i) the greater of (A) the excess, if any, of the Series 2004-2
Required Enhancement Amount over the Series 2004-2 Enhancement Amount, excluding
the available amount under the Series 2004-2 Letter of Credit issued by such
Series 2004-2 Letter of Credit Provider, on such date, and (B) the excess, if
any, of the Series 2004-2 Required Liquidity Amount over the Series 2004-2
Liquidity Amount, excluding the available amount under such Series 2004-2 Letter
of Credit, on such date, and (ii) the amount available to be drawn on such
Series 2004-2 Letter of Credit on such date.

-38-



--------------------------------------------------------------------------------



 



Upon receipt of such notice by the Trustee on or prior to 10:00 a.m. (New York
City time) on any Business Day, the Trustee shall, by 12:00 noon (New York City
time) on such Business Day (or, in the case of any notice given to the Trustee
after 10:00 a.m. (New York City time), by 12:00 noon (New York City time) on the
next following Business Day), draw on such Series 2004-2 Letter of Credit in an
amount equal to the lesser of the amounts in clause (i) and clause (ii) of the
immediately preceding sentence on such Business Day by presenting a draft
accompanied by a Certificate of Termination Demand and shall cause the
Termination Disbursement to be deposited in the Series 2004-2 Cash Collateral
Account.

(d)      Termination Date Demands on the Series 2004-2 Letters of Credit. Prior
to 10:00 a.m. (New York City time) on the Business Day immediately succeeding
the Series 2004-2 Letter of Credit Termination Date, the Administrator shall
determine the Series 2004-2 Demand Note Payment Amount, if any, as of the
Series 2004-2 Letter of Credit Termination Date and, if the Series 2004-2 Demand
Note Payment Amount is greater than zero, instruct the Trustee in writing to
draw on the Series 2004-2 Letters of Credit. Upon receipt of any such notice by
the Trustee on or prior to 11:00 a.m. (New York City time) on a Business Day,
the Trustee shall, by 12:00 noon (New York City time) on such Business Day draw
an amount equal to the lesser of (i) the Series 2004-2 Demand Note Payment
Amount and (ii) the Series 2004-2 Letter of Credit Liquidity Amount on the
Series 2004-2 Letters of Credit by presenting to each Series 2004-2 Letter of
Credit Provider (with a copy to the Surety Provider) a draft accompanied by a
Certificate of Termination Date Demand and shall cause the Termination Date
Disbursement to be deposited in the Series 2004-2 Cash Collateral Account;
provided, however, that if the Series 2004-2 Cash Collateral Account has been
established and funded, the Trustee shall draw an amount equal to the product of
(a) 100% minus the Series 2004-2 Cash Collateral Percentage and (b) the lesser
of the amounts referred to in clause (i) and (ii) on such Business Day on the
Series 2004-2 Letters of Credit as calculated by the Administrator and provided
in writing to the Trustee and the Surety Provider.

(e)      Draws on the Series 2004-2 Letters of Credit. If there is more than one
Series 2004-2 Letter of Credit on the date of any draw on the Series 2004-2
Letters of Credit pursuant to the terms of this Supplement, the Administrator
shall instruct the Trustee, in writing, to draw on each Series 2004-2 Letter of
Credit in an amount equal to the Pro Rata Share of the Series 2004-2 Letter of
Credit Provider issuing such Series 2004-2 Letter of Credit of the amount of
such draw on the Series 2004-2 Letters of Credit.

(f)      Establishment of Series 2004-2 Cash Collateral Account. On or prior to
the date of any drawing under a Series 2004-2 Letter of Credit pursuant to
Section 2.8(b), (c) or (d) above, AFC-II shall establish and maintain in the
name of the Trustee for the benefit of the Series 2004-2 Noteholders, each
Series 2004-2 Interest Rate Swap Counterparty and the Surety Provider, or cause
to be established and maintained, an account (the “Series 2004-2 Cash Collateral
Account”), bearing a designation clearly indicating that the funds deposited
therein are held for the benefit of the Series 2004-2 Noteholders, each
Series 2004-2 Interest Rate Swap Counterparty and the Surety Provider. The
Series 2004-2 Cash Collateral Account shall be maintained (i) with a Qualified
Institution, or (ii) as a segregated trust account with the corporate trust
department of a depository institution or trust company having corporate trust
powers and acting as trustee for funds deposited in the Series 2004-2 Cash
Collateral Account; provided, however, that if at any time such Qualified
Institution is no longer a Qualified Institution or the

-39-



--------------------------------------------------------------------------------



 



credit rating of any securities issued by such depository institution or trust
company shall be reduced to below “BBB-” by Standard & Poor’s or “Baa3” by
Moody’s, then AFC-II shall, within 30 days of such reduction, establish a new
Series 2004-2 Cash Collateral Account with a new Qualified Institution or a new
segregated trust account with the corporate trust department of a depository
institution or trust company having corporate trust powers and acting as trustee
for funds deposited in the Series 2004-2 Cash Collateral Account. If a new
Series 2004-2 Cash Collateral Account is established, AFC-II shall instruct the
Trustee in writing to transfer all cash and investments from the non-qualifying
Series 2004-2 Cash Collateral Account into the new Series 2004-2 Cash Collateral
Account.

(g)      Administration of the Series 2004-2 Cash Collateral Account. AFC-II may
instruct (by standing instructions or otherwise) the institution maintaining the
Series 2004-2 Cash Collateral Account to invest funds on deposit in the
Series 2004-2 Cash Collateral Account from time to time in Permitted
Investments; provided, however, that any such investment shall mature not later
than the Business Day prior to the Distribution Date following the date on which
such funds were received, unless any Permitted Investment held in the
Series 2004-2 Cash Collateral Account is held with the Paying Agent, in which
case such investment may mature on such Distribution Date so long as such funds
shall be available for withdrawal on or prior to such Distribution Date. All
such Permitted Investments will be credited to the Series 2004-2 Cash Collateral
Account and any such Permitted Investments that constitute (i) physical property
(and that is not either a United States security entitlement or a security
entitlement) shall be physically delivered to the Trustee; (ii) United States
security entitlements or security entitlements shall be controlled (as defined
in Section 8-106 of the New York UCC) by the Trustee pending maturity or
disposition, and (iii) uncertificated securities (and not United States security
entitlements) shall be delivered to the Trustee by causing the Trustee to become
the registered holder of such securities. The Trustee shall, at the expense of
AFC-II, take such action as is required to maintain the Trustee’s security
interest in the Permitted Investments credited to the Series 2004-2 Cash
Collateral Account. AFC-II shall not direct the Trustee to dispose of (or permit
the disposal of) any Permitted Investments prior to the maturity thereof to the
extent such disposal would result in a loss of the purchase price of such
Permitted Investments. In the absence of written investment instructions
hereunder, funds on deposit in the Series 2004-2 Cash Collateral Account shall
remain uninvested.

(h)      Earnings from Series 2004-2 Cash Collateral Account. All interest and
earnings (net of losses and investment expenses) paid on funds on deposit in the
Series 2004-2 Cash Collateral Account shall be deemed to be on deposit therein
and available for distribution.

(i)      Series 2004-2 Cash Collateral Account Surplus. In the event that the
Series 2004-2 Cash Collateral Account Surplus on any Distribution Date (or,
after the Series 2004-2 Letter of Credit Termination Date, on any date) is
greater than zero, the Trustee, acting in accordance with the written
instructions (a copy of which shall be provided by the Administrator to the
Surety Provider) of the Administrator, shall withdraw from the Series 2004-2
Cash Collateral Account an amount equal to the Series 2004-2 Cash Collateral
Account Surplus and shall pay such amount: first, to the Series 2004-2 Letter of
Credit Providers to the extent of any unreimbursed drawings under the related
Series 2004-2 Reimbursement Agreement, for application in accordance with the
provisions of the related Series 2004-2 Reimbursement Agreement, and, second, to
AFC-II any remaining amount.

-40-



--------------------------------------------------------------------------------



 



(j)      Post-Series 2004-2 Letter of Credit Termination Date Withdrawals from
the Series 2004-2 Cash Collateral Account. If the Surety Provider notifies the
Trustee in writing that the Surety Provider shall have paid a Preference Amount
(as defined in the Surety Bond) under the Surety Bond, subject to the
satisfaction of the conditions set forth in the next succeeding sentence, the
Trustee shall withdraw from the Series 2004-2 Cash Collateral Account and pay to
the Surety Provider an amount equal to the lesser of (i) the Series 2004-2
Available Cash Collateral Account Amount on such date and (ii) such Preference
Amount. Prior to any withdrawal from the Series 2004-2 Cash Collateral Account
pursuant to this Section 2.8(j), the Trustee shall have received a certified
copy of the order requiring the return of such Preference Amount.

(k)      Termination of Series 2004-2 Cash Collateral Account. Upon the
termination of this Supplement in accordance with its terms, the Trustee, acting
in accordance with the written instructions of the Administrator, after the
prior payment of all amounts owing to the Series 2004-2 Noteholders and to the
Surety Provider and payable from the Series 2004-2 Cash Collateral Account as
provided herein, shall withdraw from the Series 2004-2 Cash Collateral Account
all amounts on deposit therein (to the extent not withdrawn pursuant to
Section 2.8(i) above) and shall pay such amounts: first, to the Series 2004-2
Letter of Credit Providers to the extent of any unreimbursed drawings under the
related Series 2004-2 Reimbursement Agreement, for application in accordance
with the provisions of the related Series 2004-2 Reimbursement Agreement, and,
second, to AFC-II any remaining amount.

Section 2.9 Series 2004-2 Distribution Account. (a) Establishment of
Series 2004-2 Distribution Account. The Trustee shall establish and maintain in
the name of the Series 2004-2 Agent for the benefit of the Series 2004-2
Noteholders, each Series 2004-2 Interest Rate Swap Counterparty and the Surety
Provider, or cause to be established and maintained, an account (the
“Series 2004-2 Distribution Account”), bearing a designation clearly indicating
that the funds deposited therein are held for the benefit of the Series 2004-2
Noteholders, each Series 2004-2 Interest Rate Swap Counterparty and the Surety
Provider. The Series 2004-2 Distribution Account shall be maintained (i) with a
Qualified Institution, or (ii) as a segregated trust account with the corporate
trust department of a depository institution or trust company having corporate
trust powers and acting as trustee for funds deposited in the Series 2004-2
Distribution Account; provided, however, that if at any time such Qualified
Institution is no longer a Qualified Institution or the credit rating of any
securities issued by such depositary institution or trust company shall be
reduced to below “BBB-” by Standard & Poor’s or “Baa3” by Moody’s, then AFC-II
shall, within 30 days of such reduction, establish a new Series 2004-2
Distribution Account with a new Qualified Institution. If the Series 2004-2
Distribution Account is not maintained in accordance with the previous sentence,
AFC-II shall establish a new Series 2004-2 Distribution Account, within ten
(10) Business Days after obtaining knowledge of such fact, which complies with
such sentence, and shall instruct the Series 2004-2 Agent in writing to transfer
all cash and investments from the non-qualifying Series 2004-2 Distribution
Account into the new Series 2004-2 Distribution Account. Initially, the
Series 2004-2 Distribution Account will be established with The Bank of New
York.

(b)      Administration of the Series 2004-2 Distribution Account. The
Administrator may instruct the institution maintaining the Series 2004-2
Distribution Account to invest funds on deposit in the Series 2004-2
Distribution Account from time to time in Permitted

-41-



--------------------------------------------------------------------------------



 



Investments; provided, however, that any such investment shall mature not later
than the Business Day prior to the Distribution Date following the date on which
such funds were received, unless any Permitted Investment held in the Series
2004-2 Distribution Account is held with the Paying Agent, then such investment
may mature on such Distribution Date and such funds shall be available for
withdrawal on or prior to such Distribution Date. All such Permitted Investments
will be credited to the Series 2004-2 Distribution Account and any such
Permitted Investments that constitute (i) physical property (and that is not
either a United States security entitlement or a security entitlement) shall be
physically delivered to the Trustee; (ii) United States security entitlements or
security entitlements shall be controlled (as defined in Section 8-106 of the
New York UCC) by the Trustee pending maturity or disposition, and
(iii) uncertificated securities (and not United States security entitlements)
shall be delivered to the Trustee by causing the Trustee to become the
registered holder of such securities. The Trustee shall, at the direction and
expense of AFC-II, take such action as is required to maintain the Trustee’s
security interest in the Permitted Investments credited to the Series 2004-2
Distribution Account. AFC-II shall not direct the Trustee to dispose of (or
permit the disposal of) any Permitted Investments prior to the maturity thereof
to the extent such disposal would result in a loss of the purchase price of such
Permitted Investments. In the absence of written investment instructions
hereunder, funds on deposit in the Series 2004-2 Distribution Account shall
remain uninvested.

(c)      Earnings from Series 2004-2 Distribution Account. All interest and
earnings (net of losses and investment expenses) paid on funds on deposit in the
Series 2004-2 Distribution Account shall be deemed to be on deposit and
available for distribution.

(d)      Series 2004-2 Distribution Account Constitutes Additional Collateral
for Series 2004-2 Notes. In order to secure and provide for the repayment and
payment of the AFC-II Obligations with respect to the Series 2004-2 Notes,
AFC-II hereby grants a security interest in and assigns, pledges, grants,
transfers and sets over to the Series 2004-2 Agent, for the benefit of the
Series 2004-2 Noteholders, each Series 2004-2 Interest Rate Swap Counterparty
and the Surety Provider, all of AFC-II’s right, title and interest in and to the
following (whether now or hereafter existing or acquired): (i) the Series 2004-2
Distribution Account, including any security entitlement thereto; (ii) all funds
on deposit therein from time to time; (iii) all certificates and instruments, if
any, representing or evidencing any or all of the Series 2004-2 Distribution
Account or the funds on deposit therein from time to time; (iv) all investments
made at any time and from time to time with monies in the Series 2004-2
Distribution Account, whether constituting securities, instruments, general
intangibles, investment property, financial assets or other property; (v) all
interest, dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
the Series 2004-2 Distribution Account, the funds on deposit therein from time
to time or the investments made with such funds; and (vi) all proceeds of any
and all of the foregoing, including, without limitation, cash (the items in the
foregoing clauses (i) through (vi) are referred to, collectively, as the
“Series 2004-2 Distribution Account Collateral”). The Series 2004-2 Agent shall
possess all right, title and interest in all funds on deposit from time to time
in the Series 2004-2 Distribution Account and in and to all proceeds thereof,
and shall be the only person authorized to originate entitlement orders in
respect of the Series 2004-2 Distribution Account. The Series 2004-2
Distribution Account Collateral shall be under the sole dominion and control of
the Series 2004-2 Agent for the benefit of the Series 2004-2 Noteholders, each
Series 2004-2 Interest

-42-



--------------------------------------------------------------------------------



 



Rate Swap Counterparty and the Surety Provider. The Series 2004-2 Agent hereby
agrees (i) to act as the securities intermediary (as defined in
Section 8-102(a)(14) of the New York UCC) with respect to the Series 2004-2
Distribution Account; (ii) that each item of property (whether investment
property, financial asset, security, instrument or cash) credited to the
Series 2004-2 Distribution Account shall be treated as a financial asset (as
defined in Section 8-102(a)(9) of the New York UCC) and (iii) to comply with any
entitlement order (as defined in Section 8-102(a)(8) of the New York UCC) issued
by the Trustee.

Section 2.10 Series 2004-2 Interest Rate Swaps. (a) On the Series 2004-2 Closing
Date, AFC-II shall enter into one or more interest rate swaps acceptable to the
Surety Provider in respect of the Class A-2 Notes satisfying the requirements of
clause (i) below and one or more interest rate swaps acceptable to the Surety
Provider in respect of the Class A-3 Notes satisfying the requirements of clause
(ii) below, in each case with a Qualified Interest Rate Swap Counterparty (each
a “Series 2004-2 Interest Rate Swap”):

(i) The Series 2004-2 Interest Rate Swap in respect of the Class A-2 Notes shall
have an aggregate initial notional amount equal to the Class A-2 Initial
Invested Amount. The aggregate notional amount of such Series 2004-2 Interest
Rate Swap shall be reduced pursuant to the terms of such Series 2004-2 Interest
Rate Swap but shall not at any time be less than the Class A-2 Invested Amount.
The fixed rate payable by AFC-II under such Series 2004-2 Interest Rate Swap and
any replacement thereof shall not be greater than 3.5%.

(ii) The Series 2004-2 Interest Rate Swap in respect of the Class A-3 Notes
shall have an aggregate initial notional amount equal to the Class A-3 Initial
Invested Amount. The aggregate notional amount of such Series 2004-2 Interest
Rate Swap shall be reduced pursuant to the terms of such Series 2004-2 Interest
Rate Swap but shall not at any time be less than the Class A-3 Invested Amount.
The fixed rate payable by AFC-II under such Series 2004-2 Interest Rate Swap and
any replacement thereof shall not be greater than 3.5%.

(b)      Replacement of Any Series 2004-2 Interest Rate Swap. If, at any time, a
Series 2004-2 Interest Rate Swap Counterparty is not a Qualified Interest Rate
Swap Counterparty, then AFC-II will cause such Series 2004-2 Interest Rate Swap
Counterparty within 30 days following such occurrence, at the Series 2004-2
Interest Rate Swap Counterparty’s expense, to either (i) obtain a replacement
interest rate swap on substantially the same terms as the Series 2004-2 Interest
Rate Swap being replaced from a Qualified Interest Rate Swap Counterparty, at
which point, simultaneously with such replacement, AFC-II shall terminate the
Series 2004-2 Interest Rate Swap being replaced or (ii) enter into any
arrangement satisfactory to Standard & Poor’s, Moody’s and the Surety Provider
that is sufficient to maintain or restore the immediately prior Shadow Rating;
provided, however, that no termination of any Series 2004-2 Interest Rate Swap
shall occur until AFC-II has entered into a replacement Series 2004-2 Interest
Rate Swap. Each Series 2004-2 Interest Rate Swap must provide that if such
Series 2004-2 Interest Rate Swap Counterparty thereto is required to take any of
the actions described in clauses (i) or (ii) of the preceding sentence and such
action is not taken within 30 days, then such Series 2003- 4 Interest Rate Swap
Counterparty must, until a replacement Series 2004-2 Interest Rate Swap is
executed and in effect, collateralize its obligations under such Series 2004-2
Interest Rate Swap in an amount equal to the greatest of (i) the marked to
market value of such Series 2004-2 Interest Rate Swap, (ii) the next payment due
from such Series 2004-2 Interest

-43-



--------------------------------------------------------------------------------



 



Rate Swap Counterparty and (iii) 1% of the notional amount of such Series 2004-2
Interest Rate Swap.

(c)      To secure payment of all AFC-II Obligations with respect to the Series
2004-2 Notes, AFC-II grants a security interest in, and assigns, pledges,
grants, transfers and sets over to the Series 2004-2 Agent, for the benefit of
the Series 2004-2 Noteholders and the Surety Provider, all of AFC-II’s right,
title and interest in the Series 2004-2 Interest Rate Swaps and all proceeds
thereof (the “Series 2004-2 Interest Rate Swap Collateral”). AFC-II shall
require all Series 2004-2 Interest Rate Swap Proceeds to be paid to, and the
Trustee shall allocate all Series 2004-2 Interest Rate Swap Proceeds to, the
Series 2004-2 Accrued Interest Account of the Series 2004-2 Collection Account.

(d)      The failure of AFC-II to comply with its covenants contained in the
this Section 2.10 shall not constitute an Amortization Event with respect to the
Series 2004-2 Notes.

Section 2.11 Series 2004-2 Accounts Permitted Investments. AFC-II shall not, and
shall not permit, funds on deposit in the Series 2004-2 Accounts to be invested
in:

(i)      Permitted Investments that do not mature at least one Business Day
before the next Distribution Date;

(ii)      demand deposits, time deposits or certificates of deposit with a
maturity in excess of 360 days;

(iii)      commercial paper which is not rated “P-1” by Moody’s;

(iv)      money market funds or eurodollar time deposits which are not rated at
least “AAA” by Standard & Poor’s;

(v)      eurodollar deposits that are not rated “P-1” by Moody’s or that are
with financial institutions not organized under the laws of a G-7 nation; or

(vi)      any investment, instrument or security not otherwise listed in clause
(i) through (vi) of the definition of “Permitted Investments” in the Base
Indenture that is not approved in writing by the Surety Provider.

Section 2.12 Series 2004-2 Demand Notes Constitute Additional Collateral for
Series 2004-2 Notes. In order to secure and provide for the repayment and
payment of the AFC-II Obligations with respect to the Series 2004-2 Notes,
AFC-II hereby grants a security interest in and assigns, pledges, grants,
transfers and sets over to the Trustee, for the benefit of the Series 2004-2
Noteholders, each Series 2004-2 Interest Rate Swap Counterparty and the Surety
Provider, all of AFC-II’s right, title and interest in and to the following
(whether now or hereafter existing or acquired): (i) the Series 2004-2 Demand
Notes; (ii) all certificates and instruments, if any, representing or evidencing
the Series 2004-2 Demand Notes; and (iii) all proceeds of any and all of the
foregoing, including, without limitation, cash. On the date hereof, AFC-II shall
deliver to the Trustee, for the benefit of the Series 2004-2 Noteholders, each
Series 2004-2 Interest Rate Swap Counterparty and the Surety Provider, each
Series 2004-2 Demand Note, endorsed in blank. The Trustee, for the benefit of
the Series 2004-2 Noteholders, each

-44-



--------------------------------------------------------------------------------



 



Series 2004-2 Interest Rate Swap Counterparty and the Surety Provider, shall be
the only Person authorized to make a demand for payments on the Series 2004-2
Demand Notes.

ARTICLE III

AMORTIZATION EVENTS

In addition to the Amortization Events set forth in Section 9.1 of the Base
Indenture, any of the following shall be an Amortization Event with respect to
the Series 2004-2 Notes and collectively shall constitute the Amortization
Events set forth in Section 9.1(n) of the Base Indenture with respect to the
Series 2004-2 Notes (without notice or other action on the part of the Trustee
or any holders of the Series 2004-2 Notes):

(a)      a Series 2004-2 Enhancement Deficiency shall occur and continue for at
least two (2) Business Days; provided, however, that such event or condition
shall not be an Amortization Event if during such two (2) Business Day period
such Series 2004-2 Enhancement Deficiency shall have been cured in accordance
with the terms and conditions of the Indenture and the Related Documents;

(b)      the Series 2004-2 Liquidity Amount shall be less than the Series 2004-2
Required Liquidity Amount for at least two (2) Business Days; provided, however,
that such event or condition shall not be an Amortization Event if during such
two (2) Business Day period such insufficiency shall have been cured in
accordance with the terms and conditions of the Indenture and the Related
Documents;

(c)      the Collection Account, the Series 2004-2 Collection Account, the
Series 2004-2 Excess Collection Account or the Series 2004-2 Reserve Account
shall be subject to an injunction, estoppel or other stay or a Lien (other than
Liens permitted under the Related Documents);

(d)      all principal of and interest on the Class A-1 Notes and the Class A-2
Notes is not paid in full on or before the Three-Year Notes Expected Final
Distribution Date or all principal of and interest on the Class A-3 Notes is not
paid in full on or before the Class A-3 Expected Final Distribution Date;

(e)      the Trustee shall make a demand for payment under the Surety Bond;

(f)      the occurrence of an Event of Bankruptcy with respect to the Surety
Provider;

(g)      the Surety Provider fails to pay a demand for payment in accordance
with the requirements of the Surety Bond;

(h)      any Series 2004-2 Letter of Credit shall not be in full force and
effect for at least two (2) Business Days and (x) either a Series 2004-2
Enhancement Deficiency would result from excluding such Series 2004-2 Letter of
Credit from the Series 2004-2

-45-



--------------------------------------------------------------------------------



 



Enhancement Amount or (y) the Series 2004-2 Liquidity Amount, excluding
therefrom the available amount under such Series 2004-2 Letter of Credit, would
be less than the Series 2004-2 Required Liquidity Amount;

(i)      from and after the funding of the Series 2004-2 Cash Collateral
Account, the Series 2004-2 Cash Collateral Account shall be subject to an
injunction, estoppel or other stay or a Lien (other than Liens permitted under
the Related Documents) for at least two (2) Business Days and either (x) a
Series 2004-2 Enhancement Deficiency would result from excluding the
Series 2004-2 Available Cash Collateral Account Amount from the Series 2004-2
Enhancement Amount or (y) the Series 2004-2 Liquidity Amount, excluding
therefrom the Series 2004-2 Available Cash Collateral Amount, would be less than
the Series 2004-2 Required Liquidity Amount; and

(j)      an Event of Bankruptcy shall have occurred with respect to any
Series 2004-2 Letter of Credit Provider or any Series 2004-2 Letter of Credit
Provider repudiates its Series 2004-2 Letter of Credit or refuses to honor a
proper draw thereon and either (x) a Series 2004-2 Enhancement Deficiency would
result from excluding such Series 2004-2 Letter of Credit from the Series 2004-2
Enhancement Amount or (y) the Series 2004-2 Liquidity Amount, excluding
therefrom the available amount under such Series 2004-2 Letter of Credit, would
be less than the Series 2004-2 Required Liquidity Amount.

ARTICLE IV

RIGHT TO WAIVE PURCHASE RESTRICTIONS

Notwithstanding any provision to the contrary in the Indenture or the Related
Documents, but subject in all respects to the Surety Provider’s rights under
Section 6.11, upon the Trustee’s receipt of notice from any Lessee, any Borrower
or AFC-II (i) to the effect that a Manufacturer Program is no longer an Eligible
Manufacturer Program and that, as a result, the Series 2004-2 Maximum
Non-Program Vehicle Amount is or will be exceeded or (ii) that the Lessees, the
Borrowers and AFC-II have determined to increase any Series 2004-2 Maximum
Amount, (such notice, a “Waiver Request”), each Series 2004-2 Noteholder may, at
its option, waive the Series 2004-2 Maximum Non-Program Vehicle Amount or any
other Series 2004-2 Maximum Amount (collectively, a “Waivable Amount”) if (i) no
Amortization Event exists, (ii) the Requisite Noteholders and the Surety
Provider consent to such waiver and (iii) 60 days’ prior written notice of such
proposed waiver is provided to the Rating Agencies by the Trustee.

Upon receipt by the Trustee of a Waiver Request (a copy of which the Trustee
shall promptly provide to the Rating Agencies), all amounts which would
otherwise be allocated to the Series 2004-2 Excess Collection Account
(collectively, the “Designated Amounts”) from the date the Trustee receives a
Waiver Request through the Consent Period Expiration Date will be held by the
Trustee in the Series 2004-2 Collection Account for ratable distribution as
described below.

-46-



--------------------------------------------------------------------------------



 



Within ten (10) Business Days after the Trustee receives a Waiver Request, the
Trustee shall furnish notice thereof to the Series 2004-2 Noteholders and the
Surety Provider, which notice shall be accompanied by a form of consent (each a
“Consent”) in the form of Exhibit B hereto by which the Series 2004-2
Noteholders may, on or before the Consent Period Expiration Date, consent to
waiver of the applicable Waivable Amount. If the Trustee receives the consent of
the Surety Provider and Consents from the Requisite Noteholders agreeing to
waiver of the applicable Waivable Amount within forty-five (45) days after the
Trustee notifies the Series 2004-2 Noteholders of a Waiver Request (the day on
which such forty-five (45) day period expires, the “Consent Period Expiration
Date”), (i) the applicable Waivable Amount shall be deemed waived by the
consenting Series 2004-2 Noteholders, (ii) the Trustee will distribute the
Designated Amounts as set forth below and (iii) the Trustee shall promptly (but
in any event within two days) provide the Rating Agency with notice of such
waiver. Any Series 2004-2 Noteholder from whom the Trustee has not received a
Consent on or before the Consent Period Expiration Date will be deemed not to
have consented to such waiver.

If the Trustee receives Consents from the Requisite Noteholders on or before the
Consent Period Expiration Date, then on the immediately following Distribution
Date, the Trustee will pay the Designated Amounts as follows:

(i)      to the non-consenting Series 2004-2 Noteholders, if any, pro rata up to
the amount required to pay all Series 2004-2 Notes held by such non-consenting
Series 2004-2 Noteholders in full; and

(ii)      any remaining Designated Amounts to the Series 2004-2 Excess
Collection Account.

If the amount paid pursuant to clause (i) of the preceding paragraph is not paid
in full on the date specified therein, then on each day following such
Distribution Date, the Administrator will allocate to the Series 2004-2
Collection Account on a daily basis all Designated Amounts collected on such
day. On each following Distribution Date, the Trustee will withdraw a portion of
such Designated Amounts from the Series 2004-2 Collection Account and deposit
the same in the Series 2004-2 Distribution Account for distribution as follows:

(a)      to the non-consenting Series 2004-2 Noteholders, if any, pro rata an
amount equal to the Designated Amounts in the Series 2004-2 Collection Account
as of the applicable Determination Date up to the aggregate outstanding
principal balance of the Series 2004-2 Notes held by the non-consenting
Series 2004-2 Noteholders; and

(b)      any remaining Designated Amounts to the Series 2004-2 Excess Collection
Account.

If the Requisite Noteholders or the Surety Provider do not timely consent to
such waiver, the Designated Amounts will be re-allocated to the Series 2004-2
Excess Collection Account for allocation and distribution in accordance with the
terms of the Indenture and the Related Documents.

-47-



--------------------------------------------------------------------------------



 



In the event that the Series 2004-2 Rapid Amortization Period shall commence
after receipt by the Trustee of a Waiver Request, all such Designated Amounts
will thereafter be considered Principal Collections allocated to the
Series 2004-2 Noteholders.

ARTICLE V

FORM OF SERIES 2004-2 NOTES

Section 5.1      Restricted Global Series 2004-2 Notes. The Series 2004-2 Notes
to be issued in the United States will be issued in book-entry form and
represented by one or more permanent global Notes in fully registered form
without interest coupons (each, a “Restricted Global Class A-1 Note”, a
“Restricted Global Class A-2 Note” or a “Restricted Global Class A-3 Note”, as
the case may be), substantially in the forms set forth in Exhibit A-1-1, A-2-1
and A-3-1 hereto, with such legends as may be applicable thereto as set forth in
the Base Indenture, and will be sold only in the United States (1) initially to
institutional accredited investors within the meaning of Regulation D under the
Securities Act in reliance on an exemption from the registration requirements of
the Securities Act and (2) thereafter to qualified institutional buyers within
the meaning of, and in reliance on, Rule 144A under the Securities Act and shall
be deposited on behalf of the purchasers of the Series 2004-2 Notes represented
thereby, with the Trustee as custodian for DTC, and registered in the name of
Cede as DTC’s nominee, duly executed by AFC-II and authenticated by the Trustee
in the manner set forth in Section 2.4 of the Base Indenture.

Section 5.2      Temporary Global Series 2004-2 Notes; Permanent Global
Series 2004-2 Notes. The Series 2004-2 Notes to be issued outside the United
States will be issued and sold in transactions outside the United States in
reliance on Regulation S under the Securities Act, as provided in the applicable
note purchase agreement, and shall initially be issued in the form of one or
more temporary notes in registered form without interest coupons (each, a
“Temporary Global Class A-1 Note”, a “Temporary Global Class A-2 Note” or a
“Temporary Global Class A-3 Note”, as the case may be), substantially in the
forms set forth in Exhibits A-1-2, A-2-2 and A-3-2 hereto, which shall be
deposited on behalf of the purchasers of the Series 2004-2 Notes represented
thereby with a custodian for, and registered in the name of a nominee of DTC,
for the account of Euroclear Bank S.A./N.V., as operator of the Euroclear System
(“Euroclear”) or for Clearstream Banking, société anonyme (“Clearstream”), duly
executed by AFC-II and authenticated by the Trustee in the manner set forth in
Section 2.4 of the Base Indenture. Interests in a Temporary Global Class A-1
Note, a Temporary Global Class A-2 Note or a Temporary Global Class A-3 Note
will be exchangeable, in whole or in part, for interests in one or more
permanent global notes in registered form without interest coupons (each, a “
Permanent Global Class A-1 Note”, a “Permanent Global Class A-2 Note” or a
“Permanent Global Class A-3 Note”, as the case may be), substantially in the
form of Exhibits A-1-3, A-2-3 and A-3-3 hereto, in accordance with the
provisions of such Temporary Global Class A-1 Note, Temporary Global Class A-2
Note or Temporary Global Class A-3 Note and the Base Indenture (as modified by
this Supplement). Interests in a Permanent Global Class A-1 Note, a Permanent
Global Class A-2 Note or a Permanent Global Class A-3 Note will be exchangeable
for definitive Class A-1 Notes, definitive Class A-2 Notes or definitive
Class A-3 Notes, as the case may be, in accordance with the provisions of such
Permanent Global Class A-1 Note, Permanent

-48-



--------------------------------------------------------------------------------



 



Global Class A-2 Note or Permanent Global Class A-3 Note and the Base Indenture
(as modified by this Supplement).

ARTICLE VI

GENERAL

Section 6.1      Optional Repurchase. Each Class of the Series 2004-2 Notes
shall be subject to repurchase by AFC-II at its option in accordance with
Section 6.3 of the Base Indenture on any Distribution Date after the Class A-1
Invested Amount, the Class A-2 Invested Amount or the Class A-3 Invested Amount,
as the case may be, is reduced to an amount less than or equal to 10% of the
Class A-1 Initial Invested Amount, the Class A-2 Initial Invested Amount or the
Class A-3 Initial Invested Amount, as the case may be (the “Series 2004-2
Repurchase Amount”); provided, however, that as a condition precedent to any
such optional repurchase on any Distribution Date on which no Surety Default has
occurred and is continuing, AFC-II shall have received the consent of the Surety
Provider. The repurchase price for any Series 2004-2 Note shall equal the
aggregate outstanding principal balance of such Series 2004-2 Note (determined
after giving effect to any payments of principal and interest on such
Distribution Date), plus accrued and unpaid interest on such outstanding
principal balance.

Section 6.2      Information. The Trustee shall provide to the Series 2004-2
Noteholders, or their designated agent, and the Surety Provider copies of all
information furnished to the Trustee or AFC-II pursuant to the Related
Documents, as such information relates to the Series 2004-2 Notes or the
Series 2004-2 Collateral. In connection with any Preference Amount payable under
the Surety Bond, the Trustee shall furnish to the Surety Provider its records
evidencing the distributions of principal of and interest on the Series 2004-2
Notes that have been made and subsequently recovered from Series 2004-2
Noteholders and the dates on which such payments were made.

Section 6.3      Exhibits. The following exhibits attached hereto supplement the
exhibits included in the Indenture.

     
Exhibit A-1-1:
  Form of Restricted Global Class A-1 Note
Exhibit A-1-2:
  Form of Temporary Global Class A-1 Note
Exhibit A-1-3:
  Form of Permanent Global Class A-1 Note
Exhibit A-2-1
  Form of Restricted Global Class A-2 Note
Exhibit A-2-2
  Form of Temporary Global Class A-2 Note
Exhibit A-2-3
  Form of Permanent Global Class A-2 Note
Exhibit A-3-1
  Form of Restricted Global Class A-3 Note
Exhibit A-3-2
  Form of Temporary Global Class A-3 Note
Exhibit A-3-3
  Form of Permanent Global Class A-3 Note
Exhibit B:
  Form of Consent
Exhibit C:
  Form of Series 2004-2 Demand Note
Exhibit D:
  Form of Letter of Credit
Exhibit E:
  Form of Lease Payment Deficit Notice
Exhibit F:
  Form of Demand Notice

-49-



--------------------------------------------------------------------------------



 



Section 6.4      Ratification of Base Indenture. As supplemented by this
Supplement, the Base Indenture is in all respects ratified and confirmed and the
Base Indenture as so supplemented by this Supplement shall be read, taken, and
construed as one and the same instrument.

Section 6.5      Counterparts. This Supplement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all of such counterparts shall together constitute but one and the same
instrument.

Section 6.6      Governing Law. This Supplement shall be construed in accordance
with the law of the State of New York, and the obligations, rights and remedies
of the parties hereto shall be determined in accordance with such law.

Section 6.7      Amendments. This Supplement may be modified or amended from
time to time with the consent of the Surety Provider and in accordance with the
terms of the Base Indenture; provided, however, that if, pursuant to the terms
of the Base Indenture or this Supplement, the consent of the Required
Noteholders is required for an amendment or modification of this Supplement,
such requirement shall be satisfied if such amendment or modification is
consented to by the Series 2004-2 Noteholders representing more than 50% of the
aggregate outstanding principal amount of the Series 2004-2 Notes affected
thereby; provided, further, that if that consent of the Required Noteholders is
required for a proposed amendment or modification of this Supplement that
(i) affects only the Class A-1 Notes (and does not affect in any material
respect the Class A-2 Notes or the Class A-3 Notes, as evidenced by an opinion
of counsel to such effect), then such requirement shall be satisfied if such
amendment or modification is consented to by the Class A-1 Noteholders
representing more than 50% of the aggregate outstanding principal amount of the
Class A-1 Notes (without the necessity of obtaining the consent of the Required
Noteholders in respect of the Class A-2 Notes or the Class A-3 Notes),
(ii) affects only the Class A-2 Notes (and does not affect in material respect
the Class A-1 Notes or the Class A-3 Notes, as evidenced by an opinion of
counsel to such effect), then such requirement shall be satisfied if such
amendment or modification is consented to by the Class A-2 Noteholders
representing more than 50% of the aggregate outstanding principal amount of the
Class A-2 Notes (without the necessity of obtaining the consent of the Required
Noteholders in respect of the Class A-1 Notes or the Class A-3 Notes) and
(iii) affects only the Class A-3 Notes (and does not affect in any material
respect the Class A-1 Notes or the Class A-2 Notes, as evidenced by an opinion
of counsel to such effect), then such requirement shall be satisfied if such
amendment or modification is consented to by the Class A-3 Noteholders
representing more than 50% of the aggregate outstanding principal amount of the
Class A-3 Notes (without the necessity of obtaining the consent of the Required
Noteholders in respect of the Class A-1 Notes or the Class A-2 Notes).

Section 6.8      Discharge of Indenture. Notwithstanding anything to the
contrary contained in the Base Indenture, no discharge of the Indenture pursuant
to Section 11.1(b) of the Base Indenture will be effective as to the
Series 2004-2 Notes without the consent of the Required Noteholders.

-50-



--------------------------------------------------------------------------------



 



Section 6.9      Notice to Surety Provider and Rating Agencies. The Trustee
shall provide to the Surety Provider and each Rating Agency a copy of each
notice, opinion of counsel, certificate or other item delivered to, or required
to be provided by, the Trustee pursuant to this Supplement or any other Related
Document. Each such opinion of counsel shall be addressed to the Surety
Provider, shall be from counsel reasonably acceptable to the Surety Provider and
shall be in form and substance reasonably acceptable to the Surety Provider. All
such notices, opinions, certificates or other items delivered to the Surety
Provider shall be forwarded to Financial Guaranty Insurance Company, 125 Park
Avenue, New York, New York 10017, Attention: General Counsel, Telephone:
(212) 312-3077.

Section 6.10      Certain Rights of Surety Provider. The Surety Provider shall
be deemed to be an Enhancement Provider entitled to receive confirmation of the
rating on the Series 2004-2 Notes (without regard to the Surety Bond) pursuant
to the definition of “Rating Agency Confirmation Condition.” In addition, the
Surety Provider shall be deemed to be an Enhancement Provider entitled to
exercise the consent rights described in clause (ii) of the definition of
“Rating Agency Consent Condition.”

Section 6.11      Surety Provider Deemed Noteholder and Secured Party. Except
for any period during which a Surety Default is continuing, the Surety Provider
shall be deemed to be the holder of 100% of the Series 2004-2 Notes for the
purposes of giving any and all consents, waivers (including, without limitation,
pursuant to Article IV and Section 6.7), approvals, instructions, directions,
requests, declarations and/or notices pursuant to the Base Indenture and this
Supplement. Any reference in the Base Indenture or the Related Documents
(including, without limitation, in Sections 2.3, 8.14, 9.1, 9.2 or 12.1 of the
Base Indenture) to materially, adversely, or detrimentally affecting the rights
or interests of the Noteholders, or words of similar meaning, shall be deemed,
for purposes of the Series 2004-2 Notes, to refer to the rights or interests of
the Surety Provider. The Surety Provider shall constitute an “Enhancement
Provider” with respect to the Series 2004-2 Notes for all purposes under the
Indenture and the other Related Documents. Furthermore, the Surety Provider
shall be deemed to be a “Secured Party” under the Base Indenture and the Related
Documents to the extent of amounts payable to the Surety Provider pursuant to
this Supplement and the Insurance Agreement shall constitute an “Enhancement
Agreement” with respect to the Series 2004-2 Notes for all purposes under the
Indenture and the Related Documents. Moreover, wherever in the Related Documents
money or other property is assigned, conveyed, granted or held for, a filing is
made for, action is taken for or agreed to be taken for, or a representation or
warranty is made for the benefit of the Noteholders, the Surety Provider shall
be deemed to be the Noteholder with respect to 100% of the Series 2004-2 Notes
for such purposes.

Section 6.12      Capitalization of AFC-II. AFC-II agrees that on the
Series 2004-2 Closing Date it will have capitalization in an amount equal to or
greater than 3% of the sum of (x) the Series 2004-2 Invested Amount and (y) the
invested amount of the Series 1998-1 Notes, the Series 2000-2 Notes, the
Series 2000-4 Notes, the Series 2001-1 Notes, the Series 2001-2 Notes, the
Series 2002-1 Notes, the Series 2002-2 Notes, the Series 2002-3 Notes, the
Series 2003-1 Notes, the Series 2003-2 Notes, the Series 2003-3 Notes, the
Series 2003-4 Notes, the Series 2003-5 Notes and the Series 2004-1 Notes.

-51-



--------------------------------------------------------------------------------



 



Section 6.13      Series 2004-2 Required Non-Program Enhancement Percentage.
AFC-II agrees that it will not make any Loan under any Loan Agreement to finance
the acquisition of any Vehicle by AESOP Leasing, AESOP Leasing II or ARAC, as
the case may be, if, after giving effect to the making of such Loan, the
acquisition of such Vehicle and the inclusion of such Vehicle under the relevant
Lease, the Series 2004-2 Required Non-Program Enhancement Percentage would
exceed 25.0%.

Section 6.14      Third Party Beneficiary. The Surety Provider and each
Series 2004-2 Interest Rate Swap Counterparty is an express third party
beneficiary of (i) the Base Indenture to the extent of provisions relating to
any Enhancement Provider and (ii) this Supplement.

Section 6.15      Prior Notice by Trustee to Surety Provider. Subject to
Section 10.1 of the Base Indenture, the Trustee agrees that, so long as no
Amortization Event shall have occurred and be continuing with respect to any
Series of Notes other than the Series 2004-2 Notes, it shall not exercise any
rights or remedies available to it as a result of the occurrence of an
Amortization Event with respect to the Series 2004-2 Notes (except those set
forth in clauses (f) and (g) of Article III) or a Series 2004-2 Limited
Liquidation Event of Default until after the Trustee has given prior written
notice thereof to the Surety Provider and obtained the direction of the Required
Noteholders with respect to the Series 2004-2 Notes. The Trustee agrees to
notify the Surety Provider promptly following any exercise of rights or remedies
available to it as a result of the occurrence of any Amortization Event or a
Series 2004-2 Limited Liquidation Event of Default.

Section 6.16      Effect of Payments by the Surety Provider. Anything herein to
the contrary notwithstanding, any distribution of principal of or interest on
the Series 2004-2 Notes that is made with moneys received pursuant to the terms
of the Surety Bond shall not (except for the purpose of calculating the
Principal Deficit Amount) be considered payment of the Series 2004-2 Notes by
AFC-II. The Trustee acknowledges that, without the need for any further action
on the part of the Surety Provider, (i) to the extent the Surety Provider makes
payments, directly or indirectly, on account of principal of or interest on the
Series 2004-2 Notes to the Trustee for the benefit of the Series 2004-2
Noteholders or to the Series 2004-2 Noteholders (including any Preference
Amounts as defined in the Surety Bond), the Surety Provider will be fully
subrogated to the rights of such Series 2004-2 Noteholders to receive such
principal and interest and will be deemed to the extent of the payments so made
to be a Series 2004-2 Noteholder and (ii) the Surety Provider shall be paid
principal and interest in its capacity as a Series 2004-2 Noteholder until all
such payments by the Surety Provider have been fully reimbursed, but only from
the sources and in the manner provided herein for the distribution of such
principal and interest and in each case only after the Series 2004-2 Noteholders
have received all payments of principal and interest due to them hereunder on
the related Distribution Date.

Section 6.17      Series 2004-2 Demand Notes. Other than pursuant to a demand
thereon pursuant to Section 2.5, AFC-II shall not reduce the amount of the
Series 2004-2 Demand Notes or forgive amounts payable thereunder so that the
outstanding principal amount of the Series 2004-2 Demand Notes after such
reduction or forgiveness is less than the Series 2004-2 Letter of Credit
Liquidity Amount. AFC-II shall not agree to any amendment of the

-52-



--------------------------------------------------------------------------------



 



Series 2004-2 Demand Notes without first satisfying the Rating Agency
Confirmation Condition and the Rating Agency Consent Condition.

Section 6.18      Subrogation. In furtherance of and not in limitation of the
Surety Provider’s equitable right of subrogation, each of the Trustee and AFC-II
acknowledge that, to the extent of any payment made by the Surety Provider under
the Surety Bond with respect to interest on or principal of the Series 2004-2
Notes, including any Preference Amount, as defined in the Surety Bond, the
Surety Provider is to be fully subrogated to the extent of such payment and any
additional interest due on any late payment, to the rights of the Series 2004-2
Noteholders under the Indenture. Each of AFC-II and the Trustee agree to such
subrogation and, further, agree to take such actions as the Surety Provider may
reasonably request in writing to evidence such subrogation.

Section 6.19      Termination of Supplement. This Supplement shall cease to be
of further effect when all outstanding Series 2004-2 Notes theretofore
authenticated and issued have been delivered (other than destroyed, lost, or
stolen Series 2004-2 Notes which have been replaced or paid) to the Trustee for
cancellation, AFC-II has paid all sums payable hereunder, the Surety Provider
has been paid all Surety Provider Fees and all other Surety Provider
Reimbursement Amounts due under the Insurance Agreement, the Policy is no longer
in effect, the Series 2004-2 Interest Rate Swaps have been terminated and there
are no amounts due and owing thereunder and, if the Series 2004-2 Demand Note
Payment Amount on the Series 2004-2 Letter of Credit Termination Date was
greater than zero, all amounts have been withdrawn from the Series 2004-2 Cash
Collateral Account in accordance with Section 2.8(i).

Section 6.20      Condition to Termination of AFC-II’s Obligations.
Notwithstanding anything to the contrary in Section 11.1 of the Indenture, so
long as this Supplement is in effect, AFC-II may not terminate its obligations
under the Indenture unless AFC-II shall have delivered to the Surety Provider an
Opinion of Counsel, in form and substance acceptable to the Surety Provider, to
the effect that, in the event of a bankruptcy proceeding under the Bankruptcy
Code in respect of AFC-II, the Lessor or any Lessee, the bankruptcy court would
not avoid any amounts distributed to the Series 2004-2 Noteholders or the Surety
Provider in connection with such termination.

-53-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, AFC-II and the Trustee have caused this Supplement to be
duly executed by their respective officers thereunto duly authorized as of the
day and year first above written.



            AESOP FUNDING II L.L.C.         By:   /s/ Lori Gebron       Title:
Vice President         
THE BANK OF NEW YORK (as successor in interest to the corporate trust
administration of Harris Trust and Savings Bank), as Trustee
        By:   /s/ Eric A. Lindahl       Title: Agent         
THE BANK OF NEW YORK, as Series 2004-2 Agent
        By:   /s/ Eric A. Lindahl       Title: Agent   

 



--------------------------------------------------------------------------------



 



Table of Contents

                            Page
 
               
 
                ARTICLE I DEFINITIONS     2
 
                ARTICLE II SERIES 2004-2 ALLOCATIONS     21
 
               
 
  Section 2.1  
Establishment of Series 2004-2 Collection Account, Series 2004-2 Excess
Collection Account and Series 2004-2 Accrued Interest Account
    21
 
  Section 2.2   Allocations with Respect to the Series 2004-2 Notes     22
 
  Section 2.3  
Payments to Noteholders and Each Series 2004-2 Interest Rate Swap Counterparty
    26
 
  Section 2.4   Payment of Note Interest     29
 
  Section 2.5   Payment of Note Principal     30
 
  Section 2.6  
Administrator’s Failure to Instruct the Trustee to Make a Deposit or Payment
    34
 
  Section 2.7   Series-2004-2 Reserve Account     34
 
  Section 2.8   Series 2004-2 Letters of Credit and Series 2004-2 Cash
Collateral Account     36
 
  Section 2.9   Series 2004-2 Distribution Account     41
 
  Section 2.10   Series 2004-2 Interest Rate Swaps     42
 
  Section 2.11   Series 2004-2 Accounts Permitted Investments     44
 
  Section 2.12  
Series 2004-2 Demand Notes Constitute Additional Collateral for Series 2004-2
Notes
    44
 
                ARTICLE III AMORTIZATION EVENTS     44
 
                ARTICLE IV RIGHT TO WAIVE PURCHASE RESTRICTIONS     46
 
                ARTICLE V FORM OF SERIES 2004-2 NOTES     47
 
               
 
  Section 5.1   Restricted Global Series 2004-2 Notes     47
 
  Section 5.2  
Temporary Global Series 2004-2 Notes; Permanent Global Series 2004-2 Notes
    48
 
                ARTICLE VI GENERAL     48
 
               
 
  Section 6.1   Optional Repurchase     48
 
  Section 6.2   Information     49
 
  Section 6.3   Exhibits     49
 
  Section 6.4   Ratification of Base Indenture     49
 
  Section 6.5   Counterparts     49
 
  Section 6.6   Governing Law     49
 
  Section 6.7   Amendments     49
 
  Section 6.8   Discharge of Indenture     50

(i)



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                            Page  
 
  Section 6.9   Notice to Surety Provider and Rating Agencies     50
 
  Section 6.10   Certain Rights of Surety Provider     50
 
  Section 6.11   Surety Provider Deemed Noteholder and Secured Party     51
 
  Section 6.12   Capitalization of AFC-II     51
 
  Section 6.13   Series 2004-2 Required Non-Program Enhancement Percentage    
51
 
  Section 6.14   Third Party Beneficiary     51
 
  Section 6.15   Prior Notice by Trustee to Surety Provider     51
 
  Section 6.16   Effect of Payments by the Surety Provider     52
 
  Section 6.17   Series 2004-2 Demand Notes     52
 
  Section 6.18   Subrogation     52
 
  Section 6.19   Termination of Supplement     52
 
  Section 6.20   Condition to Termination of AFC-II’s Obligations     53

(ii)



--------------------------------------------------------------------------------



 



Exhibit A-1-1
        to        
Series 2004-2
Supplement

FORM OF RESTRICTED GLOBAL CLASS A-1 NOTE

REGISTERED $___________*

No. R-

SEE REVERSE FOR CERTAIN CONDITIONS

CUSIP (CINS) NO. 00103R BG 0
ISIN NO. US00103RBG02

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”) OR ANY STATE SECURITIES OR “BLUE SKY” LAWS. THE
HOLDER HEREOF, BY PURCHASING THIS CLASS A-1 NOTE, AGREES FOR THE BENEFIT OF
AESOP FUNDING II L.L.C. (THE “COMPANY”) THAT THIS CLASS A-1 NOTE IS BEING
ACQUIRED FOR ITS OWN ACCOUNT AND NOT WITH A VIEW TO DISTRIBUTION AND MAY BE
RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (1) TO THE COMPANY (UPON
REDEMPTION THEREOF OR OTHERWISE), (2) TO A PERSON THE TRANSFEROR REASONABLY
BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (3)
OUTSIDE THE UNITED STATES TO A NON-U.S. PERSON (AS SUCH TERM IS DEFINED IN
REGULATION S OF THE SECURITIES ACT) IN A TRANSACTION IN COMPLIANCE WITH
REGULATION S OF THE SECURITIES ACT, OR (4) IN A TRANSACTION COMPLYING WITH OR
EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
OR ANY OTHER JURISDICTION. EACH SUCH TRANSFER SHALL BE IN ACCORDANCE WITH THE
BASE INDENTURE, ANY APPLICABLE SUPPLEMENT AND ALL APPLICABLE SECURITIES LAWS.
THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER
FROM IT OF THE RESALE RESTRICTIONS SET FORTH ABOVE.

EXCEPT AS OTHERWISE PROVIDED IN SECTION 2.9 OF THE BASE INDENTURE, THIS CLASS
A-1 NOTE MAY BE TRANSFERRED, IN WHOLE BUT NOT IN PART, ONLY TO ANOTHER NOMINEE
OF THE CLEARING AGENCY OR TO A SUCCESSOR CLEARING AGENCY OR TO A NOMINEE OF SUCH
SUCCESSOR CLEARING AGENCY. UNLESS THIS CLASS A-1 NOTE IS PRESENTED BY AN
AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY, A NEW YORK
CORPORATION (“DTC”), TO AESOP FUNDING II L.L.C. OR ITS AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE OR PAYMENT, AND ANY CLASS A-1



--------------------------------------------------------------------------------

*  
Denominations of $1,000,000 and integral multiples of $200,000.

 



--------------------------------------------------------------------------------



 



Exhibit A-1-1
Page 2

NOTE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

THE PRINCIPAL OF THIS CLASS A-1 NOTE IS PAYABLE IN INSTALLMENTS AS SET FORTH
HEREIN. ACCORDINGLY, THE OUTSTANDING PRINCIPAL AMOUNT OF THIS CLASS A-1 NOTE AT
ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF.

AESOP FUNDING II L.L.C.

SERIES 2004-2 2.76% RENTAL CAR ASSET BACKED NOTES, CLASS A-1

AESOP FUNDING II L.L.C., a Delaware limited liability company (herein referred
to as the “Company”), for value received, hereby promises to pay to Cede & Co.,
or registered assigns, the principal sum of [       ] MILLION DOLLARS, which
amount shall be payable in the amounts and at the times set forth in the
Indenture, provided, however, that the entire unpaid principal amount of this
Class A-1 Note shall be due on the Class A-1 Final Distribution Date, which is
the April 2008 Distribution Date. However, principal with respect to the Class
A-1 Notes may be paid earlier or later under certain limited circumstances
described in the Indenture. The Company will pay interest on this Class A-1 Note
at the Class A-1 Note Rate. Such interest shall be payable on each Distribution
Date until the principal of this Class A-1 Note is paid or made available for
payment. Interest on this Class A-1 Note will accrue for each Distribution Date
from the most recent Distribution Date on which interest has been paid to but
excluding such Distribution Date or, if no interest has yet been paid, from
February 18, 2004. Interest with respect to the Class A-1 Notes will be
calculated on the basis of a 360-day year of twelve 30-day months. Such
principal of and interest on this Class A-1 Note shall be paid in the manner
specified on the reverse hereof.

The principal of and interest on this Class A-1 Note are payable in such coin or
currency of the United States of America as at the time of payment is legal
tender for payment of public and private debts. All payments made by the Company
with respect to this Class A-1 Note shall be applied first to interest due and
payable on this Class A-1 Note as provided above and then to the unpaid
principal of this Class A-1 Note. This Class A-1 Note does not represent an
interest in, or an obligation of Original AESOP, AESOP Leasing, AESOP Leasing
II, AFC, AGH, ARAC or any affiliate of Original AESOP, AESOP Leasing, AESOP
Leasing II, AFC, AGH, ARAC other than the Company.

Interests in this Note are exchangeable or transferable in whole or in part for
interests in a Restricted Global Note if this Note is a Temporary Global Note,
or for interests in a Temporary Global Note or a Permanent Global Note if this
Note is a Restricted Global Note (each as defined in the Base Indenture), in
each case of the same Series and Class, provided that such transfer or exchange
complies with Article 2 of the Base Indenture. Interests in this Note

 



--------------------------------------------------------------------------------



 



Exhibit A-1-1
Page 3

may be exchangeable in whole or in part for duly executed and issued definitive
registered Notes if so provided in Article 2 of the Base Indenture, with the
applicable legends as marked therein, subject to the provisions of the Base
Indenture.

Reference is made to the further provisions of this Class A-1 Note set forth on
the reverse hereof, which shall have the same effect as though fully set forth
on the face of this Class A-1 Note. Although a summary of certain provisions of
the Indenture are set forth below and on the reverse hereof and made a part
hereof, this Class A-1 Note does not purport to summarize the Indenture and
reference is made to the Indenture for information with respect to the
interests, rights, benefits, obligations, proceeds and duties evidenced hereby
and the rights, duties and obligations of AESOP Leasing, AESOP Leasing II, ARAC
and the Trustee. A copy of the Indenture may be requested from the Trustee by
writing to the Trustee at: The Bank of New York, c/o BNY Midwest Trust Company,
2 North LaSalle Street, 10th Floor, Chicago, Illinois 60602. To the extent not
defined herein, the capitalized terms used herein have the meanings ascribed to
them in the Indenture.

Unless the certificate of authentication hereon has been executed by the Trustee
whose name appears below by manual signature, this Class A-1 Note shall not be
entitled to any benefit under the Indenture referred to on the reverse hereof,
or be valid or obligatory for any purpose.

 



--------------------------------------------------------------------------------



 



Exhibit A-1-1
Page 4

IN WITNESS WHEREOF, the Company has caused this instrument to be signed,
manually or in facsimile, by its Authorized Officer.

          Date:                                          AESOP FUNDING II L.L.C.
      By:           Name:           Title:        

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

This is one of the Class A-1 Notes of the Series 2004-2 Notes, a series issued
under the within-mentioned Indenture.

            THE BANK OF NEW YORK, as Trustee
      By:           Authorized Signatory             

 



--------------------------------------------------------------------------------



 



Exhibit A-1-1
Page 5

[REVERSE OF CLASS A-1 NOTE]

This Class A-1 Note is one of a duly authorized issue of Class A-1 Notes of the
Company, designated as its Series 2004-2 2.76% Rental Car Asset Backed Notes,
Class A-1 (herein called the “Class A-1 Notes”), all issued under (i) an Amended
and Restated Base Indenture dated as of July 30, 1997 (such Base Indenture, as
amended, supplemented or modified (exclusive of any supplements thereto creating
a new Series of Notes), is herein called the “Base Indenture”), between the
Company and The Bank of New York as successor in interest to the corporate trust
administration of Harris Trust and Savings Bank, as trustee (the “Trustee”,
which term includes any successor Trustee under the Base Indenture), and (ii) a
Series 2004-2 Supplement dated as of February 18, 2004 (such supplement, as may
be amended or modified, is herein called the “Series 2004-2 Supplement”) among
the Company, the Trustee and The Bank of New York, as Series 2004-2 Agent. The
Base Indenture and the Series 2004-2 Supplement are referred to herein as the
“Indenture”. The Class A-1 Notes are subject to all terms of the Indenture. All
terms used in this Class A-1 Note that are defined in the Indenture shall have
the meanings assigned to them in or pursuant to the Indenture.

The Class A-1 Notes are and will be equally and ratably secured by the
Series 2004-2 Collateral pledged as security therefor as provided in the
Indenture.

Principal of the Class A-1 Notes will be payable on each Distribution Date
specified in and in the amounts described in the Indenture. “Distribution Date”
means the 20th day of each month, or, if any such date is not a Business Day,
the next succeeding Business Day, commencing March 22, 2004.

Commencing on the Distribution Date following the second Determination Date
during the Class A-1 Controlled Amortization Period or the first Determination
Date after the commencement of the Series 2004-2 Rapid Amortization Period,
payments with respect to principal will be made on the Class A-1 Notes. As
described above, the entire unpaid principal amount of this Class A-1 Note shall
be due and payable on the Class A-1 Final Distribution Date. Notwithstanding the
foregoing, if an Amortization Event, Liquidation Event of Default, Waiver Event
or Series 2004-2 Limited Liquidation Event of Default shall have occurred and be
continuing then, in certain circumstances, principal on the Class A-1 Notes may
be paid earlier, as described in the Indenture. All principal payments on the
Class A-1 Notes shall be made pro rata to the Noteholders entitled thereto.

Payments of interest on this Class A-1 Note due and payable on each Distribution
Date, together with the installment of principal then due, if any, to the extent
not in full payment of this Class A-1 Note, shall be made by wire transfer for
credit to the account designated by the Holder of record of this Class A-1 Note
(or one or more predecessor Class A-1 Notes) on the Note Register as of the
close of business on each Record Date, except that with respect to Class A-1
Notes registered on the Record Date in the name of the nominee of the Clearing
Agency (initially, such nominee to be Cede & Co.), payments will be made by wire
transfer in immediately available funds to the account designated by such
nominee. Any reduction in the principal amount of this Class A-1 Note (or any
one or more predecessor Class A-1 Notes) effected by any payments made on any
Distribution Date shall be binding upon all future

 



--------------------------------------------------------------------------------



 



Exhibit A-1-1
Page 6

Holders of this Class A-1 Note and of any Class A-1 Note issued upon the
registration of transfer hereof or in exchange hereof or-in lieu hereof, whether
or not noted thereon.

The Company shall pay interest on overdue installments of interest at the
Class A-1 Note Rate to the extent lawful.

As provided in the Indenture, the Class A-1 Notes may be redeemed, in whole, but
not in part, at the option of the Company on any Distribution Date if on such
Distribution Date the Class A-1 Invested Amount is less than or equal to 10% of
the Class A-1 Initial Invested Amount. The purchase price for such repurchase of
the Class A-1 Notes shall equal the aggregate outstanding principal balance of
such Class A-1 Notes (determined after giving effect to any payment of principal
and interest on such Distribution Date), plus accrued and unpaid interest on
such outstanding Class A-1 Invested Amount.

As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Class A-1 Note may be registered on the Note
Register upon surrender of this Class A-1 Note for registration of transfer at
the office or agency designated by the Company pursuant to the Indenture, duly
endorsed by, or accompanied by a written instrument of transfer in form
satisfactory to the Trustee duly executed by, the Holder hereof or his attorney
duly authorized in writing, with such signature guaranteed by an “Eligible
Guarantor Institution” (as defined in Rule 17Ad-15 under the Exchange Act), and
such other documents as the Trustee may reasonably require, and thereupon one or
more new Class A-1 Notes of authorized denominations in the same aggregate
principal amount will be issued to the designated transferee or transferees. No
service charge will be charged for any registration of transfer or exchange of
this Class A-1 Note, but the transferor may be required to pay a sum sufficient
to cover any tax or other governmental charge that may be imposed in connection
with any such registration of transfer or exchange.

Each Noteholder or Note Owner by acceptance of a Class A-1 Note or, in the case
of a Note Owner, a beneficial interest in a Class A-1 Note, covenants and agrees
that no recourse may be taken, directly or indirectly, with respect to the
obligations of the Company, AESOP Leasing, AESOP Leasing II, ARAC or the Trustee
on the Class A-1 Notes or under the Indenture or any certificate or other
writing delivered in connection therewith, against (i) the Trustee, AESOP
Leasing, AESOP Leasing II or ARAC in its individual capacity, (ii) any owner of
a beneficial interest in the Company or (iii) any partner, owner, beneficiary,
agent, officer, director or employee of the Trustee, AESOP Leasing, AESOP
Leasing II or ARAC in its individual capacity, any holder of a beneficial
interest in the Company, AESOP Leasing, AESOP Leasing II, ARAC or the Trustee or
of any successor or assign of the Trustee, AESOP Leasing, AESOP Leasing II or
ARAC in its individual capacity, except (a) as any such Person may have
expressly agreed and (b) any such partner, owner or beneficiary shall be fully
liable, to the extent provided by applicable law, for any unpaid consideration
for stock, unpaid capital contribution or failure to pay any installment or call
owing to such entity; provided, however, that nothing contained herein shall be
taken to prevent recourse to, and enforcement against, the assets of the Company
for any and all liabilities, obligations and undertakings contained in the
Indenture or in this Class A-1 Note, subject to Section 13.18 of the Base
Indenture.

 



--------------------------------------------------------------------------------



 



Exhibit A-1-1
Page 7

Each Noteholder or Note Owner, by acceptance of a Note or, in the case of a Note
Owner, a beneficial interest in a Note, covenants and agrees that by accepting
the benefits of the Indenture that such Noteholder or Note Owner, as the case
may be, will not for a period of one year and one day following payment in full
of all Notes institute against the Company, or join in any institution against
the Company of, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings under any United States Federal or state bankruptcy or
similar law in connection with any obligations relating to the Notes, the
Indenture or the Related Documents.

Prior to the due presentment for registration of transfer of this Class A-1
Note, the Company, the Trustee and any agent of the Company or the Trustee may
treat the Person in whose name this Class A-1 Note (as of the day of
determination or as of such other date as may be specified in the Indenture) is
registered as the owner hereof for all purposes, whether or not this Class A-1
Note be overdue, and neither the Company, the Trustee nor any such agent shall
be affected by notice to the contrary.

It is the intent of the Company, each Noteholder and each Note Owner that, for
Federal, state and local income and franchise tax purposes only, the Class A-1
Notes will evidence indebtedness of the Company secured by the Series 2004-2
Collateral. Each Noteholder and each Note Owner, by the acceptance of this
Class A-1 Note, agrees to treat this Class A-1 Note for Federal, state and local
income and franchise tax purposes as indebtedness of the Company.

The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Company and the rights of the Holders of the Series 2004-2 Notes under the
Indenture at any time by the Company with the consent of the Holders of Series
2004-2 Notes representing more than 50% in principal amount of the aggregate
outstanding amount of the Series 2004-2 Notes which are affected by such
amendment or modification. The Indenture also contains provisions permitting the
Holders of Series 2004-2 Notes representing specified percentages of the
aggregate outstanding amount of the Series 2004-2 Notes, on behalf of the
Holders of all the Series 2004-2 Notes, to waive compliance by the Company with
certain provisions of the Indenture and certain past defaults under the
Indenture and their consequences. Any such consent or waiver by the Holder of
this Class A-1 Note (or any one or more predecessor Class A-1 Notes) shall be
conclusive and binding upon such Holder and upon all future Holders of this
Class A-1 Note and of any Class A-1 Note issued upon the registration of
transfer hereof or in exchange hereof or in lieu hereof whether or not notation
of such consent or waiver is made upon this Class A-1 Note. The Indenture also
permits the Trustee to amend or waive certain terms and conditions set forth in
the Indenture without the consent of Holders of the Series 2004-2 Notes issued
thereunder.

The term “Company” as used in this Class A-1 Note includes any successor to the
Company under the Indenture.

The Class A-1 Notes are issuable only in registered form in denominations as
provided in the Indenture, subject to certain limitations set forth therein.

 



--------------------------------------------------------------------------------



 



Exhibit A-1-1
Page 8

This Class A-1 Note and the Indenture shall be construed in accordance with the
law of the State of New York, and the obligations, rights and remedies of the
parties hereunder and thereunder shall be determined in accordance with such
law.

No reference herein to the Indenture and no provision of this Class A-1 Note or
of the Indenture shall alter or impair the obligation of the Company, which is
absolute and unconditional, to pay the principal of and interest on this
Class A-1 Note at the times, place, and rate, and in the coin or currency herein
prescribed.

Interests in this Restricted Global Note may be exchanged for Definitive Notes,
subject to the provisions of the Indenture.

 



--------------------------------------------------------------------------------



 



Exhibit A-1-1
Page 9

ASSIGNMENT

Social Security or taxpayer I.D. or other identifying number of assignee

                                                         

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto



 
(name and address of assignee)

the within Class A-1 Note and all rights thereunder, and hereby irrevocably
constitutes and appoints                     , attorney, to transfer said Class
A-1 Note on the books kept for registration thereof, with full power of
substitution in the premises.

                Dated:                     By:      *     Signature Guaranteed: 
                             



--------------------------------------------------------------------------------

*  
NOTE: The signature to this assignment must correspond with the name of the
registered owner as it appears on the face of the within Note, without
alteration, enlargement or any change whatsoever.

 



--------------------------------------------------------------------------------



 



     
 
  Exhibit A-1-2

  to

  Series 2004-2

  Supplement

FORM OF TEMPORARY GLOBAL CLASS A-1 NOTE

     
REGISTERED
  $                   **
No. R-
   

SEE REVERSE FOR CERTAIN CONDITIONS

CUSIP (CINS) NO. U0081G BA 0
ISIN NO. USU0081GBA05

THIS NOTE IS A TEMPORARY GLOBAL NOTE, WITHOUT COUPONS, EXCHANGEABLE FOR A
PERMANENT GLOBAL NOTE WHICH IS, UNDER CERTAIN CIRCUMSTANCES, IN TURN,
EXCHANGEABLE FOR DEFINITIVE NOTES WITHOUT COUPONS. THE RIGHTS ATTACHING TO THIS
TEMPORARY GLOBAL NOTE, AND THE CONDITIONS AND PROCEDURES GOVERNING ITS EXCHANGE,
ARE AS SPECIFIED IN THE INDENTURE (AS DEFINED HEREIN).

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”) OR ANY STATE SECURITIES OR “BLUE SKY” LAWS. THE
HOLDER HEREOF, BY PURCHASING THIS CLASS A-1 NOTE, AGREES FOR THE BENEFIT OF
AESOP FUNDING II L.L.C. (THE “COMPANY”) THAT THIS CLASS A-1 NOTE IS BEING
ACQUIRED FOR ITS OWN ACCOUNT AND NOT WITH A VIEW TO DISTRIBUTION AND MAY BE
RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (1) TO THE COMPANY (UPON
REDEMPTION THEREOF OR OTHERWISE), (2) TO A PERSON THE TRANSFEROR REASONABLY
BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A,
(3) OUTSIDE THE UNITED STATES TO A NON-U.S. PERSON (AS SUCH TERM IS DEFINED IN
REGULATION S OF THE SECURITIES ACT) IN A TRANSACTION IN COMPLIANCE WITH
REGULATION S OF THE SECURITIES ACT, OR (4) IN A TRANSACTION COMPLYING WITH OR
EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
OR ANY OTHER JURISDICTION. EACH SUCH TRANSFER SHALL BE IN ACCORDANCE WITH THE
BASE INDENTURE, ANY APPLICABLE SUPPLEMENT AND ALL APPLICABLE SECURITIES LAWS.
THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER
FROM IT OF THE RESALE RESTRICTIONS SET FORTH ABOVE.



--------------------------------------------------------------------------------

**  
Denominations of $1,000,000 and integral multiples of $200,000.

 



--------------------------------------------------------------------------------



 



Exhibit A-1-2
Page 2

EXCEPT AS OTHERWISE PROVIDED IN SECTION 2.9 OF THE BASE INDENTURE, THIS CLASS
A-1 NOTE MAY BE TRANSFERRED, IN WHOLE BUT NOT IN PART, ONLY TO ANOTHER NOMINEE
OF THE CLEARING AGENCY OR TO A SUCCESSOR CLEARING AGENCY OR TO A NOMINEE OF SUCH
SUCCESSOR CLEARING AGENCY. UNLESS THIS CLASS A-1 NOTE IS PRESENTED BY AN
AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY, A NEW YORK
CORPORATION (“DTC”), TO AESOP FUNDING II L.L.C. OR ITS AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE OR PAYMENT, AND ANY CLASS A-1 NOTE ISSUED IS REGISTERED IN
THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER
ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER,
PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS
WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.

THE PRINCIPAL OF THIS CLASS A-1 NOTE IS PAYABLE IN INSTALLMENTS AS SET FORTH
HEREIN. ACCORDINGLY, THE OUTSTANDING PRINCIPAL AMOUNT OF THIS CLASS A-1 NOTE AT
ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF.

INTERESTS IN THIS TEMPORARY GLOBAL NOTE MAY ONLY BE HELD BY NON-U.S. PERSONS AS
SUCH TERM IS DEFINED IN REGULATION S OF THE SECURITIES ACT, AND MAY ONLY BE HELD
IN BOOK-ENTRY FORM THROUGH EUROCLEAR OR CLEARSTREAM.

AESOP FUNDING II L.L.C.

SERIES 2004-2 2.76% RENTAL CAR ASSET BACKED NOTES, CLASS A-1

AESOP FUNDING II L.L.C., a Delaware limited liability company (herein referred
to as the “Company”), for value received, hereby promises to pay to Cede & Co.,
or registered assigns, the principal sum of [                   ] MILLION
DOLLARS (or such lesser amount as shall be the outstanding principal amount of
this Temporary Global Note shown in Schedule A hereto), which amount shall be
payable in the amounts and at the times set forth in the Indenture, provided,
however, that the entire unpaid principal amount of this Class A-1 Note shall be
due on the Class A-1 Final Distribution Date, which is the April 2008
Distribution Date. However, principal with respect to the Class A-1 Notes may be
paid earlier or later under certain limited circumstances described in the
Indenture. The Company will pay interest on this Class A-1 Note at the Class A-1
Note Rate. Such interest shall be payable on each Distribution Date until the
principal of this Class A-1 Note is paid or made available for payment. Interest
on this Class A-1 Note will accrue for each Distribution Date from the most
recent Distribution Date on which interest has been paid to but excluding such
Distribution Date or, if no interest has yet been paid, from February 18, 2004.
Interest with respect to the Class A-1 Notes will be calculated on the basis of
a 360-day year of twelve 30-day months. Such principal of and interest on this
Class A-1 Note shall be paid in the manner specified on the reverse hereof.

 



--------------------------------------------------------------------------------



 



Exhibit A-1-2
Page 3

The principal of and interest on this Class A-1 Note are payable in such coin or
currency of the United States of America as at the time of payment is legal
tender for payment of public and private debts. All payments made by the Company
with respect to this Class A-1 Note shall be applied first to interest due and
payable on this Class A-1 Note as provided above and then to the unpaid
principal of this Class A-1 Note. This Class A-1 Note does not represent an
interest in, or an obligation of Original AESOP, AESOP Leasing, AESOP Leasing
II, AFC, AGH, ARAC or any affiliate of Original AESOP, AESOP Leasing, AESOP
Leasing II, AFC, AGH, ARAC other than the Company.

Interests in this Note are exchangeable or transferable in whole or in part for
interests in a Restricted Global Note if this Note is a Temporary Global Note,
or for interests in a Temporary Global Note or a Permanent Global Note if this
Note is a Restricted Global Note (each as defined in the Base Indenture), in
each case of the same Series and Class, provided that such transfer or exchange
complies with Article 2 of the Base Indenture. Interests in this Note may be
exchangeable in whole or in part for duly executed and issued definitive
registered Notes if so provided in Article 2 of the Base Indenture, with the
applicable legends as marked therein, subject to the provisions of the Base
Indenture.

Reference is made to the further provisions of this Class A-1 Note set forth on
the reverse hereof, which shall have the same effect as though fully set forth
on the face of this Class A-1 Note. Although a summary of certain provisions of
the Indenture are set forth below and on the reverse hereof and made a part
hereof, this Class A-1 Note does not purport to summarize the Indenture and
reference is made to the Indenture for information with respect to the
interests, rights, benefits, obligations, proceeds and duties evidenced hereby
and the rights, duties and obligations of AESOP Leasing, AESOP Leasing II, ARAC
and the Trustee. A copy of the Indenture may be requested from the Trustee by
writing to the Trustee at: The Bank of New York, c/o BNY Midwest Trust Company,
2 North LaSalle Street, 10th Floor, Chicago, Illinois 60602. To the extent not
defined herein, the capitalized terms used herein have the meanings ascribed to
them in the Indenture.

Unless the certificate of authentication hereon has been executed by the Trustee
whose name appears below by manual signature, this Class A-1 Note shall not be
entitled to any benefit under the Indenture referred to on the reverse hereof,
or be valid or obligatory for any purpose.

 



--------------------------------------------------------------------------------



 



Exhibit A-1-2
Page 4

IN WITNESS WHEREOF, the Company has caused this instrument to be signed,
manually or in facsimile, by its Authorized Officer.

          Date:                     AESOP FUNDING II L.L.C.
      By:           Name:           Title:        

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

This is one of the Class A-1 Notes of the Series 2004-2 Notes, a series issued
under the within-mentioned Indenture.

            THE BANK OF NEW YORK, as Trustee
      By:           Authorized Signatory             

 



--------------------------------------------------------------------------------



 



Exhibit A-1-2
Page 5

[REVERSE OF CLASS A-1 NOTE]

This Class A-1 Note is one of a duly authorized issue of Class A-1 Notes of the
Company, designated as its Series 2004-2 2.76% Rental Car Asset Backed Notes,
Class A-1 (herein called the “Class A-1 Notes”), all issued under (i) an Amended
and Restated Base Indenture dated as of July 30, 1997 (such Base Indenture, as
amended, supplemented or modified (exclusive of any supplements thereto creating
a new Series of Notes), is herein called the “Base Indenture”), between the
Company and The Bank of New York as successor in interest to the corporate trust
administration of Harris Trust and Savings Bank, as trustee (the “Trustee”,
which term includes any successor Trustee under the Base Indenture), and (ii) a
Series 2004-2 Supplement dated as of February 18, 2004 (such supplement, as may
be amended or modified, is herein called the “Series 2004-2 Supplement”) among
the Company, the Trustee and The Bank of New York, as Series 2004-2 Agent. The
Base Indenture and the Series 2004-2 Supplement are referred to herein as the
“Indenture”. The Class A-1 Notes are subject to all terms of the Indenture. All
terms used in this Class A-1 Note that are defined in the Indenture shall have
the meanings assigned to them in or pursuant to the Indenture.

The Class A-1 Notes are and will be equally and ratably secured by the
Series 2004-2 Collateral pledged as security therefor as provided in the
Indenture.

Principal of the Class A-1 Notes will be payable on each Distribution Date
specified in and in the amounts described in the Indenture. “Distribution Date”
means the 20th day of each month, or, if any such date is not a Business Day,
the next succeeding Business Day, commencing March 22, 2004.

Commencing on the Distribution Date following the second Determination Date
during the Class A-1 Controlled Amortization Period or the first Determination
Date after the commencement of the Series 2004-2 Rapid Amortization Period,
payments with respect to principal will be made on the Class A-1 Notes. As
described above, the entire unpaid principal amount of this Class A-1 Note shall
be due and payable on the Class A-1 Final Distribution Date. Notwithstanding the
foregoing, if an Amortization Event, Liquidation Event of Default, Waiver Event
or Series 2004-2 Limited Liquidation Event of Default shall have occurred and be
continuing then, in certain circumstances, principal on the Class A-1 Notes may
be paid earlier, as described in the Indenture. All principal payments on the
Class A-1 Notes shall be made pro rata to the Noteholders entitled thereto.

Payments of interest on this Class A-1 Note due and payable on each Distribution
Date, together with the installment of principal then due, if any, to the extent
not in full payment of this Class A-1 Note, shall be made by wire transfer for
credit to the account designated by the Holder of record of this Class A-1 Note
(or one or -more predecessor Class A-1 Notes) on the Note Register as of the
close of business on each Record Date, except that with respect to Class A-1
Notes registered on the Record Date in the name of the nominee of the Clearing
Agency (initially, such nominee to be Cede & Co.), payments will be made by wire
transfer in immediately available funds to the account designated by such
nominee. Any reduction in the principal amount of this Class A-1 Note (or any
one or more predecessor Class A-1 Notes)

 



--------------------------------------------------------------------------------



 



Exhibit A-1-2
Page 6

effected by any payments made on any Distribution Date shall be binding upon all
future Holders of this Class A-1 Note and of any Class A-1 Note issued upon the
registration of transfer hereof or in exchange hereof or in lieu hereof, whether
or not noted thereon.

The Company shall pay interest on overdue installments of interest at the
Class A-1 Note Rate to the extent lawful.

As provided in the Indenture, the Class A-1 Notes may be redeemed, in whole, but
not in part, at the option of the Company on any Distribution Date if on such
Distribution Date the Class A-1 Invested Amount is less than or equal to 10% of
the Class A-1 Initial Invested Amount. The purchase price for such repurchase of
the Class A-1 Notes shall equal the aggregate outstanding principal balance of
such Class A-1 Notes (determined after giving effect to any payment of principal
and interest on such Distribution Date), plus accrued and unpaid interest on
such outstanding Class A-1 Invested Amount.

As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Class A-1 Note may be registered on the Note
Register upon surrender of this Class A-1 Note for registration of transfer at
the office or agency designated by the Company pursuant to the Indenture, duly
endorsed by, or accompanied by a written instrument of transfer in form
satisfactory to the Trustee duly executed by, the Holder hereof or his attorney
duly authorized in writing, with such signature guaranteed by an “Eligible
Guarantor Institution” (as defined in Rule 17Ad-15 under the Exchange Act), and
such other documents as the Trustee may reasonably require, and thereupon one or
more new Class A-1 Notes of authorized denominations in the same aggregate
principal amount will be issued to the designated transferee or transferees. No
service charge will be charged for any registration of transfer or exchange of
this Class A-1 Note, but the transferor may be required to pay a sum sufficient
to cover any tax or other governmental charge that may be imposed in connection
with any such registration of transfer or exchange.

Each Noteholder or Note Owner by acceptance of a Class A-1 Note or, in the case
of a Note Owner, a beneficial interest in a Class A-1 Note, covenants and agrees
that no recourse may be taken, directly or indirectly, with respect to the
obligations of the Company, AESOP Leasing, AESOP Leasing II, ARAC or the Trustee
on the Class A-1 Notes or under the Indenture or any certificate or other
writing delivered in connection therewith, against (i) the Trustee, AESOP
Leasing, AESOP Leasing II or ARAC in its individual capacity, (ii) any owner of
a beneficial interest in the Company or (iii) any partner, owner, beneficiary,
agent, officer, director or employee of the Trustee, AESOP Leasing, AESOP
Leasing II or ARAC in its individual capacity, any holder of a beneficial
interest in the Company, AESOP Leasing, AESOP Leasing II, ARAC or the Trustee or
of any successor or assign of the Trustee, AESOP Leasing, AESOP Leasing II or
ARAC in its individual capacity, except (a) as any such Person may have
expressly agreed and (b) any such partner, owner or beneficiary shall be fully
liable, to the extent provided by applicable law, for any unpaid consideration
for stock, unpaid capital contribution or failure to pay any installment or call
owing to such entity; provided, however, that nothing contained herein shall be
taken to prevent recourse to, and enforcement against, the assets of the Company
for any and all liabilities, obligations and undertakings contained in the
Indenture or in this Class A-1 Note, subject to Section 13.18 of the Base
Indenture.

 



--------------------------------------------------------------------------------



 



Exhibit A-1-2
Page 7

Each Noteholder or Note Owner, by acceptance of a Note or, in the case of a Note
Owner, a beneficial interest in a Note, covenants and agrees that by accepting
the benefits of the Indenture that such Noteholder or Note Owner, as the case
may be, will not for a period of one year and one day following payment in full
of all Notes institute against the Company, or join in any institution against
the Company of, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings under any United States Federal or state bankruptcy or
similar law in connection with any obligations relating to the Notes, the
Indenture or the Related Documents.

Prior to the due presentment for registration of transfer of this Class A-1
Note, the Company, the Trustee and any agent of the Company or the Trustee may
treat the Person in whose name this Class A-1 Note (as of the day of
determination or as of such other date as may be specified in the Indenture) is
registered as the owner hereof for all purposes, whether or not this Class A-1
Note be overdue, and neither the Company, the Trustee nor any such agent shall
be affected by notice to the contrary.

It is the intent of the Company, each Noteholder and each Note Owner that, for
Federal, state and local income and franchise tax purposes only, the Class A-1
Notes will evidence indebtedness of the Company secured by the Series 2004-2
Collateral. Each Noteholder and each Note Owner, by the acceptance of this
Class A-1 Note, agrees to treat this Class A-1 Note for Federal, state and local
income and franchise tax purposes as indebtedness of the Company.

Each Holder of this Note shall provide to the Trustee at least annually an
appropriate statement (on Internal Revenue Service Form W-8 or suitable
substitute,) with respect to United States federal income tax and withholding
tax, signed under penalties of perjury, certifying that the beneficial owner of
this Note is a non-U.S. person and providing the Noteholder’s name and address.
If the information provided in the statement changes, the Noteholder shall so
inform the Trustee within 30 days of such change.

The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Company and the rights of the Holders of the Series 2004-2 Notes under the
Indenture at any time by the Company with the consent of the Holders of Series
2004-2 Notes representing more than 50% in principal amount of the aggregate
outstanding amount of the Series-2004-2 Notes which are affected by such
amendment or modification. The Indenture also contains provisions permitting the
Holders of Series 2004-2 Notes representing specified percentages of the
aggregate outstanding amount of the Series 2004-2 Notes, on behalf of the
Holders of all the Series 2004-2 Notes, to waive compliance by the Company with
certain provisions of the Indenture and certain past defaults under the
Indenture and their consequences. Any such consent or waiver by the Holder of
this Class A-1 Note (or any one or more predecessor Class A-1 Notes) shall be
conclusive and binding upon such Holder and upon all future Holders of this
Class A-1 Note and of any Class A-1 Note issued upon the registration of
transfer hereof or in exchange hereof or in lieu hereof whether or not notation
of such consent or waiver is made upon this Class A-1 Note. The Indenture also
permits the Trustee to amend or waive certain terms and conditions set forth in
the Indenture without the consent of Holders of the Series 2004-2 Notes issued
thereunder.

 



--------------------------------------------------------------------------------



 



Exhibit A-1-2
Page 8

The term “Company” as used in this Class A-1 Note includes any successor to the
Company under the Indenture.

The Class A-1 Notes are issuable only in registered form in denominations as
provided in the Indenture, subject to certain limitations set forth therein.

This Class A-1 Note and the Indenture shall be construed in accordance with the
law of the State of New York, and the obligations, rights and remedies of the
parties hereunder and thereunder shall be determined in accordance with such
law.

No reference herein to the Indenture and no provision of this Class A-1 Note or
of the Indenture shall alter or impair the obligation of the Company, which is
absolute and unconditional, to pay the principal of and interest on this
Class A-1 Note at the times, place, and rate, and in the coin or currency herein
prescribed.

Prior to the Exchange Date (as defined below), payments (if any) on this
Temporary Global Note will only be paid to the extent that there is presented by
Clearstream Banking, socit anonyme (“Clearstream”), or Euroclear Bank S.A./N.V.,
as operator of the Euroclear System (“Euroclear”) to the Trustee at its office
in London a certificate, substantially in the form set out in Exhibit B to the
Base Indenture, to the effect that it has received from or in respect of a
person entitled to a Note (as shown by its records) a certificate from such
person in or substantially in the form of Exhibit C to the Base Indenture. After
the Exchange Date the holder of this Temporary Global Note will not be entitled
to receive any payment hereon, until this Temporary Global Note is exchanged in
full for a Permanent Global Note. This Temporary Global Note shall in all other
respects be entitled to the same benefits as the Permanent Global Notes under
the Indenture.

On or after the date (the “Exchange Date”) which is the date that is the 40th
day after the completion of the distribution of the relevant Series, interests
in this Temporary Global Note may be exchanged (free of charge) for interests in
a Permanent Global Note in the form of Exhibit A-1-3 to the Series 2004-2
Supplement upon presentation of this Temporary Global Note at the office in
London of the Trustee (or at such other place outside the United States of
America, its territories and possessions as the Trustee may agree). The
Permanent Global Note shall be so issued and delivered in exchange for only that
portion of this Temporary Global Note in respect of which there shall have been
presented to the Trustee by Euroclear or Clearstream a certificate,
substantially in the form set out in Exhibit B to the Base Indenture, to the
effect that it has received from or in respect of a person entitled to a Note
(as shown by its records) a certificate from such person in or substantially in
the form of Exhibit C to the Base Indenture.

On an exchange of the whole of this Temporary Global Note, this Temporary Global
Note shall be surrendered to the Trustee at its office in London. On an exchange
of part only of this Temporary Global Note, details of such exchange shall be
entered by or on behalf of the Company in Schedule A hereto and the relevant
space in Schedule A hereto recording such exchange shall be signed by or on
behalf of the Company. If, following the issue of a Permanent Global Note in
exchange for some of the Class A-1 Notes represented by this Temporary Global
Note, further Notes of this Series are to be exchanged pursuant to this
paragraph, such exchange may be effected, without the issue of a new Permanent
Global Note, by the Company or its agent

 



--------------------------------------------------------------------------------



 



Exhibit A-1-2
Page 9

endorsing Part I of Schedule A of the Permanent Global Note previously issued to
reflect an increase in the aggregate principal amount of such Permanent Global
Note by an amount equal to the aggregate principal amount of the additional
Notes of this Series to be exchanged.

Interests in this Temporary Global Note will be transferable in accordance with
the rules and procedures for the time being of Euroclear or Clearstream. Each
person who is shown in the records of Euroclear and Clearstream as entitled to a
particular number of Class A-1 Notes by way of an interest in this Temporary
Global Note will be treated by the Company, the Trustee and any paying agent as
the holder of such number of Class A-1 Notes. For purposes of this Temporary
Global Note, the securities account records of Euroclear or Clearstream shall,
in the absence of manifest error, be conclusive evidence of the identity of the
holders of Class A-1 Notes and of the principal amount of Class A-1 Notes
represented by this Temporary Global Note credited to the securities accounts of
such holders of Class A-1 Notes. Any statement issued by Euroclear or
Clearstream to any holder relating to a specified Class A-1 Note or Class A-1
Notes credited to the securities account of such holder and stating the
principal amount of such Class A-1 Note or Class A-1 Notes and certified by
Euroclear or Clearstream to be a true record of such securities account shall,
in the absence of manifest error, be conclusive evidence of the records of
Euroclear or Clearstream for the purposes of the next preceding sentence (but
without prejudice to any other means of producing such records in evidence).
Notwithstanding any provision to the contrary contained in this Temporary Global
Note, the Company irrevocably agrees, for the benefit of such holder and its
successors and assigns, that, subject to the provisions of the Indenture, each
holder or its successors or assigns may file any claim, take any action or
institute any proceeding to enforce, directly against the Company, the
obligation of the Company hereunder to pay any amount due in respect of each
Class A-1 Note represented by this Temporary Global Note which is credited to
such holder’s securities account with Euroclear or Clearstream without the
production of this Temporary Global Note.

 



--------------------------------------------------------------------------------



 



Exhibit A-1-2
Page 10

SCHEDULE A

SCHEDULE OF EXCHANGES FOR NOTES
REPRESENTED BY A PERMANENT GLOBAL NOTE

The following exchanges of a part of this Temporary Global Note for Class A-1
Notes represented by a Permanent Global Note have been made:

                                              Part of principal amount          
            of this Temporary Global     Remaining Principal           Date    
Note exchanged for Notes     amount of this Temporary           exchange    
represented by a     Global Note following     Notation made by or on     made  
  Permanent Global Note     such exchange     behalf of the ssuer    
 
 
                                 
 
 
                                 
 
 
                                 
 
 
                                 
 
 
                                 
 
 
                                 
 
 
                                 
 
 
                                 
 
 
                                 
 
 
                                 
 
 
                                 
 
 
                                 
 
 
                                 

 



--------------------------------------------------------------------------------



 



     
 
EXHIBIT A-1-3

  to

  Series 2004-2

  Supplement

FORM OF PERMANENT GLOBAL CLASS A-1 NOTE

     
REGISTERED
  $                   ***      
No. R-
   

SEE REVERSE FOR CERTAIN CONDITIONS

CUSIP (CINS) NO. U0081G BA 0
ISIN NO. USU0081GBA05

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”) OR ANY STATE SECURITIES OR “BLUE SKY” LAWS. THE
HOLDER HEREOF, BY PURCHASING THIS CLASS A-1 NOTE, AGREES FOR THE BENEFIT OF
AESOP FUNDING II L.L.C. (THE “COMPANY”) THAT THIS CLASS A-1 NOTE IS BEING
ACQUIRED FOR ITS OWN ACCOUNT AND NOT WITH A VIEW TO DISTRIBUTION AND MAY BE
RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (1) TO THE COMPANY (UPON
REDEMPTION THEREOF OR OTHERWISE), (2) TO A PERSON THE TRANSFEROR REASONABLY
BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A,
(3) OUTSIDE THE UNITED STATES TO A NON-U.S. PERSON (AS SUCH TERM IS DEFINED IN
REGULATION S OF THE SECURITIES ACT) IN A TRANSACTION IN COMPLIANCE WITH
REGULATION S OF THE SECURITIES ACT, OR (4) IN A TRANSACTION COMPLYING WITH OR
EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
OR ANY OTHER JURISDICTION. EACH SUCH TRANSFER SHALL BE IN ACCORDANCE WITH THE
BASE INDENTURE, ANY APPLICABLE SUPPLEMENT AND ALL APPLICABLE SECURITIES LAWS.
THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER
FROM IT OF THE RESALE RESTRICTIONS SET FORTH ABOVE.

EXCEPT AS OTHERWISE PROVIDED IN SECTION 2.9 OF THE BASE INDENTURE, THIS CLASS
A-1 NOTE MAY BE TRANSFERRED, IN WHOLE BUT NOT IN PART, ONLY TO ANOTHER NOMINEE
OF THE CLEARING AGENCY OR TO A



--------------------------------------------------------------------------------

**  
Denominations of $1,000,000 and integral multiples of $200,000.

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1-3
Page 2

SUCCESSOR CLEARING AGENCY OR TO A NOMINEE OF SUCH SUCCESSOR CLEARING AGENCY.
UNLESS THIS CLASS A-1 NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO AESOP FUNDING II
L.L.C. OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY
CLASS A-1 NOTE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER
NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS
MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

THE PRINCIPAL OF THIS CLASS A-1 NOTE IS PAYABLE IN INSTALLMENTS AS SET FORTH
HEREIN. ACCORDINGLY, THE OUTSTANDING PRINCIPAL AMOUNT OF THIS CLASS A-1 NOTE AT
ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF.

AESOP FUNDING II L.L.C.

SERIES 2004-2 2.76% RENTAL CAR ASSET BACKED NOTES,

CLASS A-1

AESOP FUNDING II L.L.C., a Delaware limited liability company (herein referred
to as the “Company”), for value received, hereby promises to pay to Cede & Co.,
or registered assigns, the principal sum of [                   ] MILLION
DOLLARS, which amount shall be payable in the amounts and at the times set forth
in the Indenture, provided, however, that the entire unpaid principal amount of
this Class A-1 Note shall be due on the Class A-1 Final Distribution Date, which
is the April 2008 Distribution Date. However, principal with respect to the
Class A-1 Notes may be paid earlier or later under certain limited circumstances
described in the Indenture. The Company will pay interest on this Class A-1 Note
at the Class A-1 Note Rate. Such interest shall be payable on each Distribution
Date until the principal of this Class A-1 Note is paid or made available for
payment. Interest on this Class A-1 Note will accrue for each Distribution Date
from the most recent Distribution Date on which interest has been paid to but
excluding such Distribution Date or, if no interest has yet been paid, from
February 18, 2004. Interest with respect to the Class A-1 Notes will be
calculated on the basis of a 360-day year of twelve 30-day months. Such
principal of and interest on this Class A-1 Note shall be paid in the manner
specified on the reverse hereof.

The principal of and interest on this Class A-1 Note are payable in such coin or
currency of the United States of America as at the time of payment is legal
tender for payment of public and private debts. All payments made by the Company
with respect to this Class A-1 Note shall be applied first to interest due and
payable on this Class A-1 Note as provided above and then to the unpaid
principal of this Class A-1 Note. This Class A-l Note does not represent an
interest in, or an obligation of Original AESOP, AESOP Leasing, AESOP Leasing
II, AFC,

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1-3
Page 3

AGH, ARAC or any affiliate of Original AESOP, AESOP Leasing, AESOP Leasing II,
AFC, AGH, ARAC other than the Company.

Reference is made to the further provisions of this Class A-1 Note set forth on
the reverse hereof, which shall have the same effect as though fully set forth
on the face of this Class A-1 Note. Although a summary of certain provisions of
the Indenture are set forth below and on the reverse hereof and made a part
hereof, this Class A-1 Note does not purport to summarize the Indenture and
reference is made to the Indenture for information with respect to the
interests, rights, benefits, obligations, proceeds and duties evidenced hereby
and the rights, duties and obligations of AESOP Leasing, AESOP Leasing II, ARAC
and the Trustee. A copy of the Indenture may be requested from the Trustee by
writing to the Trustee at: The Bank of New York, c/o BNY Midwest Trust Company,
2 North LaSalle Street, 10th Floor, Chicago, Illinois 60602. To the extent not
defined herein, the capitalized terms used herein have the meanings ascribed to
them in the Indenture.

Unless the certificate of authentication hereon has been executed by the Trustee
whose name appears below by manual signature, this Class A-1 Note shall not be
entitled to any benefit under the Indenture referred to on the reverse hereof,
or be valid or obligatory for any purpose.

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1-3
Page 4

IN WITNESS WHEREOF, the Company has caused this instrument to be signed,
manually or in facsimile, by its Authorized Officer.

          Date:                     AESOP FUNDING II L.L.C.
      By:           Name:           Title:        

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

This is one of the Class A-1 Notes of the Series 2004-2 Notes, a series issued
under the within-mentioned Indenture.

            THE BANK OF NEW YORK, as Trustee
      By:           Authorized Signatory             

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1-3
Page 5

[REVERSE OF CLASS A-1 NOTE]

This Class A-1 Note is one of a duly authorized issue of Class A-1 Notes of the
Company, designated as its Series 2004-2 2.76% Rental Car Asset Backed Notes,
Class A-1 (herein called the “Class A-1 Notes”), all issued under (i) an Amended
and Restated Base Indenture dated as of July 30, 1997 (such Base Indenture, as
amended, supplemented or modified (exclusive of any supplements thereto creating
a new Series of Notes), is herein called the “Base Indenture”), between the
Company and The Bank of New York as successor in interest to the corporate trust
administration of Harris Trust and Savings Bank, as trustee (the “Trustee”,
which term includes any successor Trustee under the Base Indenture), and (ii) a
Series 2004-2 Supplement dated as of February 18, 2004 (such supplement, as may
be amended or modified, is herein called the “Series 2004-2 Supplement”) among
the Company, the Trustee and The Bank of New York, as Series 2004-2 Agent. The
Base Indenture and the Series 2004-2 Supplement are referred to herein as the
“Indenture”. The Class A-1 Notes are subject to all terms of the Indenture. All
terms used in this Class A-1 Note that are defined in the Indenture shall have
the meanings assigned to them in or pursuant to the Indenture.

The Class A-1 Notes are and will be equally and ratably secured by the
Series 2004-2 Collateral pledged as security therefor as provided in the
Indenture.

Principal of the Class A-1 Notes will be payable on each Distribution Date
specified in and in the amounts described in the Indenture. “Distribution Date”
means the 20th day of each month, or, if any such date is not a Business Day,
the next succeeding Business Day, commencing March 22, 2004.

Commencing on the Distribution Date following the second Determination Date
during the Class A-1 Controlled Amortization Period or the first Determination
Date after the commencement of the Series 2004-2 Rapid Amortization Period,
payments with respect to principal will be made on the Class A-1 Notes. As
described above, the entire unpaid principal amount of this Class A-1 Note shall
be due and payable on the Class A-1 Final Distribution Date. Notwithstanding the
foregoing, if an Amortization Event, Liquidation Event of Default, Waiver Event
or Series 2004-2 Limited Liquidation Event of Default shall have occurred and be
continuing then, in certain circumstances, principal on the Class A-1 Notes may
be paid earlier, as described in the Indenture. All principal payments on the
Class A-1 Notes shall be made pro rata to the Noteholders entitled thereto.

Payments of interest on this Class A-1 Note due and payable on each Distribution
Date, together with the installment of principal then due, if any, to the extent
not in full payment of this Class A-1 Note, shall be made by wire transfer for
credit to the account designated by the Holder of record of this Class A-l Note
(or one or more predecessor Class A-1 Notes) on the Note Register as of the
close of business on each Record Date, except that with respect to Class A-1
Notes registered on the Record Date in the name of the nominee of the Clearing
Agency (initially, such nominee to be Cede & Co.), payments will be made by wire
transfer in immediately available funds to the account designated by such
nominee. Any reduction in the principal amount of this Class A-1 Note (or any
one or more predecessor Class A-1 Notes)

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1-3
Page 6

effected by any payments made on any Distribution Date shall be binding upon all
future Holders of this Class A-1 Note and of any Class A-1 Note issued upon the
registration of transfer hereof or in exchange hereof or in lieu hereof, whether
or not noted thereon.

The Company shall pay interest on overdue installments of interest at the
Class A-1 Note Rate to the extent lawful.

As provided in the Indenture, the Class A-1 Notes may be redeemed, in whole, but
not in part, at the option of the Company on any Distribution Date if on such
Distribution Date the Class A-1 Invested Amount is less than or equal to 10% of
the Class A-1 Initial Invested Amount. The purchase price for such repurchase of
the Class A-1 Notes shall equal the aggregate outstanding principal balance of
such Class A-1 Notes (determined after giving effect to any payment of principal
and interest on such Distribution Date), plus accrued and unpaid interest on
such outstanding Class A-1 Invested Amount.

As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Class A-1 Note may be registered on the Note
Register upon surrender of this Class A-1 Note for registration of transfer at
the office or agency designated by the Company pursuant to the Indenture, duly
endorsed by, or accompanied by a written instrument of transfer in form
satisfactory to the Trustee duly executed by, the Holder hereof or his attorney
duly authorized in writing, with such signature guaranteed by an “Eligible
Guarantor Institution” (as defined in Rule 17Ad-15 under the Exchange Act), and
such other documents as the Trustee may reasonably require, and thereupon one or
more new Class A-1 Notes of authorized denominations in the same aggregate
principal amount will be issued to the designated transferee or transferees. No
service charge will be charged for any registration of transfer or exchange of
this Class A-1 Note, but the transferor may be required to pay a sum sufficient
to cover any tax or other governmental charge that may be imposed in connection
with any such registration of transfer or exchange.

Each Noteholder or Note Owner by acceptance of a Class A-1 Note or, in the case
of a Note Owner, a beneficial interest in a Class A-1 Note, covenants and agrees
that no recourse may be taken, directly or indirectly, with respect to the
obligations of the Company, AESOP Leasing, AESOP Leasing II, ARAC or the Trustee
on the Class A-1 Notes or under the Indenture or any certificate or other
writing delivered in connection therewith, against (i) the Trustee, AESOP
Leasing, AESOP Leasing II or ARAC in its individual capacity, (ii) any owner of
a beneficial interest in the Company or (iii) any partner, owner, beneficiary,
agent, officer, director or employee of the Trustee, AESOP Leasing, AESOP
Leasing II or ARAC in its individual capacity, any holder of a beneficial
interest in the Company, AESOP Leasing, AESOP Leasing II, ARAC or the Trustee or
of any successor or assign of the Trustee, AESOP Leasing, AESOP Leasing II or
ARAC in its individual capacity, except (a) as any such Person may have
expressly agreed and (b) any such partner, owner or beneficiary shall be fully
liable, to the extent provided by applicable law, for any unpaid consideration
for stock, unpaid capital contribution or failure to pay any installment or call
owing to such entity; provided, however, that nothing contained herein shall be
taken to prevent recourse to, and enforcement against, the assets of the Company

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1-3
Page 7

for any and all liabilities, obligations and undertakings contained in the
Indenture or in this Class A-1 Note, subject to Section 13.18 of the Base
Indenture.

Each Noteholder or Note Owner, by acceptance of a Note or, in the case of a Note
Owner, a beneficial interest in a Note, covenants and agrees that by accepting
the benefits of the Indenture that such Noteholder or Note Owner, as the case
may be, will not for a period of one year and one day following payment in full
of all Notes institute against the Company, or join in any institution against
the Company of, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings under any United States Federal or state bankruptcy or
similar law in connection with any obligations relating to the Notes, the
Indenture or the Related Documents.

Prior to the due presentment for registration of transfer of this Class A-1
Note, the Company, the Trustee and any agent of the Company or the Trustee may
treat the Person in whose name this Class A-1 Note (as of the day of
determination or as of such other date as may be specified in the Indenture) is
registered as the owner hereof for all purposes, whether or not this Class A-1
Note be overdue, and neither the Company, the Trustee nor any such agent shall
be affected by notice to the contrary.

It is the intent of the Company, each Noteholder and each Note Owner that, for
Federal, state and local income and franchise tax purposes only, the Class A-1
Notes will evidence indebtedness of the Company secured by the Series 2004-2
Collateral. Each Noteholder and each Note Owner, by the acceptance of this
Class A-1 Note, agrees to treat this Class A-1 Note for Federal, state and local
income and franchise tax purposes as indebtedness of the Company.

Each Holder of this Note shall provide to the Trustee at least annually an
appropriate statement (on Internal Revenue Service Form W-8 or suitable
substitute) with respect to United States federal income tax and withholding
tax, signed under penalties of perjury, certifying that the beneficial owner of
this Note is a non-U.S. person and providing the Noteholder’s name and address.
If the information provided in the statement changes, the Noteholder shall so
inform the Trustee within 30 days of such change.

The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Company and the rights of the Holders of the Series 2004-2 Notes under the
Indenture at any time by the Company with the consent of the Holders of Series
2004-2 Notes representing more than 50% in principal amount of the aggregate
outstanding amount of the Series 2004-2 Notes which are affected by such
amendment or modification. The Indenture also contains provisions permitting the
Holders of Series 2004-2 Notes representing specified percentages of the
aggregate outstanding amount of the Series 2004-2 Notes, on behalf of the
Holders of all the Series 2004-2 Notes, to waive compliance by the Company with
certain provisions of the Indenture and certain past defaults under the
Indenture and their consequences. Any such consent or waiver by the Holder of
this Class A-1 Note (or any one or more predecessor Class A-1 Notes) shall be
conclusive and binding upon such Holder and upon all future Holders of this
Class A-1 Note and of any Class A-1 Note issued upon the registration of
transfer hereof or in exchange hereof or in lieu hereof

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1-3
Page 8

whether or not notation of such consent or waiver is made upon this Class A-1
Note. The Indenture also permits the Trustee to amend or waive certain terms and
conditions set forth in the Indenture without the consent of Holders of the
Class A-1 Notes issued thereunder.

The term “Company” as used in this Class A-1 Note includes any successor to the
Company under the Indenture.

The Class A-1 Notes are issuable only in registered form in denominations as
provided in the Indenture, subject to certain limitations set forth therein.

This Class A-1 Note and the Indenture shall be construed in accordance with the
law of the State of New York, and the obligations, rights and remedies of the
parties hereunder and thereunder shall be determined in accordance with such
law.

No reference herein to the Indenture and no provision of this Class A-1 Note or
of the Indenture shall alter or impair the obligation of the Company, which is
absolute and unconditional, to pay the principal of and interest on this
Class A-1 Note at the times, place, and rate, and in the, coin or currency
herein prescribed.

Interests in this Permanent Global Note will be transferable in accordance with
the rules and procedures for the time being of Clearstream Banking, socit
anonyme (“Clearstream”), or Euroclear Bank S.A./N.V., as operator of the
Euroclear System (“Euroclear”). Each person who is shown in the records of
Euroclear and Clearstream as entitled to a particular number of Class A-1 Notes
by way of an interest in this Permanent Global Note will be treated by the
Trustee and any paying agent as the holder of such number of Class A-1 Notes.
For purposes of this Permanent Global Note, the securities account records of
Euroclear or Clearstream shall, in the absence of manifest error, be conclusive
evidence of the identity of the holders of Class A-1 Notes and of the principal
amount of Class A-1 Notes represented by this Permanent Global Note credited to
the securities accounts of such holders of Class A-1 Notes. Any statement issued
by Euroclear or Clearstream to any holder relating to a specified Class A-1 Note
or Class A-1 Notes credited to the securities account of such holder and stating
the principal amount of such Class A-1 Note or Class A-1 Notes and certified by
Euroclear or Clearstream to be a true record of such securities account shall,
in the absence of manifest error, be conclusive evidence of the records of
Euroclear or Clearstream for the purposes of the next preceding sentence (but
without prejudice to any other means of producing such records in evidence).
Notwithstanding any provision to the contrary contained in this Permanent Global
Note, the Company irrevocably agrees, for the benefit of such holder and its
successors and assigns, that, subject to the provisions of the Indenture, each
holder or its successors or assigns may file any claim, take any action or
institute any proceeding to enforce, directly against the Company, the
obligation of the Company hereunder to pay any amount due in respect of each
Class A-1 Note represented by this Permanent Global Note which is credited to
such holder’s securities account with Euroclear or Clearstream without the
production of this Permanent Global Note.

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1-3
Page 9

Interests in this Permanent Global Note may be exchanged for Definitive Notes
subject to the provisions of the Indenture.

 



--------------------------------------------------------------------------------



 



Exhibit A-2-1
Page 1

FORM OF RESTRICTED GLOBAL CLASS A-2 NOTE

     
REGISTERED
  $                   *
No. R-           
   

SEE REVERSE FOR CERTAIN CONDITIONS

CUSIP (CINS) NO. 00103R BH 8
ISIN NUMBER : US00103RBH84

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”) OR ANY STATE SECURITIES OR “BLUE SKY” LAWS. THE
HOLDER HEREOF, BY PURCHASING THIS CLASS A-2 NOTE, AGREES FOR THE BENEFIT OF
AESOP FUNDING II L.L.C. (THE “COMPANY”) THAT THIS CLASS A-2 NOTE IS BEING
ACQUIRED FOR ITS OWN ACCOUNT AND NOT WITH A VIEW TO DISTRIBUTION AND MAY BE
RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (1) TO THE COMPANY (UPON
REDEMPTION THEREOF OR OTHERWISE), (2) TO A PERSON THE TRANSFEROR REASONABLY
BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A,
(3) OUTSIDE THE UNITED STATES TO A NON-U.S. PERSON (AS SUCH TERM IS DEFINED IN
REGULATION S OF THE SECURITIES ACT) IN A TRANSACTION IN COMPLIANCE WITH
REGULATION S OF THE SECURITIES ACT, OR (4) IN A TRANSACTION COMPLYING WITH OR
EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
OR ANY OTHER JURISDICTION. EACH SUCH TRANSFER SHALL BE IN ACCORDANCE WITH THE
BASE INDENTURE, ANY APPLICABLE SUPPLEMENT AND ALL APPLICABLE SECURITIES LAWS.
THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER
FROM IT OF THE RESALE RESTRICTIONS SET FORTH ABOVE.

EXCEPT AS OTHERWISE PROVIDED IN SECTION 2.9 OF THE BASE INDENTURE, THIS CLASS
A-2 NOTE MAY BE TRANSFERRED, IN WHOLE BUT NOT IN PART, ONLY TO ANOTHER NOMINEE
OF THE CLEARING AGENCY OR TO A SUCCESSOR CLEARING AGENCY OR TO A NOMINEE OF SUCH
SUCCESSOR CLEAR-



--------------------------------------------------------------------------------

*  
Denominations of $1,000,000 and integral multiples of $200,000.

 



--------------------------------------------------------------------------------



 



Exhibit A-2-1
Page 2

ING AGENCY. UNLESS THIS CLASS A-2 NOTE IS PRESENTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”),
TO AESOP FUNDING II L.L.C. OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE
OR PAYMENT, AND ANY CLASS A-2 NOTE ISSUED IS REGISTERED IN THE NAME OF CEDE &
CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC
(AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED
BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE
HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE
REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

THE PRINCIPAL OF THIS CLASS A-2 NOTE IS PAYABLE IN INSTALLMENTS AS SET FORTH
HEREIN. ACCORDINGLY, THE OUTSTANDING PRINCIPAL AMOUNT OF THIS CLASS A-2 NOTE AT
ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF.

AESOP FUNDING II L.L.C.

SERIES 2004-2 FLOATING RATE RENTAL CAR ASSET
BACKED NOTES, CLASS A-2

AESOP FUNDING II L.L.C., a Delaware limited liability company (herein referred
to as the “Company”), for value received, hereby promises to pay to Cede & Co.,
or registered assigns, the principal sum of [            ] MILLION DOLLARS,
which amount shall be payable in the amounts and at the times set forth in the
Indenture, provided, however, that the entire unpaid principal amount of this
Class A-2 Note shall be due on the Class A-2 Final Distribution Date, which is
the April 2008 Distribution Date. However, principal with respect to the
Class A-2 Notes may be paid earlier or later under certain limited circumstances
described in the Indenture. The Company will pay interest on this Class A-2 Note
at the Class A-2 Note Rate. Such interest shall be payable on each Distribution
Date until the principal of this Class A-2 Note is paid or made available for
payment. Interest on this Class A-2 Note will accrue for each Distribution Date
from the most recent Distribution Date on which interest has been paid to but
excluding such Distribution Date or, if no interest has yet been paid, from
February 18, 2004. Interest with respect to the Class A-2 Notes will be
calculated in the manner provided in the Indenture. Such principal of and
interest on this Class A-2 Note shall be paid in the manner specified on the
reverse hereof.

The principal of and interest on this Class A-2 Note are payable in such coin or
currency of the United States of America as at the time of payment is legal
tender for payment of public and private debts. All payments made by the Company
with respect to this Class A-2 Note shall be applied first to interest due and
payable on this Class A-2 Note as provided above and then to the unpaid
principal of this Class A-2 Note. This Class A-2 Note does not represent an
interest in, or an obligation of Original AESOP, AESOP Leasing, AESOP Leasing
II, AFC,

 



--------------------------------------------------------------------------------



 



Exhibit A-2-1
Page 3

AGH, ARAC or any affiliate of Original AESOP, AESOP Leasing, AESOP Leasing II,
AFC, AGH, ARAC other than the Company.

Interests in this Note are exchangeable or transferable in whole or in part for
interests in a Restricted Global Note if this Note is a Temporary Global Note,
or for interests in a Temporary Global Note or a Permanent Global Note if this
Note is a Restricted Global Note (each as defined in the Base Indenture), in
each case of the same Series and Class, provided that such transfer or exchange
complies with Article 2 of the Base Indenture. Interests in this Note may be
exchangeable in whole or in part for duly executed and issued definitive
registered Notes if so provided in Article 2 of the Base Indenture, with the
applicable legends as marked therein, subject to the provisions of the Base
Indenture.

Reference is made to the further provisions of this Class A-2 Note set forth on
the reverse hereof, which shall have the same effect as though fully set forth
on the face of this Class A-2 Note. Although a summary of certain provisions of
the Indenture are set forth below and on the reverse hereof and made a part
hereof, this Class A-2 Note does not purport to summarize the Indenture and
reference is made to the Indenture for information with respect to the
interests, rights, benefits, obligations, proceeds and duties evidenced hereby
and the rights, duties and obligations of AESOP Leasing, AESOP Leasing II, ARAC
and the Trustee. A copy of the Indenture may be requested from the Trustee by
writing to the Trustee at: The Bank of New York, c/o BNY Midwest Trust Company,
2 North LaSalle Street, 10th Floor, Chicago, Illinois 60602. To the extent not
defined herein, the capitalized terms used herein have the meanings ascribed to
them in the Indenture.

Unless the certificate of authentication hereon has been executed by the Trustee
whose name appears below by manual signature, this Class A-2 Note shall not be
entitled to any benefit under the Indenture referred to on the reverse hereof,
or be valid or obligatory for any purpose.

 



--------------------------------------------------------------------------------



 



Exhibit A-2-1
Page 4

IN WITNESS WHEREOF, the Company has caused this instrument to be signed,
manually or in facsimile, by its Authorized Officer.

Date:                   

            AESOP FUNDING II L.L.C.
      By           Name:         Title:      

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

This is one of the Class A-2 Notes of the Series 2004-2 Notes, a series issued
under the within-mentioned Indenture.

            THE BANK OF NEW YORK, as Trustee
      By           Authorized Signatory           

 



--------------------------------------------------------------------------------



 



Exhibit A-2-1
Page 5

         

[REVERSE OF CLASS A-2 NOTE]

This Class A-2 Note is one of a duly authorized issue of Class A-2 Notes of the
Company, designated as its Series 2004-2 Floating Rate Rental Car Asset Backed
Notes, Class A-2 (herein called the “Class A-2-Notes”), all issued under (i) an
Amended and Restated Base Indenture dated as of July 30, 1997 (such Base
Indenture, as amended, supplemented or modified (exclusive of any supplements
thereto creating a new Series of Notes), is herein called the “Base Indenture”),
between the Company and The Bank of New York as successor in interest to the
corporate trust administration of Harris Trust and Savings Bank, as trustee (the
“Trustee”, which term includes any successor Trustee under the Base Indenture),
and (ii) a Series 2004-2 Supplement dated as of February 18, 2004 (such
supplement, as may be amended or modified, is herein called the “Series 2004-2
Supplement”) among the Company, the Trustee and The Bank of New York, as
Series 2004-2 Agent. The Base Indenture and the Series 2004-2 Supplement are
referred to herein as the “Indenture”. The Class A-2 Notes are subject to all
terms of the Indenture. All terms used in this Class A-2 Note that are defined
in the Indenture shall have the meanings assigned to them in or pursuant to the
Indenture.

The Class A-2 Notes are and will be equally and ratably secured by the
Series 2004-2 Collateral pledged as security therefor as provided in the
Indenture.

Principal of the Class A-2 Notes will be payable on each Distribution Date
specified in and in the amounts described in the Indenture. “Distribution Date”
means the 20th day of each month, or, if any such date is not a Business Day,
the next succeeding Business Day, commencing March 22, 2004.

Commencing on the Distribution Date following the second Determination Date
during the Class A-2 Controlled Amortization Period or the first Determination
Date after the commencement of the Series 2004-2 Rapid Amortization Period,
payments with respect to principal will be made on the Class A-2 Notes. As
described above, the entire unpaid principal amount of this Class A-2 Note shall
be due and payable on the Class A-2 Final Distribution Date. Notwithstanding the
foregoing, if an Amortization Event, Liquidation Event of Default, Waiver Event
or Series 2004-2 Limited Liquidation Event of Default shall have occurred and be
continuing then, in certain circumstances, principal on the Class A-2 Notes may
be paid earlier, as described in the Indenture. All principal payments on the
Class A-2 Notes shall be made pro rata to the Noteholders entitled thereto.

Payments of interest on this Class A-2 Note due and payable on each Distribution
Date, together with the installment of principal then due, if any, to the extent
not in full payment of this Class A-2 Note, shall be made by wire transfer for
credit to the account designated by the Holder of record of this Class A-2 Note
(or one or more predecessor Class A-2 Notes) on the Note Register as of the
close of business on each Record Date, except that with respect to Class A-2
Notes registered on the Record Date in the name of the nominee of the Clearing
Agency (initially, such nominee to be Cede & Co.), payments will be made by wire
transfer in immediately available funds to the account designated by such
nominee. Any reduction in the principal amount of this Class A-2 Note (or any
one or more predecessor Class A-2 Notes) effected by any

 



--------------------------------------------------------------------------------



 



Exhibit A-2-1
Page 6

payments made on any Distribution Date shall be binding upon all future Holders
of this Class A-2 Note and of any Class A-2 Note issued upon the registration of
transfer hereof or in exchange hereof or in lieu hereof, whether or not noted
thereon.

The Company shall pay interest on overdue installments of interest at the
Class A-2 Note Rate to the extent lawful.

As provided in the Indenture, the Class A-2 Notes may be redeemed, in whole, but
not in part, at the option of the Company on any Distribution Date if on such
Distribution Date the Class A-2 Invested Amount is less than or equal to 10% of
the Class A-2 Initial Invested Amount. The purchase price for such repurchase of
the Class A-2 Notes shall equal the aggregate outstanding principal balance of
such Class A-2 Notes (determined after giving effect to any payment of principal
and interest on such Distribution Date), plus accrued and unpaid interest on
such outstanding Class A-2 Invested Amount.

As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Class A-2 Note may be registered on the Note
Register upon surrender of this Class A-2 Note for registration of transfer at
the office or agency designated by the Company pursuant to the Indenture, duly
endorsed by, or accompanied by a written instrument of transfer in form
satisfactory to the Trustee duly executed by, the Holder hereof or his attorney
duly authorized in writing, with such signature guaranteed by an “Eligible
Guarantor Institution” (as defined in Rule 17Ad-15 under the Exchange Act), and
such other documents as the Trustee may reasonably require, and thereupon one or
more new Class A-2 Notes of authorized denominations in the same aggregate
principal amount will be issued to the designated transferee or transferees. No
service charge will be charged for any registration of transfer or exchange of
this Class A-2 Note, but the transferor may be required to pay a sum sufficient
to cover any tax or other governmental charge that may be imposed in connection
with any such registration of transfer or exchange.

Each Noteholder or Note Owner by acceptance of a Class A-2 Note or, in the case
of a Note Owner, a beneficial interest in a Class A-2 Note, covenants and agrees
that no recourse may be taken, directly or indirectly, with respect to the
obligations of the Company, AESOP Leasing, AESOP Leasing II, ARAC or the Trustee
on the Class A-2 Notes or under the Indenture or any certificate or other
writing delivered in connection therewith, against (i) the Trustee, AESOP
Leasing, AESOP Leasing II or ARAC in its individual capacity, (ii) any owner of
a beneficial interest in the Company or (iii) any partner, owner, beneficiary,
agent, officer, director or employee of the Trustee, AESOP Leasing, AESOP
Leasing II or ARAC in its individual capacity, any holder of a beneficial
interest in the Company, AESOP Leasing, AESOP Leasing II, ARAC or the Trustee or
of any successor or assign of the Trustee, AESOP Leasing, AESOP Leasing II or
ARAC in its individual capacity, except (a) as any such Person may have
expressly agreed and (b) any such partner, owner or beneficiary shall be fully
liable, to the extent provided by applicable law, for any unpaid consideration
for stock, unpaid capital contribution or failure to pay any installment or call
owing to such entity; provided, however, that nothing contained herein shall be
taken to prevent recourse to, and enforcement against, the assets of the Company

 



--------------------------------------------------------------------------------



 



Exhibit A-2-1
Page 7

for any and all liabilities, obligations and undertakings contained in the
Indenture or in this Class A-2 Note, subject to Section 13.18 of the Base
Indenture.

Each Noteholder or Note Owner, by acceptance of a Note or, in the case of a Note
Owner, a beneficial interest in a Note, covenants and agrees that by accepting
the benefits of the Indenture that such Noteholder or Note Owner, as the case
may be, will not for a period of one year and one day following payment in full
of all Notes institute against the Company, or join in any institution against
the Company of, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings under any United States Federal or state bankruptcy or
similar law in connection with any obligations relating to the Notes, the
Indenture or the Related Documents.

Prior to the due presentment for registration of transfer of this Class A-2
Note, the Company, the Trustee and any agent of the Company or the Trustee may
treat the Person in whose name this Class A-2 Note (as of the day of
determination or as of such other date as may be specified in the Indenture) is
registered as the owner hereof for all purposes, whether or not this Class A-2
Note be overdue, and neither the Company, the Trustee nor any such agent shall
be affected by notice to the contrary.

It is the intent of the Company, each Noteholder and each Note Owner that, for
Federal, state and local income and franchise tax purposes only, the Class A-2
Notes will evidence indebtedness of the Company secured by the Series 2004-2
Collateral. Each Noteholder and each Note Owner, by the acceptance of this
Class A-2 Note, agrees to treat this Class A-2 Note for Federal, state and local
income and franchise tax purposes as indebtedness of the Company.

The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Company and the rights of the Holders of the Series 2004-2 Notes under the
Indenture at any time by the Company with the consent of the Holders of Series
2004-2 Notes representing more than 50% in principal amount of the aggregate
outstanding amount of the Series 2004-2 Notes which are affected by such
amendment or modification. The Indenture also contains provisions permitting the
Holders of Series 2004-2 Notes representing specified percentages of the
aggregate outstanding amount of the Series 2004-2 Notes, on behalf of the
Holders of all the Series 2004-2 Notes, to waive compliance by the Company with
certain provisions of the Indenture and certain past defaults under the
Indenture and their consequences. Any such consent or waiver by the Holder of
this Class A-2 Note (or any one or more predecessor Class A-2 Notes) shall be
conclusive and binding upon such Holder and upon all future Holders of this
Class A-2 Note and of any Class A-2 Note issued upon the registration of
transfer hereof or in exchange hereof or in lieu hereof whether or not notation
of such consent or waiver is made upon this Class A-2 Note. The Indenture also
permits the Trustee to amend or waive certain terms and conditions set forth in
the Indenture without the consent of Holders of the Series 2004-2 Notes issued
thereunder.

The term “Company” as used in this Class A-2 Note includes any successor to the
Company under the Indenture.

 



--------------------------------------------------------------------------------



 



Exhibit A-2-1
Page 8

The Class A-2 Notes are issuable only in registered form in denominations as
provided in the Indenture, subject to certain limitations set forth therein.

This Class A-2 Note and the Indenture shall be construed in accordance with the
law of the State of New York and the obligations, rights and remedies of the
parties hereunder and thereunder shall be determined in accordance with such
law.

No reference herein to the Indenture and no provision of this Class A-2 Note or
of the Indenture shall alter or impair the obligation of the Company, which is
absolute and unconditional, to pay the principal of and interest on this
Class A-2 Note at the times, place, and rate, and in the coin or currency herein
prescribed.

Interests in this Restricted Global Note may be exchanged for Definitive Notes,
subject to the provisions of the Indenture.

 



--------------------------------------------------------------------------------



 



Exhibit A-2-1
Page 9

ASSIGNMENT

Social Security or taxpayer I.D. or other identifying number of assignee

                                                         

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto



--------------------------------------------------------------------------------

(name and address of assignee)

the within Class A-2 Note and all rights thereunder, and hereby irrevocably
constitutes and appoints                    , attorney, to transfer said
Class A-2 Note on the books kept for registration thereof, with full power of
substitution in the premises.

Dated:                    

                  By   1     

--------------------------------------------------------------------------------

            Signature Guaranteed:            

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

1          NOTE: The signature to this assignment must correspond with the name
of the registered owner as it appears on the face of the within Note, without
alteration, enlargement or any change whatsoever.

 



--------------------------------------------------------------------------------



 



          EXHIBIT A-2-2
to
Series 2004-2
Supplement

FORM OF TEMPORARY GLOBAL CLASS A-2 NOTE

     
REGISTERED
  $                   **
 
No. R-
   

SEE REVERSE FOR CERTAIN CONDITIONS

CUSIP (CINS) NO. U0081G BB 8
ISIN NO. USU0081GBB87

THIS NOTE IS A TEMPORARY GLOBAL NOTE, WITHOUT COUPONS, EXCHANGEABLE FOR A
PERMANENT GLOBAL NOTE WHICH IS, UNDER CERTAIN CIRCUMSTANCES, IN TURN,
EXCHANGEABLE FOR DEFINITIVE NOTES WITHOUT COUPONS. THE RIGHTS ATTACHING TO THIS
TEMPORARY GLOBAL NOTE, AND THE CONDITIONS AND PROCEDURES GOVERNING ITS EXCHANGE,
ARE AS SPECIFIED IN THE INDENTURE (AS DEFINED HEREIN).

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”) OR ANY STATE SECURITIES OR “BLUE SKY” LAWS. THE
HOLDER HEREOF, BY PURCHASING THIS CLASS A-2 NOTE, AGREES FOR THE BENEFIT OF
AESOP FUNDING II L.L.C. (THE “COMPANY”) THAT THIS CLASS A-2 NOTE IS BEING
ACQUIRED FOR ITS OWN ACCOUNT AND NOT WITH A VIEW TO DISTRIBUTION AND MAY BE
RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (1) TO THE COMPANY (UPON
REDEMPTION THEREOF OR OTHERWISE), (2) TO A PERSON THE TRANSFEROR REASONABLY
BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A,
(3) OUTSIDE THE UNITED STATES TO A NON-U.S. PERSON (AS SUCH TERM IS DEFINED IN
REGULATION S OF THE SECURITIES ACT) IN A TRANSACTION IN COMPLIANCE WITH
REGULATION S OF THE SECURITIES ACT, OR (4) IN A TRANSACTION COMPLYING WITH OR
EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
OR ANY OTHER JURISDICTION. EACH SUCH TRANSFER SHALL BE IN ACCORDANCE



--------------------------------------------------------------------------------

**  
Denominations of $1,000,000 and integral multiples of $200,000.

 



--------------------------------------------------------------------------------



 



Exhibit A-2-2
Page 2

WITH THE BASE INDENTURE, ANY APPLICABLE SUPPLEMENT AND ALL APPLICABLE SECURITIES
LAWS. THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY
PURCHASER FROM IT OF THE RESALE RESTRICTIONS SET FORTH ABOVE.

EXCEPT AS OTHERWISE PROVIDED IN SECTION 2.9 OF THE BASE INDENTURE, THIS CLASS
A-2 NOTE MAY BE TRANSFERRED, IN WHOLE BUT NOT IN PART, ONLY TO ANOTHER NOMINEE
OF THE CLEARING AGENCY OR TO A SUCCESSOR CLEARING AGENCY OR TO A NOMINEE OF SUCH
SUCCESSOR CLEARING AGENCY. UNLESS THIS CLASS A-2 NOTE IS PRESENTED BY AN
AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY, A NEW YORK
CORPORATION (“DTC”), TO AESOP FUNDING II L.L.C. OR ITS AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE OR PAYMENT, AND ANY CLASS A-2 NOTE ISSUED IS REGISTERED IN
THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER
ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER,
PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS
WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.

THE PRINCIPAL OF THIS CLASS A-2 NOTE IS PAYABLE IN INSTALLMENTS AS SET FORTH
HEREIN. ACCORDINGLY, THE OUTSTANDING PRINCIPAL AMOUNT OF THIS CLASS A-2 NOTE AT
ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF.

INTERESTS IN THIS TEMPORARY GLOBAL NOTE MAY ONLY BE HELD BY NON-U.S. PERSONS AS
SUCH TERM IS DEFINED IN REGULATION S OF THE SECURITIES ACT, AND MAY ONLY BE HELD
IN BOOK-ENTRY FORM THROUGH EUROCLEAR OR CLEARSTREAM.

AESOP FUNDING II L.L.C.

SERIES 2004-2 FLOATING RATE RENTAL CAR
ASSET BACKED NOTES, CLASS A-2

AESOP FUNDING II L.L.C., a Delaware limited liability company (herein referred
to as the “Company”), for value received, hereby promises to pay to Cede & Co.,
or registered assigns, the principal sum of [     ] MILLION DOLLARS (or such
lesser amount as shall be the outstanding principal amount of this Temporary
Global Note shown in Schedule A hereto), which amount shall be payable in the
amounts and at the times set forth in the Indenture, provided, however, that the
entire unpaid principal amount of this Class A-2 Note shall be due on the
Class A-2 Final Distribution Date, which is the April 2008 Distribution Date.
However, principal with respect to the Class A-2 Notes may be paid earlier or
later under certain limited circumstances described in the Indenture. The
Company will pay interest on this Class A-2 Note

 



--------------------------------------------------------------------------------



 



Exhibit A-2-2
Page 3

at the Class A-2 Note Rate. Such interest shall be payable on each Distribution
Date until the principal of this Class A-2 Note is paid or made available for
payment. Interest on this Class A-2 Note will accrue for each Distribution Date
from the most recent Distribution Date on which interest has been paid to but
excluding such Distribution Date or, if no interest has yet been paid, from
February 18, 2004. Interest with respect to the Class A-2 Notes will be
calculated in the manner provided in the Indenture. Such principal of and
interest on this Class A-2 Note shall be paid in the manner specified on the
reverse hereof.

The principal of and interest on this Class A-2 Note are payable in such coin or
currency of the United States of America as at the time of payment is legal
tender for payment of public and private debts. All payments made by the Company
with respect to this Class A-2 Note shall be applied first to interest due and
payable on this Class A-2 Note as provided above and then to the unpaid
principal of this Class A-2 Note. This Class A-2 Note does not represent an
interest in, or an obligation of Original AESOP, AESOP Leasing, AESOP Leasing
II, AFC, AGH, ARAC or any affiliate of Original AESOP, AESOP Leasing, AESOP
Leasing II, AFC, AGH, ARAC other than the Company.

Interests in this Note are exchangeable or transferable in whole or in part for
interests in a Restricted Global Note if this Note is a Temporary Global Note,
or for interests in a Temporary Global Note or a Permanent Global Note if this
Note is a Restricted Global Note (each as defined in the Base Indenture), in
each case of the same Series and Class, provided that such transfer or exchange
complies with Article 2 of the Base Indenture. Interests in this Note may be
exchangeable in whole or in part for duly executed and issued definitive
registered Notes if so provided in Article 2 of the Base Indenture, with the
applicable legends as marked therein, subject to the provisions of the Base
Indenture.

Reference is made to the further provisions of this Class A-2 Note set forth on
the reverse hereof, which shall have the same effect as though fully set forth
on the face of this Class A-2 Note. Although a summary of certain provisions of
the Indenture are set forth below and on the reverse hereof and made a part
hereof, this Class A-2 Note does not purport to summarize the Indenture and
reference is made to the Indenture for information with respect to the
interests, rights, benefits, obligations, proceeds and duties evidenced hereby
and the rights, duties and obligations of AESOP Leasing, AESOP Leasing II, ARAC
and the Trustee. A copy of the Indenture may be requested from the Trustee by
writing to the Trustee at: The Bank of New York, c/o BNY Midwest Trust Company,
2 North LaSalle Street, 10th Floor, Chicago, Illinois 60602. To the extent not
defined herein, the capitalized terms used herein have the meanings ascribed to
them in the Indenture.

Unless the certificate of authentication hereon has been executed by the Trustee
whose name appears below by manual signature, this Class A-2 Note shall not be
entitled to any benefit under the Indenture referred to on the reverse hereof,
or be valid or obligatory for any purpose.

 



--------------------------------------------------------------------------------



 



Exhibit A-2-2
Page 4

IN WITNESS WHEREOF, the Company has caused this instrument to be signed,
manually or in facsimile, by its Authorized Officer.

Date:                                       

            AESOP FUNDING II L.L.C.
      By           Name:         Title:      

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

This is one of the Class A-2 Notes of the Series 2004-2 Notes, a series issued
under the within-mentioned Indenture.

            THE BANK OF NEW YORK, as Trustee
      By           Authorized Signatory           

 



--------------------------------------------------------------------------------



 



Exhibit A-2-2
Page 5

         

[REVERSE OF CLASS A-2 NOTE]

This Class A-2 Note is one of a duly authorized issue of Class A-2 Notes of the
Company, designated as its Series 2004-2 Floating Rate Rental Car Asset Backed
Notes, Class A-2 (herein called the “Class A-2 Notes”), all issued under (i) an
Amended and Restated Base Indenture dated as of July 30, 1997 (such Base
Indenture, as amended, supplemented or modified (exclusive of any supplements
thereto creating a new Series of Notes), is herein called the “Base Indenture”),
between the Company and The Bank of New York as successor in interest to the
corporate trust administration of Harris Trust and Savings Bank, as trustee (the
“Trustee”, which term includes any successor Trustee under the Base Indenture),
and (ii) a Series 2004-2 Supplement dated as of February 18, 2004 (such
supplement, as may be amended or modified, is herein called the “Series 2004-2
Supplement”) among the Company, the Trustee and The Bank of New York, as
Series 2004-2 Agent. The Base Indenture and the Series 2004-2 Supplement are
referred to herein as the “Indenture”. The Class A-2 Notes are subject to all
terms of the Indenture. All terms used in this Class A-2 Note that are defined
in the Indenture shall have the meanings assigned to them in or pursuant to the
Indenture.

The Class A-2 Notes are and will be equally and ratably secured by the
Series 2004-2 Collateral pledged as security therefor as provided in the
Indenture.

Principal of the Class A-2 Notes will be payable on each Distribution Date
specified in and in the amounts described in the Indenture. “Distribution Date”
means the 20th day of each month, or, if any such date is not a Business Day,
the next succeeding Business Day, commencing March 22, 2004.

Commencing on the Distribution Date following the second Determination Date
during the Class A-2 Controlled Amortization Period or the first Determination
Date after the commencement of the Series 2004-2 Rapid Amortization Period,
payments with respect to principal will be made on the Class A-2 Notes. As
described above, the entire unpaid principal amount of this Class A-2 Note shall
be due and payable on the Class A-2 Final Distribution Date. Notwithstanding the
foregoing, if an Amortization Event, Liquidation Event of Default, Waiver Event
or Series 2004-2 Limited Liquidation Event of Default shall have occurred and be
continuing then, in certain circumstances, principal on the Class A-2 Notes may
be paid earlier, as described in the Indenture. All principal payments on the
Class A-2 Notes shall be made pro rata to the Noteholders entitled thereto.

Payments of interest on this Class A-2 Note due and payable on each Distribution
Date, together with the installment of principal then due, if any, to the extent
not in full payment of this Class A-2 Note, shall be made by wire transfer for
credit to the account designated by the Holder of record of this Class A-2 Note
(or one or more predecessor Class A-2 Notes) on the Note Register as of the
close of business on each Record Date, except that with respect to Class A-2
Notes registered on the Record Date in the name of the nominee of the Clearing
Agency (initially, such nominee to be Cede & Co.), payments will be made by wire
transfer in immediately available funds to the account designated by such
nominee. Any reduction in the principal amount of this Class A-2 Note (or any
one or more predecessor Class A-2 Notes) effected by any

 



--------------------------------------------------------------------------------



 



Exhibit A-2-2
Page 6

payments made on any Distribution Date shall be binding upon all future Holders
of this Class A-2 Note and of any Class A-2 Note issued upon the registration of
transfer hereof or in exchange hereof or in lieu hereof, whether or not noted
thereon.

The Company shall pay interest on overdue installments of interest at the
Class A-2 Note Rate to the extent lawful.

As provided in the Indenture, the Class A-2 Notes may be redeemed, in whole, but
not in part, at the option of the Company on any Distribution Date if on such
Distribution Date the Class A-2 Invested Amount is less than or equal to 10% of
the Class A-2 Initial Invested Amount. The purchase price for such repurchase of
the Class A-2 Notes shall equal the aggregate outstanding principal balance of
such Class A-2 Notes (determined after giving effect to any payment of principal
and interest on such Distribution Date), plus accrued and unpaid interest on
such outstanding Class A-2 Invested Amount.

As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Class A-2 Note may be registered on the Note
Register upon surrender of this Class A-2 Note for registration of transfer at
the office or agency designated by the Company pursuant to the Indenture, duly
endorsed by, or accompanied by a written instrument of transfer in form
satisfactory to the Trustee duly executed by, the Holder hereof or his attorney
duly authorized in writing, with such signature guaranteed by an “Eligible
Guarantor Institution” (as defined in Rule 17Ad-15 under the Exchange Act), and
such other documents as the Trustee may reasonably require, and thereupon one or
more new Class A-2 Notes of authorized denominations in the same aggregate
principal amount will be issued to the designated transferee or transferees. No
service charge will be charged for any registration of transfer or exchange of
this Class A-2 Note, but the transferor may be required to pay a sum sufficient
to cover any tax or other governmental charge that may be imposed in connection
with any such registration of transfer or exchange.

Each Noteholder or Note Owner by acceptance of a Class A-2 Note or, in the case
of a Note Owner, a beneficial interest in a Class A-2 Note, covenants and agrees
that no recourse may be taken, directly or indirectly, with respect to the
obligations of the Company, AESOP Leasing, AESOP Leasing II, ARAC or the Trustee
on the Class A-2 Notes or under the Indenture or any certificate or other
writing delivered in connection therewith, against (i) the Trustee, AESOP
Leasing, AESOP Leasing II or ARAC in its individual capacity, (ii) any owner of
a beneficial interest in the Company or (iii) any partner, owner, beneficiary,
agent, officer, director or employee of the Trustee, AESOP Leasing, AESOP
Leasing II or ARAC in its individual capacity, any holder of a beneficial
interest in the Company, AESOP Leasing, AESOP Leasing II, ARAC or the Trustee or
of any successor or assign of the Trustee, AESOP Leasing, AESOP Leasing II or
ARAC in its individual capacity, except (a) as any such Person may have
expressly agreed and (b) any such partner, owner or beneficiary shall be fully
liable, to the extent provided by applicable law, for any unpaid consideration
for stock, unpaid capital contribution or failure to pay any installment or call
owing to such entity; provided, however, that nothing contained herein shall be
taken to prevent recourse to, and enforcement against, the assets of the Company

 



--------------------------------------------------------------------------------



 



Exhibit A-2-2
Page 7

for any and all liabilities, obligations and undertakings contained in the
Indenture or in this Class A-2 Note, subject to Section 13.18 of the Base
Indenture.

Each Noteholder or Note Owner, by acceptance of a Note or, in the case of a Note
Owner, a beneficial interest in a Note, covenants and agrees that by accepting
the benefits of the Indenture that such Noteholder or Note Owner, as the case
may be, will not for a period of one year and one day following payment in full
of all Notes institute against the Company, or join in any institution against
the Company of, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings under any United States Federal or state bankruptcy or
similar law in connection with any obligations relating to the Notes, the
Indenture or the Related Documents.

Prior to the due presentment for registration of transfer of this Class A-2
Note, the Company, the Trustee and any agent of the Company or the Trustee may
treat the Person in whose name this Class A-2 Note (as of the day of
determination or as of such other date as may be specified in the Indenture) is
registered as the owner hereof for all purposes, whether or not this Class A-2
Note be overdue, and neither the Company, the Trustee nor any such agent shall
be affected by notice to the contrary.

It is the intent of the Company, each Noteholder and each Note Owner that, for
Federal, state and local income and franchise tax purposes only, the Class A-2
Notes will evidence indebtedness of the Company secured by the Series 2004-2
Collateral. Each Noteholder and each Note Owner, by the acceptance of this
Class A-2 Note, agrees to treat this Class A-2 Note for Federal, state and local
income and franchise tax purposes as indebtedness of the Company.

Each Holder of this Note shall provide to the Trustee at least annually an
appropriate statement (on Internal Revenue Service Form W-8 or suitable
substitute) with respect to United States federal income tax and withholding
tax, signed under penalties of perjury, certifying that the beneficial owner of
this Note is a non-U.S. person and providing the Noteholder’s name and address.
If the information provided in the statement changes, the Noteholder shall so
inform the Trustee within 30 days of such change.

The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Company and the rights of the Holders of the Series 2004-2 Notes under the
Indenture at any time by the Company with the consent of the Holders of Series
2004-2 Notes representing more than 50% in principal amount of the aggregate
outstanding amount of the Series 2004-2 Notes which are affected by such
amendment or modification. The Indenture also contains provisions permitting the
Holders of Series 2004-2 Notes representing specified percentages of the
aggregate outstanding amount of the Series 2004-2 Notes, on behalf of the
Holders of all the Series 2004-2 Notes, to waive compliance by the Company with
certain provisions of the Indenture and certain past defaults under the
Indenture and their consequences. Any such consent or waiver by the Holder of
this Class A-2 Note (or any one or more predecessor Class A-2 Notes) shall be
conclusive and binding upon such Holder and upon all future Holders of this
Class A-2 Note and of any Class A-2 Note issued upon the registration of
transfer hereof or in exchange hereof or in lieu hereof whether or

 



--------------------------------------------------------------------------------



 



Exhibit A-2-2
Page 8

not notation of such consent or waiver is made upon this Class A-2 Note. The
Indenture also permits the Trustee to amend or waive certain terms and
conditions set forth in the Indenture without the consent of Holders of the
Series 2004-2 Notes issued thereunder.

The term “Company” as used in this Class A-2 Note includes any successor to the
Company under the Indenture.

The Class A-2 Notes are issuable only in registered form in denominations as
provided in the Indenture, subject to certain limitations set forth therein.

This Class A-2 Note and the Indenture shall be construed in accordance with the
law of the State of New York and the obligations, rights and remedies of the
parties hereunder and thereunder shall be determined in accordance with such
law.

No reference herein to the Indenture and no provision of this Class A-2 Note or
of the Indenture shall alter or impair the obligation of the Company, which is
absolute and unconditional, to pay the principal of and interest on this
Class A-2 Note at the times, place, and rate, and in the coin or currency herein
prescribed.

Prior to the Exchange Date (as defined below), payments (if any) on this
Temporary Global Note will only be paid to the extent that there is presented by
Clearstream Banking, société anonyme (“Clearstream”), or Euroclear Bank
S.A./N.V., as operator of the Euroclear System (“Euroclear”) to the Trustee at
its office in London a certificate, substantially in the form set out in
Exhibit B to the Base Indenture, to the effect that it has received from or in
respect of a person entitled to a Note (as shown by its records) a certificate
from such person in or substantially in the form of Exhibit C to the Base
Indenture. After the Exchange Date the holder of this Temporary Global Note will
not be entitled to receive any payment hereon, until this Temporary Global Note
is exchanged in full for a Permanent Global Note. This Temporary Global Note
shall in all other respects be entitled to the same benefits as the Permanent
Global Notes under the Indenture.

On or after the date (the “Exchange Date”) which is the date that is the 40th
day after the completion of the distribution of the relevant Series, interests
in this Temporary Global Note may be exchanged (free of charge) for interests in
a Permanent Global Note in the form of Exhibit A-2-3 to the Series 2004-2
Supplement upon presentation of this Temporary Global Note at the office in
London of the Trustee (or at such other place outside the United States of
America, its territories and possessions as the Trustee may agree). The
Permanent Global Note shall be so issued and delivered in exchange for only that
portion of this Temporary Global Note in respect of which there shall have been
presented to the Trustee by Euroclear or Clearstream a certificate,
substantially in the form set out in Exhibit B to the Base Indenture, to the
effect that it has received from or in respect of a person entitled to a Note
(as shown by its records) a certificate from such person in or substantially in
the form of Exhibit C to the Base Indenture.

On an exchange of the whole of this Temporary Global Note, this Temporary Global
Note shall be surrendered to the Trustee at its office in London. On an exchange
of part

 



--------------------------------------------------------------------------------



 



Exhibit A-2-2
Page 9

only of this Temporary Global Note, details of such exchange shall be entered by
or on behalf of the Company in Schedule A hereto and the relevant space in
Schedule A hereto recording such exchange shall be signed by or on behalf of the
Company. If, following the issue of a Permanent Global Note in exchange for some
of the Class A-2 Notes represented by this Temporary Global Note, further Notes
of this Series are to be exchanged pursuant to this paragraph, such exchange may
be effected, without the issue of a new Permanent Global Note, by the Company or
its agent endorsing Part I of Schedule A of the Permanent Global Note previously
issued to reflect an increase in the aggregate principal amount of such
Permanent Global Note by an amount equal to the aggregate principal amount of
the additional Notes of this Series to be exchanged.

Interests in this Temporary Global Note will be transferable in accordance with
the rules and procedures for the time being of Euroclear or Clearstream. Each
person who is shown in the records of Euroclear and Clearstream as entitled to a
particular number of Class A-2 Notes by way of an interest in this Temporary
Global Note will be treated by the Company, the Trustee and any paying agent as
the holder of such number of Class A-2 Notes. For purposes of this Temporary
Global Note, the securities account records of Euroclear or Clearstream shall,
in the absence of manifest error, be conclusive evidence of the identity of the
holders of Class A-2 Notes and of the principal amount of Class A-2 Notes
represented by this Temporary Global Note credited to the securities accounts of
such holders of Class A-2 Notes. Any statement issued by Euroclear or
Clearstream to any holder relating to a specified Class A-2 Note or Class A-2
Notes credited to the securities account of such holder and stating the
principal amount of such Class A-2 Note or Class A-2 Notes and certified by
Euroclear or Clearstream to be a true record of such securities account shall,
in the absence of manifest error, be conclusive evidence of the records of
Euroclear or Clearstream for the purposes of the next preceding sentence (but
without prejudice to any other means of producing such records in evidence).
Notwithstanding any provision to the contrary contained in this Temporary Global
Note, the Company irrevocably agrees, for the benefit of such holder and its
successors and assigns, that, subject to the provisions of the Indenture, each
holder or its successors or assigns may file any claim, take any action or
institute any proceeding to enforce, directly against the Company, the
obligation of the Company hereunder to pay any amount due in respect of each
Class A-2 Note represented by this Temporary Global Note which is credited to
such holder’s securities account with Euroclear or Clearstream without the
production of this Temporary Global Note.

 



--------------------------------------------------------------------------------



 



Exhibit A-2-2
Page 10

SCHEDULE A

SCHEDULE OF EXCHANGES FOR NOTES
REPRESENTED BY A PERMANENT GLOBAL NOTE

The following exchanges of a part of this Temporary Global Note for Class A-2
Notes represented by a Permanent Global Note have been made:

                                              Part of Principal                
      amount of this     Remaining                 Temporary Global    
Principal Amount                 Note exchanged for     of this Temporary      
    Date     Notes represented     Global Note           Exchange     by a
Permanent     following such     Notation made by or on     Made     Global Note
    Exchange     behalf of the Issuer    
 
 
                                 
 
 
                                 
 
 
                                 
 
 
                                 
 
 
                                 
 
 
                                 
 
 
                                 
 
 
                                 
 
 
                                 
 
 
                                 
 
 
                                 
 
 
                                 
 
 
                                 
 
 
                                 

 



--------------------------------------------------------------------------------



 



          EXHIBIT A-2-3
to
Series 2004-2
Supplement

FORM OF PERMANENT GLOBAL CLASS A-2 NOTE

     
REGISTERED
  $                   ***
 
No. R-
   

SEE REVERSE FOR CERTAIN CONDITIONS

CUSIP (CINS) NO. U0081G BB 8
ISIN NO. USU0081GBB87

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”) OR ANY STATE SECURITIES OR “BLUE SKY” LAWS. THE
HOLDER HEREOF, BY PURCHASING THIS CLASS A-2 NOTE, AGREES FOR THE BENEFIT OF
AESOP FUNDING II L.L.C. (THE “COMPANY”) THAT THIS CLASS A-2 NOTE IS BEING
ACQUIRED FOR ITS OWN ACCOUNT AND NOT WITH A VIEW TO DISTRIBUTION AND MAY BE
RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (1) TO THE COMPANY (UPON
REDEMPTION THEREOF OR OTHERWISE), (2) TO A PERSON THE TRANSFEROR REASONABLY
BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A,
(3) OUTSIDE THE UNITED STATES TO A NON-U.S. PERSON (AS SUCH TERM IS DEFINED IN
REGULATION S OF THE SECURITIES ACT) IN A TRANSACTION IN COMPLIANCE WITH
REGULATION S OF THE SECURITIES ACT, OR (4) IN A TRANSACTION COMPLYING WITH OR
EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
OR ANY OTHER JURISDICTION. EACH SUCH TRANSFER SHALL BE IN ACCORDANCE WITH THE
BASE INDENTURE, ANY APPLICABLE SUPPLEMENT AND ALL APPLICABLE SECURITIES LAWS.
THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER
FROM IT OF THE RESALE RESTRICTIONS SET FORTH ABOVE.



--------------------------------------------------------------------------------

***  
Denominations of $1,000,000 and integral multiples of $200,000.

 



--------------------------------------------------------------------------------



 



Exhibit A-2-3
Page 2

EXCEPT AS OTHERWISE PROVIDED IN SECTION 2.9 OF THE BASE INDENTURE, THIS CLASS
A-2 NOTE MAY BE TRANSFERRED, IN WHOLE BUT NOT IN PART, ONLY TO ANOTHER NOMINEE
OF THE CLEARING AGENCY OR TO A SUCCESSOR CLEARING AGENCY OR TO A NOMINEE OF SUCH
SUCCESSOR CLEARING AGENCY. UNLESS THIS CLASS A-2 NOTE IS PRESENTED BY AN
AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY, A NEW YORK
CORPORATION (“DTC”), TO AESOP FUNDING II L.L.C. OR ITS AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE OR PAYMENT, AND ANY CLASS A-2 NOTE ISSUED IS REGISTERED IN
THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER
ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER,
PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS
WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.

THE PRINCIPAL OF THIS CLASS A-2 NOTE IS PAYABLE IN INSTALLMENTS AS SET FORTH
HEREIN. ACCORDINGLY, THE OUTSTANDING PRINCIPAL AMOUNT OF THIS CLASS A-2 NOTE AT
ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF.

AESOP FUNDING II L.L.C.

SERIES 2004-2 FLOATING RATE RENTAL CAR
ASSET BACKED NOTES, CLASS A-2

AESOP FUNDING II L.L.C., a Delaware limited liability company (herein referred
to as the “Company”), for value received, hereby promises to pay to Cede & Co.,
or registered assigns, the principal sum of [   ] MILLION DOLLARS, which amount
shall be payable in the amounts and at the times set forth in the Indenture,
provided, however, that the entire unpaid principal amount of this Class A-2
Note shall be due on the Class A-2 Final Distribution Date, which is the
April 2008 Distribution Date. However, principal with respect to the Class A-2
Notes may be paid earlier or later under certain limited circumstances described
in the Indenture. The Company will pay interest on this Class A-2 Note at the
Class A-2 Note Rate. Such interest shall be payable on each Distribution Date
until the principal of this Class A-2 Note is paid or made available for
payment. Interest on this Class A-2 Note will accrue for each Distribution Date
from the most recent Distribution Date on which interest has been paid to but
excluding such Distribution Date or, if no interest has yet been paid, from
February 18, 2004. Interest with respect to the Class A-2 Notes will be
calculated in the manner provided in the Indenture. Such principal of and
interest on this Class A-2 Note shall be paid in the manner specified on the
reverse hereof.

The principal of and interest on this Class A-2 Note are payable in such coin or
currency of the United States of America as at the time of payment is legal
tender for payment of public and private debts. All payments made by the Company
with respect to this Class A-2

 



--------------------------------------------------------------------------------



 



Exhibit A-2-3
Page 3

Note shall be applied first to interest due and payable on this Class A-2 Note
as provided above and then to the unpaid principal of this Class A-2 Note. This
Class A-2 Note does not represent an interest in, or an obligation of Original
AESOP, AESOP Leasing, AESOP Leasing II, AFC, AGH, ARAC or any affiliate of
Original AESOP, AESOP Leasing, AESOP Leasing II, AFC, AGH, ARAC other than the
Company.

Reference is made to the further provisions of this Class A-2 Note set forth on
the reverse hereof, which shall have the same effect as though fully set forth
on the face of this Class A-2 Note. Although a summary of certain provisions of
the Indenture are set forth below and on the reverse hereof and made a part
hereof, this Class A-2 Note does not purport to summarize the Indenture and
reference is made to the Indenture for information with respect to the
interests, rights, benefits, obligations, proceeds and duties evidenced hereby
and the rights, duties and obligations of AESOP Leasing, AESOP Leasing II, ARAC
and the Trustee. A copy of the Indenture may be requested from the Trustee by
writing to the Trustee at: The Bank of New York, c/o BNY Midwest Trust Company,
2 North LaSalle Street, 10th Floor, Chicago, Illinois 60602. To the extent not
defined herein, the capitalized terms used herein have the meanings ascribed to
them in the Indenture.

Unless the certificate of authentication hereon has been executed by the Trustee
whose name appears below by manual signature, this Class A-2 Note shall not be
entitled to any benefit under the Indenture referred to on the reverse hereof,
or be valid or obligatory for any purpose.

 



--------------------------------------------------------------------------------



 



Exhibit A-2-3
Page 4

IN WITNESS WHEREOF, the Company has caused this instrument to be signed,
manually or in facsimile, by its Authorized Officer.

Date:                                       

            AESOP FUNDING II L.L.C.
      By           Name:         Title:      

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

This is one of the Class A-2 Notes of the Series 2004-2 Notes, a series issued
under the within-mentioned Indenture.

            THE BANK OF NEW YORK, as Trustee
      By           Authorized Signatory           

 



--------------------------------------------------------------------------------



 



Exhibit A-2-3
Page 5

         

[REVERSE OF CLASS A-2 NOTE]

This Class A-2 Note is one of a duly authorized issue of Class A-2 Notes of the
Company, designated as its Series 2004-2 Floating Rate Rental Car Asset Backed
Notes, Class A-2 (herein called the “Class A-2 Notes”), all issued under (i) an
Amended and Restated Base Indenture dated as of July 30, 1997 (such Base
Indenture, as amended, supplemented or modified (exclusive of any supplements
thereto creating a new Series of Notes), is herein called the “Base Indenture”),
between the Company and The Bank of New York, as successor in interest to the
corporate trust administration of Harris Trust and Savings Bank, as trustee (the
“Trustee”, which term includes any successor Trustee under the Base Indenture),
and (ii) a Series 2004-2 Supplement dated as of February 18, 2004 (such
supplement, as may be amended or modified, is herein called the “Series 2004-2
Supplement”) among the Company, the Trustee and The Bank of New York, as
Series 2004-2 Agent. The Base Indenture and the Series 2004-2 Supplement are
referred to herein as the “Indenture”. The Class A-2 Notes are subject to all
terms of the Indenture. All terms used in this Class A-2 Note that are defined
in the Indenture shall have the meanings assigned to them in or pursuant to the
Indenture.

The Class A-2 Notes are and will be equally and ratably secured by the
Series 2004-2 Collateral pledged as security therefor as provided in the
Indenture.

Principal of the Class A-2 Notes will be payable on each Distribution Date
specified in and in the amounts described in the Indenture. “Distribution Date”
means the 20th day of each month, or, if any such date is not a Business Day,
the next succeeding Business Day, commencing March 22, 2004.

Commencing on the Distribution Date following the second Determination Date
during the Class A-2 Controlled Amortization Period or the first Determination
Date after the commencement of the Series 2004-2 Rapid Amortization Period,
payments with respect to principal will be made on the Class A-2 Notes. As
described above, the entire unpaid principal amount of this Class A-2 Note shall
be due and payable on the Class A-2 Final Distribution Date. Notwithstanding the
foregoing, if an Amortization Event, Liquidation Event of Default, Waiver Event
or Series 2004-2 Limited Liquidation Event of Default shall have occurred and be
continuing then, in certain circumstances, principal on the Class A-2 Notes may
be paid earlier, as described in the Indenture. All principal payments on the
Class A-2 Notes shall be made pro rata to the Noteholders entitled thereto.

Payments of interest on this Class A-2 Note due and payable on each Distribution
Date, together with the installment of principal then due, if any, to the extent
not in full payment of this Class A-2 Note, shall be made by wire transfer for
credit to the account designated by the Holder of record of this Class A-2 Note
(or one or more predecessor Class A-2 Notes) on the Note Register as of the
close of business on each Record Date, except that with respect to Class A-2
Notes registered on the Record Date in the name of the nominee of the Clearing
Agency (initially, such nominee to be Cede & Co.), payments will be made by wire
transfer in immediately available funds to the account designated by such
nominee. Any reduction in the principal amount of this Class A-2 Note (or any
one or more predecessor Class A-2 Notes) effected by any

 



--------------------------------------------------------------------------------



 



Exhibit A-2-3
Page 6

payments made on any Distribution Date shall be binding upon all future Holders
of this Class A-2 Note and of any Class A-2 Note issued upon the registration of
transfer hereof or in exchange hereof or in lieu hereof, whether or not noted
thereon.

The Company shall pay interest on overdue installments of interest at the
Class A-2 Note Rate to the extent lawful.

As provided in the Indenture, the Class A-2 Notes may be redeemed, in whole, but
not in part, at the option of the Company on any Distribution Date if on such
Distribution Date the Class A-2 Invested Amount is less than or equal to 10% of
the Class A-2 Initial Invested Amount. The purchase price for such repurchase of
the Class A-2 Notes shall equal the aggregate outstanding principal balance of
such Class A-2 Notes (determined after giving effect to any payment of principal
and interest on such Distribution Date), plus accrued and unpaid interest on
such outstanding Class A-2 Invested Amount.

As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Class A-2 Note may be registered on the Note
Register upon surrender of this Class A-2 Note for registration of transfer at
the office or agency designated by the Company pursuant to the Indenture, duly
endorsed by, or accompanied by a written instrument of transfer in form
satisfactory to the Trustee duly executed by, the Holder hereof or his attorney
duly authorized in writing, with such signature guaranteed by an “Eligible
Guarantor Institution” (as defined in Rule 17Ad-15 under the Exchange Act), and
such other documents as the Trustee may reasonably require, and thereupon one or
more new Class A-2 Notes of authorized denominations in the same aggregate
principal amount will be issued to the designated transferee or transferees. No
service charge will be charged for any registration of transfer or exchange of
this Class A-2 Note, but the transferor may be required to pay a sum sufficient
to cover any tax or other governmental charge that may be imposed in connection
with any such registration of transfer or exchange.

Each Noteholder or Note Owner by acceptance of a Class A-2 Note or, in the case
of a Note Owner, a beneficial interest in a Class A-2 Note, covenants and agrees
that no recourse may be taken, directly or indirectly, with respect to the
obligations of the Company, AESOP Leasing, AESOP Leasing II, ARAC or the Trustee
on the Class A-2 Notes or under the Indenture or any certificate or other
writing delivered in connection therewith, against (i) the Trustee, AESOP
Leasing, AESOP Leasing II or ARAC in its individual capacity, (ii) any owner of
a beneficial interest in the Company or (iii) any partner, owner, beneficiary,
agent, officer, director or employee of the Trustee, AESOP Leasing, AESOP
Leasing II or ARAC in its individual capacity, any holder of a beneficial
interest in the Company, AESOP Leasing, AESOP Leasing II, ARAC or the Trustee or
of any successor or assign of the Trustee, AESOP Leasing, AESOP Leasing II or
ARAC in its individual capacity, except (a) as any such Person may have
expressly agreed and (b) any such partner, owner or beneficiary shall be fully
liable, to the extent provided by applicable law, for any unpaid consideration
for stock, unpaid capital contribution or failure to pay any installment or call
owing to such entity; provided, however, that nothing contained herein shall be
taken to prevent recourse to, and enforcement against, the assets of the Company

 



--------------------------------------------------------------------------------



 



Exhibit A-2-3
Page 7

for any and all liabilities, obligations and undertakings contained in the
Indenture or in this Class A-2 Note, subject to Section 13.18 of the Base
Indenture.

Each Noteholder or Note Owner, by acceptance of a Note or, in the case of a Note
Owner, a beneficial interest in a Note, covenants and agrees that by accepting
the benefits of the Indenture that such Noteholder or Note Owner, as the case
may be, will not for a period of one year and one day following payment in full
of all Notes institute against the Company, or join in any institution against
the Company of, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings under any United States Federal or state bankruptcy or
similar law in connection with any obligations relating to the Notes, the
Indenture or the Related Documents.

Prior to the due presentment for registration of transfer of this Class A-2
Note, the Company, the Trustee and any agent of the Company or the Trustee may
treat the Person in whose name this Class A-2 Note (as of the day of
determination or as of such other date as may be specified in the Indenture) is
registered as the owner hereof for all purposes, whether or not this Class A-2
Note be overdue, and neither the Company, the Trustee nor any such agent shall
be affected by notice to the contrary.

It is the intent of the Company, each Noteholder and each Note Owner that, for
Federal, state and local income and franchise tax purposes only, the Class A-2
Notes will evidence indebtedness of the Company secured by the Series 2004-2
Collateral. Each Noteholder and each Note Owner, by the acceptance of this
Class A-2 Note, agrees to treat this Class A-2 Note for Federal, state and local
income and franchise tax purposes as indebtedness of the Company.

Each Holder of this Note shall provide to the Trustee at least annually an
appropriate statement (on Internal Revenue Service Form W-8 or suitable
substitute) with respect to United States federal income tax and withholding
tax, signed under penalties of perjury, certifying that the beneficial owner of
this Note is a non-U.S. person and providing the Noteholder’s name and address.
If the information provided in the statement changes, the Noteholder shall so
inform the Trustee within 30 days of such change.

The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Company and the rights of the Holders of the Series 2004-2 Notes under the
Indenture at any time by the Company with the consent of the Holders of Series
2004-2 Notes representing more than 50% in principal amount of the aggregate
outstanding amount of the Series 2004-2 Notes which are affected by such
amendment or modification. The Indenture also contains provisions permitting the
Holders of Series 2004-2 Notes representing specified percentages of the
aggregate outstanding amount of the Series 2004-2 Notes, on behalf of the
Holders of all the Series 2004-2 Notes, to waive compliance by the Company with
certain provisions of the Indenture and certain past defaults under the
Indenture and their consequences. Any such consent or waiver by the Holder of
this Class A-2 Note (or any one or more predecessor Class A-2 Notes) shall be
conclusive and binding upon such Holder and upon all future Holders of this
Class A-2 Note and of any Class A-2 Note issued upon the registration of
transfer hereof or in exchange hereof or in lieu hereof whether or not

 



--------------------------------------------------------------------------------



 



Exhibit A-2-3
Page 8

notation of such consent or waiver is made upon this Class A-2 Note. The
Indenture also permits the Trustee to amend or waive certain terms and
conditions set forth in the Indenture without the consent of Holders of the
Series Class A-2 Notes issued thereunder.

The term “Company” as used in this Class A-2 Note includes any successor to the
Company under the Indenture.

The Class A-2 Notes are issuable only in registered form in denominations as
provided in the Indenture, subject to certain limitations set forth therein.

This Class A-2 Note and the Indenture shall be construed in accordance with the
law of the State of New York and the obligations, rights and remedies of the
parties hereunder and thereunder shall be determined in accordance with such
law.

No reference herein to the Indenture and no provision of this Class A-2 Note or
of the Indenture shall alter or impair the obligation of the Company, which is
absolute and unconditional, to pay the principal of and interest on this
Class A-2 Note at the times, place, and rate, and in the coin or currency herein
prescribed.

Interests in this Permanent Global Note will be transferable in accordance with
the rules and procedures for the time being of Clearstream Banking, société
anonyme (“Clearstream”), or Euroclear Bank S.A./N.V., as operator of the
Euroclear System (“Euroclear”). Each person who is shown in the records of
Euroclear and Clearstream as entitled to a particular number of Class A-2 Notes
by way of an interest in this Permanent Global Note will be treated by the
Trustee and any paying agent as the holder of such number of Class A-2 Notes.
For purposes of this Permanent Global Note, the securities account records of
Euroclear or Clearstream shall, in the absence of manifest error, be conclusive
evidence of the identity of the holders of Class A-2 Notes and of the principal
amount of Class A-2 Notes represented by this Permanent Global Note credited to
the securities accounts of such holders of Class A-2 Notes. Any statement issued
by Euroclear or Clearstream to any holder relating to a specified Class A-2 Note
or Class A-2 Notes credited to the securities account of such holder and stating
the principal amount of such Class A-2 Note or Class A-2 Notes and certified by
Euroclear or Clearstream to be a true record of such securities account shall,
in the absence of manifest error, be conclusive evidence of the records of
Euroclear or Clearstream for the purposes of the next preceding sentence (but
without prejudice to any other means of producing such records in evidence).
Notwithstanding any provision to the contrary contained in this Permanent Global
Note, the Company irrevocably agrees, for the benefit of such holder and its
successors and assigns, that, subject to the provisions of the Indenture, each
holder or its successors or assigns may file any claim, take any action or
institute any proceeding to enforce, directly against the Company, the
obligation of the Company hereunder to pay any amount due in respect of each
Class A-2 Note represented by this Permanent Global Note which is credited to
such holder’s securities account with Euroclear or Clearstream without the
production of this Permanent Global Note.

 



--------------------------------------------------------------------------------



 



Exhibit A-2-3
Page 9

Interests in this Permanent Global Note may be exchanged for Definitive Notes
subject to the provisions of the Indenture.

 



--------------------------------------------------------------------------------



 



Exhibit A-3-1
Page 1

FORM OF RESTRICTED GLOBAL CLASS A-3 NOTE

      REGISTERED   $                   * No. R-        

SEE REVERSE FOR CERTAIN CONDITIONS

CUSIP (CINS) NO. 00103R BJ 4
ISIN NUMBER : US00103RBJ41

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”) OR ANY STATE SECURITIES OR “BLUE SKY” LAWS. THE
HOLDER HEREOF, BY PURCHASING THIS CLASS A-3 NOTE, AGREES FOR THE BENEFIT OF
AESOP FUNDING II L.L.C. (THE “COMPANY”) THAT THIS CLASS A-3 NOTE IS BEING
ACQUIRED FOR ITS OWN ACCOUNT AND NOT WITH A VIEW TO DISTRIBUTION AND MAY BE
RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (1) TO THE COMPANY (UPON
REDEMPTION THEREOF OR OTHERWISE), (2) TO A PERSON THE TRANSFEROR REASONABLY
BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A,
(3) OUTSIDE THE UNITED STATES TO A NON-U.S. PERSON (AS SUCH TERM IS DEFINED IN
REGULATION S OF THE SECURITIES ACT) IN A TRANSACTION IN COMPLIANCE WITH
REGULATION S OF THE SECURITIES ACT, OR (4) IN A TRANSACTION COMPLYING WITH OR
EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
OR ANY OTHER JURISDICTION. EACH SUCH TRANSFER SHALL BE IN ACCORDANCE WITH THE
BASE INDENTURE, ANY APPLICABLE SUPPLEMENT AND ALL APPLICABLE SECURITIES LAWS.
THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER
FROM IT OF THE RESALE RESTRICTIONS SET FORTH ABOVE.

EXCEPT AS OTHERWISE PROVIDED IN SECTION 2.9 OF THE BASE INDENTURE, THIS CLASS
A-3 NOTE MAY BE TRANSFERRED, IN WHOLE BUT NOT IN PART, ONLY TO ANOTHER NOMINEE
OF THE CLEARING AGENCY OR TO A SUCCESSOR CLEARING AGENCY OR TO A NOMINEE OF SUCH
SUCCESSOR CLEAR-



--------------------------------------------------------------------------------

*  
Denominations of $1,000,000 and integral multiples of $200,000.

 



--------------------------------------------------------------------------------



 



Exhibit A-3-1
Page 2

ING AGENCY. UNLESS THIS CLASS A-3 NOTE IS PRESENTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”),
TO AESOP FUNDING II L.L.C. OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE
OR PAYMENT, AND ANY CLASS A-3 NOTE ISSUED IS REGISTERED IN THE NAME OF CEDE &
CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC
(AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED
BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE
HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE
REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

THE PRINCIPAL OF THIS CLASS A-3 NOTE IS PAYABLE IN INSTALLMENTS AS SET FORTH
HEREIN. ACCORDINGLY, THE OUTSTANDING PRINCIPAL AMOUNT OF THIS CLASS A-3 NOTE AT
ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF.

AESOP FUNDING II L.L.C.

SERIES 2004-2 FLOATING RATE RENTAL CAR ASSET
BACKED NOTES, CLASS A-3

AESOP FUNDING II L.L.C., a Delaware limited liability company (herein referred
to as the “Company”), for value received, hereby promises to pay to Cede & Co.,
or registered assigns, the principal sum of [                   ] MILLION
DOLLARS, which amount shall be payable in the amounts and at the times set forth
in the Indenture, provided, however, that the entire unpaid principal amount of
this Class A-3 Note shall be due on the Class A-3 Final Distribution Date, which
is the April 2010 Distribution Date. However, principal with respect to the
Class A-3 Notes may be paid earlier or later under certain limited circumstances
described in the Indenture. The Company will pay interest on this Class A-3 Note
at the Class A-3 Note Rate. Such interest shall be payable on each Distribution
Date until the principal of this Class A-3 Note is paid or made available for
payment. Interest on this Class A-3 Note will accrue for each Distribution Date
from the most recent Distribution Date on which interest has been paid to but
excluding such Distribution Date or, if no interest has yet been paid, from
February 18, 2004. Interest with respect to the Class A-3 Notes will be
calculated in the manner provided in the Indenture. Such principal of and
interest on this Class A-3 Note shall be paid in the manner specified on the
reverse hereof.

The principal of and interest on this Class A-3 Note are payable in such coin or
currency of the United States of America as at the time of payment is legal
tender for payment of public and private debts. All payments made by the Company
with respect to this Class A-3 Note shall be applied first to interest due and
payable on this Class A-3 Note as provided above and then to the unpaid
principal of this Class A-3 Note. This Class A-3 Note does not represent an
interest in, or an obligation of Original AESOP, AESOP Leasing, AESOP Leasing
II, AFC,

 



--------------------------------------------------------------------------------



 



Exhibit A-3-1
Page 3

AGH, ARAC or any affiliate of Original AESOP, AESOP Leasing, AESOP Leasing II,
AFC, AGH, ARAC other than the Company.

Interests in this Note are exchangeable or transferable in whole or in part for
interests in a Restricted Global Note if this Note is a Temporary Global Note,
or for interests in a Temporary Global Note or a Permanent Global Note if this
Note is a Restricted Global Note (each as defined in the Base Indenture), in
each case of the same Series and Class, provided that such transfer or exchange
complies with Article 2 of the Base Indenture. Interests in this Note may be
exchangeable in whole or in part for duly executed and issued definitive
registered Notes if so provided in Article 2 of the Base Indenture, with the
applicable legends as marked therein, subject to the provisions of the Base
Indenture.

Reference is made to the further provisions of this Class A-3 Note set forth on
the reverse hereof, which shall have the same effect as though fully set forth
on the face of this Class A-3 Note. Although a summary of certain provisions of
the Indenture are set forth below and on the reverse hereof and made a part
hereof, this Class A-3 Note does not purport to summarize the Indenture and
reference is made to the Indenture for information with respect to the
interests, rights, benefits, obligations, proceeds and duties evidenced hereby
and the rights, duties and obligations of AESOP Leasing, AESOP Leasing II, ARAC
and the Trustee. A copy of the Indenture may be requested from the Trustee by
writing to the Trustee at: The Bank of New York, c/o BNY Midwest Trust Company,
2 North LaSalle Street, 10th Floor, Chicago, Illinois 60602. To the extent not
defined herein, the capitalized terms used herein have the meanings ascribed to
them in the Indenture.

Unless the certificate of authentication hereon has been executed by the Trustee
whose name appears below by manual signature, this Class A-3 Note shall not be
entitled to any benefit under the Indenture referred to on the reverse hereof,
or be valid or obligatory for any purpose.

 



--------------------------------------------------------------------------------



 



Exhibit A-3-1
Page 4

IN WITNESS WHEREOF, the Company has caused this instrument to be signed,
manually or in facsimile, by its Authorized Officer.

Date:                    

              AESOP FUNDING II L.L.C.
 
       

  By    

       

      Name:

      Title:

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

This is one of the Class A-3 Notes of the Series 2004-2 Notes, a series issued
under the within-mentioned Indenture.

              THE BANK OF NEW YORK, as Trustee
 
       

  By    

       

      Authorized Signatory

 



--------------------------------------------------------------------------------



 



Exhibit A-3-1
Page 5

[REVERSE OF CLASS A-3 NOTE]

This Class A-3 Note is one of a duly authorized issue of Class A-3 Notes of the
Company, designated as its Series 2004-2 Floating Rate Rental Car Asset Backed
Notes, Class A-3 (herein called the “Class A-3-Notes”), all issued under (i) an
Amended and Restated Base Indenture dated as of July 30, 1997 (such Base
Indenture, as amended, supplemented or modified (exclusive of any supplements
thereto creating a new Series of Notes), is herein called the “Base Indenture”),
between the Company and The Bank of New York as successor in interest to the
corporate trust administration of Harris Trust and Savings Bank, as trustee (the
“Trustee”, which term includes any successor Trustee under the Base Indenture),
and (ii) a Series 2004-2 Supplement dated as of February 18, 2004 (such
supplement, as may be amended or modified, is herein called the “Series 2004-2
Supplement”) among the Company, the Trustee and The Bank of New York, as
Series 2004-2 Agent. The Base Indenture and the Series 2004-2 Supplement are
referred to herein as the “Indenture”. The Class A-3 Notes are subject to all
terms of the Indenture. All terms used in this Class A-3 Note that are defined
in the Indenture shall have the meanings assigned to them in or pursuant to the
Indenture.

The Class A-3 Notes are and will be equally and ratably secured by the
Series 2004-2 Collateral pledged as security therefor as provided in the
Indenture.

Principal of the Class A-3 Notes will be payable on each Distribution Date
specified in and in the amounts described in the Indenture. “Distribution Date”
means the 20th day of each month, or, if any such date is not a Business Day,
the next succeeding Business Day, commencing March 22, 2004.

Commencing on the Distribution Date following the second Determination Date
during the Class A-3 Controlled Amortization Period or the first Determination
Date after the commencement of the Series 2004-2 Rapid Amortization Period,
payments with respect to principal will be made on the Class A-3 Notes. As
described above, the entire unpaid principal amount of this Class A-3 Note shall
be due and payable on the Class A-3 Final Distribution Date. Notwithstanding the
foregoing, if an Amortization Event, Liquidation Event of Default, Waiver Event
or Series 2004-2 Limited Liquidation Event of Default shall have occurred and be
continuing then, in certain circumstances, principal on the Class A-3 Notes may
be paid earlier, as described in the Indenture. All principal payments on the
Class A-3 Notes shall be made pro rata to the Noteholders entitled thereto.

Payments of interest on this Class A-3 Note due and payable on each Distribution
Date, together with the installment of principal then due, if any, to the extent
not in full payment of this Class A-3 Note, shall be made by wire transfer for
credit to the account designated by the Holder of record of this Class A-3 Note
(or one or more predecessor Class A-3 Notes) on the Note Register as of the
close of business on each Record Date, except that with respect to Class A-3
Notes registered on the Record Date in the name of the nominee of the Clearing
Agency (initially, such nominee to be Cede & Co.), payments will be made by wire
transfer in immediately available funds to the account designated by such
nominee. Any reduction in the principal amount of this Class A-3 Note (or any
one or more predecessor Class A-3 Notes) effected by any

 



--------------------------------------------------------------------------------



 



Exhibit A-3-1
Page 6

payments made on any Distribution Date shall be binding upon all future Holders
of this Class A-3 Note and of any Class A-3 Note issued upon the registration of
transfer hereof or in exchange hereof or in lieu hereof, whether or not noted
thereon.

The Company shall pay interest on overdue installments of interest at the
Class A-3 Note Rate to the extent lawful.

As provided in the Indenture, the Class A-3 Notes may be redeemed, in whole, but
not in part, at the option of the Company on any Distribution Date if on such
Distribution Date the Class A-3 Invested Amount is less than or equal to 10% of
the Class A-3 Initial Invested Amount. The purchase price for such repurchase of
the Class A-3 Notes shall equal the aggregate outstanding principal balance of
such Class A-3 Notes (determined after giving effect to any payment of principal
and interest on such Distribution Date), plus accrued and unpaid interest on
such outstanding Class A-3 Invested Amount.

As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Class A-3 Note may be registered on the Note
Register upon surrender of this Class A-3 Note for registration of transfer at
the office or agency designated by the Company pursuant to the Indenture, duly
endorsed by, or accompanied by a written instrument of transfer in form
satisfactory to the Trustee duly executed by, the Holder hereof or his attorney
duly authorized in writing, with such signature guaranteed by an “Eligible
Guarantor Institution” (as defined in Rule 17Ad-15 under the Exchange Act), and
such other documents as the Trustee may reasonably require, and thereupon one or
more new Class A-3 Notes of authorized denominations in the same aggregate
principal amount will be issued to the designated transferee or transferees. No
service charge will be charged for any registration of transfer or exchange of
this Class A-3 Note, but the transferor may be required to pay a sum sufficient
to cover any tax or other governmental charge that may be imposed in connection
with any such registration of transfer or exchange.

Each Noteholder or Note Owner by acceptance of a Class A-3 Note or, in the case
of a Note Owner, a beneficial interest in a Class A-3 Note, covenants and agrees
that no recourse may be taken, directly or indirectly, with respect to the
obligations of the Company, AESOP Leasing, AESOP Leasing II, ARAC or the Trustee
on the Class A-3 Notes or under the Indenture or any certificate or other
writing delivered in connection therewith, against (i) the Trustee, AESOP
Leasing, AESOP Leasing II or ARAC in its individual capacity, (ii) any owner of
a beneficial interest in the Company or (iii) any partner, owner, beneficiary,
agent, officer, director or employee of the Trustee, AESOP Leasing, AESOP
Leasing II or ARAC in its individual capacity, any holder of a beneficial
interest in the Company, AESOP Leasing, AESOP Leasing II, ARAC or the Trustee or
of any successor or assign of the Trustee, AESOP Leasing, AESOP Leasing II or
ARAC in its individual capacity, except (a) as any such Person may have
expressly agreed and (b) any such partner, owner or beneficiary shall be fully
liable, to the extent provided by applicable law, for any unpaid consideration
for stock, unpaid capital contribution or failure to pay any installment or call
owing to such entity; provided, however, that nothing contained herein shall be
taken to prevent recourse to, and enforcement against, the assets of the Company

 



--------------------------------------------------------------------------------



 



Exhibit A-3-1
Page 7

for any and all liabilities, obligations and undertakings contained in the
Indenture or in this Class A-3 Note, subject to Section 13.18 of the Base
Indenture.

Each Noteholder or Note Owner, by acceptance of a Note or, in the case of a Note
Owner, a beneficial interest in a Note, covenants and agrees that by accepting
the benefits of the Indenture that such Noteholder or Note Owner, as the case
may be, will not for a period of one year and one day following payment in full
of all Notes institute against the Company, or join in any institution against
the Company of, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings under any United States Federal or state bankruptcy or
similar law in connection with any obligations relating to the Notes, the
Indenture or the Related Documents.

Prior to the due presentment for registration of transfer of this Class A-3
Note, the Company, the Trustee and any agent of the Company or the Trustee may
treat the Person in whose name this Class A-3 Note (as of the day of
determination or as of such other date as may be specified in the Indenture) is
registered as the owner hereof for all purposes, whether or not this Class A-3
Note be overdue, and neither the Company, the Trustee nor any such agent shall
be affected by notice to the contrary.

It is the intent of the Company, each Noteholder and each Note Owner that, for
Federal, state and local income and franchise tax purposes only, the Class A-3
Notes will evidence indebtedness of the Company secured by the Series 2004-2
Collateral. Each Noteholder and each Note Owner, by the acceptance of this
Class A-3 Note, agrees to treat this Class A-3 Note for Federal, state and local
income and franchise tax purposes as indebtedness of the Company.

The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Company and the rights of the Holders of the Series 2004-2 Notes under the
Indenture at any time by the Company with the consent of the Holders of Series
2004-2 Notes representing more than 50% in principal amount of the aggregate
outstanding amount of the Series 2004-2 Notes which are affected by such
amendment or modification. The Indenture also contains provisions permitting the
Holders of Series 2004-2 Notes representing specified percentages of the
aggregate outstanding amount of the Series 2004-2 Notes, on behalf of the
Holders of all the Series 2004-2 Notes, to waive compliance by the Company with
certain provisions of the Indenture and certain past defaults under the
Indenture and their consequences. Any such consent or waiver by the Holder of
this Class A-3 Note (or any one or more predecessor Class A-3 Notes) shall be
conclusive and binding upon such Holder and upon all future Holders of this
Class A-3 Note and of any Class A-3 Note issued upon the registration of
transfer hereof or in exchange hereof or in lieu hereof whether or not notation
of such consent or waiver is made upon this Class A-3 Note. The Indenture also
permits the Trustee to amend or waive certain terms and conditions set forth in
the Indenture without the consent of Holders of the Series 2004-2 Notes issued
thereunder.

The term “Company” as used in this Class A-3 Note includes any successor to the
Company under the Indenture.

 



--------------------------------------------------------------------------------



 



Exhibit A-3-1
Page 8

The Class A-3 Notes are issuable only in registered form in denominations as
provided in the Indenture, subject to certain limitations set forth therein.

This Class A-3 Note and the Indenture shall be construed in accordance with the
law of the State of New York and the obligations, rights and remedies of the
parties hereunder and thereunder shall be determined in accordance with such
law.

No reference herein to the Indenture and no provision of this Class A-3 Note or
of the Indenture shall alter or impair the obligation of the Company, which is
absolute and unconditional, to pay the principal of and interest on this
Class A-3 Note at the times, place, and rate, and in the coin or currency herein
prescribed.

Interests in this Restricted Global Note may be exchanged for Definitive Notes,
subject to the provisions of the Indenture.

 



--------------------------------------------------------------------------------



 



Exhibit A-3-1
Page 8

ASSIGNMENT

Social Security or taxpayer I.D. or other identifying number of assignee



--------------------------------------------------------------------------------

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto



 
(name and address of assignee)

the within Class A-3 Note and all rights thereunder, and hereby irrevocably
constitutes and appoints                                       , attorney, to
transfer said Class A-3 Note on the books kept for registration thereof, with
full power of substitution in the premises.

Dated:                    

             

  By       2

           
 
                Signature Guaranteed:
 
                 
 
                 



--------------------------------------------------------------------------------

2      NOTE: The signature to this assignment must correspond with the name of
the registered owner as it appears on the face of the within Note, without
alteration, enlargement or any change whatsoever.

 



--------------------------------------------------------------------------------



 



EXHIBIT A-3-2
to
Series 2004-2
Supplement

FORM OF TEMPORARY GLOBAL CLASS A-3 NOTE

      REGISTERED   $                   **       No. R-    

SEE REVERSE FOR CERTAIN CONDITIONS

CUSIP (CINS) NO. U0081G BC 6
ISIN NO. USU0081GBC60

THIS NOTE IS A TEMPORARY GLOBAL NOTE, WITHOUT COUPONS, EXCHANGEABLE FOR A
PERMANENT GLOBAL NOTE WHICH IS, UNDER CERTAIN CIRCUMSTANCES, IN TURN,
EXCHANGEABLE FOR DEFINITIVE NOTES WITHOUT COUPONS. THE RIGHTS ATTACHING TO THIS
TEMPORARY GLOBAL NOTE, AND THE CONDITIONS AND PROCEDURES GOVERNING ITS EXCHANGE,
ARE AS SPECIFIED IN THE INDENTURE (AS DEFINED HEREIN).

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”) OR ANY STATE SECURITIES OR “BLUE SKY” LAWS. THE
HOLDER HEREOF, BY PURCHASING THIS CLASS A-3 NOTE, AGREES FOR THE BENEFIT OF
AESOP FUNDING II L.L.C. (THE “COMPANY”) THAT THIS CLASS A-3 NOTE IS BEING
ACQUIRED FOR ITS OWN ACCOUNT AND NOT WITH A VIEW TO DISTRIBUTION AND MAY BE
RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (1) TO THE COMPANY (UPON
REDEMPTION THEREOF OR OTHERWISE), (2) TO A PERSON THE TRANSFEROR REASONABLY
BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A,
(3) OUTSIDE THE UNITED STATES TO A NON-U.S. PERSON (AS SUCH TERM IS DEFINED IN
REGULATION S OF THE SECURITIES ACT) IN A TRANSACTION IN COMPLIANCE WITH
REGULATION S OF THE SECURITIES ACT, OR (4) IN A TRANSACTION COMPLYING WITH OR
EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
OR ANY OTHER JURISDICTION. EACH SUCH TRANSFER SHALL BE IN ACCORDANCE



--------------------------------------------------------------------------------

**  
Denominations of $1,000,000 and integral multiples of $200,000.

 



--------------------------------------------------------------------------------



 



Exhibit A-3-2
Page 2

WITH THE BASE INDENTURE, ANY APPLICABLE SUPPLEMENT AND ALL APPLICABLE SECURITIES
LAWS. THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY
PURCHASER FROM IT OF THE RESALE RESTRICTIONS SET FORTH ABOVE.

EXCEPT AS OTHERWISE PROVIDED IN SECTION 2.9 OF THE BASE INDENTURE, THIS CLASS
A-3 NOTE MAY BE TRANSFERRED, IN WHOLE BUT NOT IN PART, ONLY TO ANOTHER NOMINEE
OF THE CLEARING AGENCY OR TO A SUCCESSOR CLEARING AGENCY OR TO A NOMINEE OF SUCH
SUCCESSOR CLEARING AGENCY. UNLESS THIS CLASS A-3 NOTE IS PRESENTED BY AN
AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY, A NEW YORK
CORPORATION (“DTC”), TO AESOP FUNDING II L.L.C. OR ITS AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE OR PAYMENT, AND ANY CLASS A-3 NOTE ISSUED IS REGISTERED IN
THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER
ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER,
PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS
WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.

THE PRINCIPAL OF THIS CLASS A-3 NOTE IS PAYABLE IN INSTALLMENTS AS SET FORTH
HEREIN. ACCORDINGLY, THE OUTSTANDING PRINCIPAL AMOUNT OF THIS CLASS A-3 NOTE AT
ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF.

INTERESTS IN THIS TEMPORARY GLOBAL NOTE MAY ONLY BE HELD BY NON-U.S. PERSONS AS
SUCH TERM IS DEFINED IN REGULATION S OF THE SECURITIES ACT, AND MAY ONLY BE HELD
IN BOOK-ENTRY FORM THROUGH EUROCLEAR OR CLEARSTREAM.

AESOP FUNDING II L.L.C.

SERIES 2004-2 FLOATING RATE RENTAL CAR
ASSET BACKED NOTES, CLASS A-3

AESOP FUNDING II L.L.C., a Delaware limited liability company (herein referred
to as the “Company”), for value received, hereby promises to pay to Cede & Co.,
or registered assigns, the principal sum of [                   ] MILLION
DOLLARS (or such lesser amount as shall be the outstanding principal amount of
this Temporary Global Note shown in Schedule A hereto), which amount shall be
payable in the amounts and at the times set forth in the Indenture, provided,
however, that the entire unpaid principal amount of this Class A-3 Note shall be
due on the Class A-3 Final Distribution Date, which is the April 2010
Distribution Date. However, principal with respect to the Class A-3 Notes may be
paid earlier or later under certain limited circumstances described in the
Indenture. The Company will pay interest on this Class A-3 Note

 



--------------------------------------------------------------------------------



 



Exhibit A-3-2
Page 3

at the Class A-3 Note Rate. Such interest shall be payable on each Distribution
Date until the principal of this Class A-3 Note is paid or made available for
payment. Interest on this Class A-3 Note will accrue for each Distribution Date
from the most recent Distribution Date on which interest has been paid to but
excluding such Distribution Date or, if no interest has yet been paid, from
February 18, 2004. Interest with respect to the Class A-3 Notes will be
calculated in the manner provided in the Indenture. Such principal of and
interest on this Class A-3 Note shall be paid in the manner specified on the
reverse hereof.

The principal of and interest on this Class A-3 Note are payable in such coin or
currency of the United States of America as at the time of payment is legal
tender for payment of public and private debts. All payments made by the Company
with respect to this Class A-3 Note shall be applied first to interest due and
payable on this Class A-3 Note as provided above and then to the unpaid
principal of this Class A-3 Note. This Class A-3 Note does not represent an
interest in, or an obligation of Original AESOP, AESOP Leasing, AESOP Leasing
II, AFC, AGH, ARAC or any affiliate of Original AESOP, AESOP Leasing, AESOP
Leasing II, AFC, AGH, ARAC other than the Company.

Interests in this Note are exchangeable or transferable in whole or in part for
interests in a Restricted Global Note if this Note is a Temporary Global Note,
or for interests in a Temporary Global Note or a Permanent Global Note if this
Note is a Restricted Global Note (each as defined in the Base Indenture), in
each case of the same Series and Class, provided that such transfer or exchange
complies with Article 2 of the Base Indenture. Interests in this Note may be
exchangeable in whole or in part for duly executed and issued definitive
registered Notes if so provided in Article 2 of the Base Indenture, with the
applicable legends as marked therein, subject to the provisions of the Base
Indenture.

Reference is made to the further provisions of this Class A-3 Note set forth on
the reverse hereof, which shall have the same effect as though fully set forth
on the face of this Class A-3 Note. Although a summary of certain provisions of
the Indenture are set forth below and on the reverse hereof and made a part
hereof, this Class A-3 Note does not purport to summarize the Indenture and
reference is made to the Indenture for information with respect to the
interests, rights, benefits, obligations, proceeds and duties evidenced hereby
and the rights, duties and obligations of AESOP Leasing, AESOP Leasing II, ARAC
and the Trustee. A copy of the Indenture may be requested from the Trustee by
writing to the Trustee at: The Bank of New York, c/o BNY Midwest Trust Company,
2 North LaSalle Street, 10th Floor, Chicago, Illinois 60602. To the extent not
defined herein, the capitalized terms used herein have the meanings ascribed to
them in the Indenture.

Unless the certificate of authentication hereon has been executed by the Trustee
whose name appears below by manual signature, this Class A-3 Note shall not be
entitled to any benefit under the Indenture referred to on the reverse hereof,
or be valid or obligatory for any purpose.

 



--------------------------------------------------------------------------------



 



Exhibit A-3-2
Page 4

IN WITNESS WHEREOF, the Company has caused this instrument to be signed,
manually or in facsimile, by its Authorized Officer.

Date:                                       

              AESOP FUNDING II L.L.C.
 
       

  By    

       

      Name:

      Title:

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

This is one of the Class A-3 Notes of the Series 2004-2 Notes, a series issued
under the within-mentioned Indenture.

              THE BANK OF NEW YORK, as Trustee
 
       

  By    

       

      Authorized Signatory

 



--------------------------------------------------------------------------------



 



Exhibit A-3-2
Page 5

[REVERSE OF CLASS A-3 NOTE]

This Class A-3 Note is one of a duly authorized issue of Class A-3 Notes of the
Company, designated as its Series 2004-2 Floating Rate Rental Car Asset Backed
Notes, Class A-3 (herein called the “Class A-3 Notes”), all issued under (i) an
Amended and Restated Base Indenture dated as of July 30, 1997 (such Base
Indenture, as amended, supplemented or modified (exclusive of any supplements
thereto creating a new Series of Notes), is herein called the “Base Indenture”),
between the Company and The Bank of New York as successor in interest to the
corporate trust administration of Harris Trust and Savings Bank, as trustee (the
“Trustee”, which term includes any successor Trustee under the Base Indenture),
and (ii) a Series 2004-2 Supplement dated as of February 18, 2004 (such
supplement, as may be amended or modified, is herein called the “Series 2004-2
Supplement”) among the Company, the Trustee and The Bank of New York, as
Series 2004-2 Agent. The Base Indenture and the Series 2004-2 Supplement are
referred to herein as the “Indenture”. The Class A-3 Notes are subject to all
terms of the Indenture. All terms used in this Class A-3 Note that are defined
in the Indenture shall have the meanings assigned to them in or pursuant to the
Indenture.

The Class A-3 Notes are and will be equally and ratably secured by the
Series 2004-2 Collateral pledged as security therefor as provided in the
Indenture.

Principal of the Class A-3 Notes will be payable on each Distribution Date
specified in and in the amounts described in the Indenture. “Distribution Date”
means the 20th day of each month, or, if any such date is not a Business Day,
the next succeeding Business Day, commencing March 22, 2004.

Commencing on the Distribution Date following the second Determination Date
during the Class A-3 Controlled Amortization Period or the first Determination
Date after the commencement of the Series 2004-2 Rapid Amortization Period,
payments with respect to principal will be made on the Class A-3 Notes. As
described above, the entire unpaid principal amount of this Class A-3 Note shall
be due and payable on the Class A-3 Final Distribution Date. Notwithstanding the
foregoing, if an Amortization Event, Liquidation Event of Default, Waiver Event
or Series 2004-2 Limited Liquidation Event of Default shall have occurred and be
continuing then, in certain circumstances, principal on the Class A-3 Notes may
be paid earlier, as described in the Indenture. All principal payments on the
Class A-3 Notes shall be made pro rata to the Noteholders entitled thereto.

Payments of interest on this Class A-3 Note due and payable on each Distribution
Date, together with the installment of principal then due, if any, to the extent
not in full payment of this Class A-3 Note, shall be made by wire transfer for
credit to the account designated by the Holder of record of this Class A-3 Note
(or one or more predecessor Class A-3 Notes) on the Note Register as of the
close of business on each Record Date, except that with respect to Class A-3
Notes registered on the Record Date in the name of the nominee of the Clearing
Agency (initially, such nominee to be Cede & Co.), payments will be made by wire
transfer in immediately available funds to the account designated by such
nominee. Any reduction in the principal amount of this Class A-3 Note (or any
one or more predecessor Class A-3 Notes) effected by any

 



--------------------------------------------------------------------------------



 



Exhibit A-3-2
Page 6

payments made on any Distribution Date shall be binding upon all future Holders
of this Class A-3 Note and of any Class A-3 Note issued upon the registration of
transfer hereof or in exchange hereof or in lieu hereof, whether or not noted
thereon.

The Company shall pay interest on overdue installments of interest at the
Class A-3 Note Rate to the extent lawful.

As provided in the Indenture, the Class A-3 Notes may be redeemed, in whole, but
not in part, at the option of the Company on any Distribution Date if on such
Distribution Date the Class A-3 Invested Amount is less than or equal to 10% of
the Class A-3 Initial Invested Amount. The purchase price for such repurchase of
the Class A-3 Notes shall equal the aggregate outstanding principal balance of
such Class A-3 Notes (determined after giving effect to any payment of principal
and interest on such Distribution Date), plus accrued and unpaid interest on
such outstanding Class A-3 Invested Amount.

As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Class A-3 Note may be registered on the Note
Register upon surrender of this Class A-3 Note for registration of transfer at
the office or agency designated by the Company pursuant to the Indenture, duly
endorsed by, or accompanied by a written instrument of transfer in form
satisfactory to the Trustee duly executed by, the Holder hereof or his attorney
duly authorized in writing, with such signature guaranteed by an “Eligible
Guarantor Institution” (as defined in Rule 17Ad-15 under the Exchange Act), and
such other documents as the Trustee may reasonably require, and thereupon one or
more new Class A-3 Notes of authorized denominations in the same aggregate
principal amount will be issued to the designated transferee or transferees. No
service charge will be charged for any registration of transfer or exchange of
this Class A-3 Note, but the transferor may be required to pay a sum sufficient
to cover any tax or other governmental charge that may be imposed in connection
with any such registration of transfer or exchange.

Each Noteholder or Note Owner by acceptance of a Class A-3 Note or, in the case
of a Note Owner, a beneficial interest in a Class A-3 Note, covenants and agrees
that no recourse may be taken, directly or indirectly, with respect to the
obligations of the Company, AESOP Leasing, AESOP Leasing II, ARAC or the Trustee
on the Class A-3 Notes or under the Indenture or any certificate or other
writing delivered in connection therewith, against (i) the Trustee, AESOP
Leasing, AESOP Leasing II or ARAC in its individual capacity, (ii) any owner of
a beneficial interest in the Company or (iii) any partner, owner, beneficiary,
agent, officer, director or employee of the Trustee, AESOP Leasing, AESOP
Leasing II or ARAC in its individual capacity, any holder of a beneficial
interest in the Company, AESOP Leasing, AESOP Leasing II, ARAC or the Trustee or
of any successor or assign of the Trustee, AESOP Leasing, AESOP Leasing II or
ARAC in its individual capacity, except (a) as any such Person may have
expressly agreed and (b) any such partner, owner or beneficiary shall be fully
liable, to the extent provided by applicable law, for any unpaid consideration
for stock, unpaid capital contribution or failure to pay any installment or call
owing to such entity; provided, however, that nothing contained herein shall be
taken to prevent recourse to, and enforcement against, the assets of the Company

 



--------------------------------------------------------------------------------



 



Exhibit A-3-2
Page 7

for any and all liabilities, obligations and undertakings contained in the
Indenture or in this Class A-3 Note, subject to Section 13.18 of the Base
Indenture.

Each Noteholder or Note Owner, by acceptance of a Note or, in the case of a Note
Owner, a beneficial interest in a Note, covenants and agrees that by accepting
the benefits of the Indenture that such Noteholder or Note Owner, as the case
may be, will not for a period of one year and one day following payment in full
of all Notes institute against the Company, or join in any institution against
the Company of, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings under any United States Federal or state bankruptcy or
similar law in connection with any obligations relating to the Notes, the
Indenture or the Related Documents.

Prior to the due presentment for registration of transfer of this Class A-3
Note, the Company, the Trustee and any agent of the Company or the Trustee may
treat the Person in whose name this Class A-3 Note (as of the day of
determination or as of such other date as may be specified in the Indenture) is
registered as the owner hereof for all purposes, whether or not this Class A-3
Note be overdue, and neither the Company, the Trustee nor any such agent shall
be affected by notice to the contrary.

It is the intent of the Company, each Noteholder and each Note Owner that, for
Federal, state and local income and franchise tax purposes only, the Class A-3
Notes will evidence indebtedness of the Company secured by the Series 2004-2
Collateral. Each Noteholder and each Note Owner, by the acceptance of this
Class A-3 Note, agrees to treat this Class A-3 Note for Federal, state and local
income and franchise tax purposes as indebtedness of the Company.

Each Holder of this Note shall provide to the Trustee at least annually an
appropriate statement (on Internal Revenue Service Form W-8 or suitable
substitute) with respect to United States federal income tax and withholding
tax, signed under penalties of perjury, certifying that the beneficial owner of
this Note is a non-U.S. person and providing the Noteholder’s name and address.
If the information provided in the statement changes, the Noteholder shall so
inform the Trustee within 30 days of such change.

The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Company and the rights of the Holders of the Series 2004-2 Notes under the
Indenture at any time by the Company with the consent of the Holders of Series
2004-2 Notes representing more than 50% in principal amount of the aggregate
outstanding amount of the Series 2004-2 Notes which are affected by such
amendment or modification. The Indenture also contains provisions permitting the
Holders of Series 2004-2 Notes representing specified percentages of the
aggregate outstanding amount of the Series 2004-2 Notes, on behalf of the
Holders of all the Series 2004-2 Notes, to waive compliance by the Company with
certain provisions of the Indenture and certain past defaults under the
Indenture and their consequences. Any such consent or waiver by the Holder of
this Class A-3 Note (or any one or more predecessor Class A-3 Notes) shall be
conclusive and binding upon such Holder and upon all future Holders of this
Class A-3 Note and of any Class A-3 Note issued upon the registration of
transfer hereof or in exchange hereof or in lieu hereof whether or not

 



--------------------------------------------------------------------------------



 



Exhibit A-3-2
Page 8

notation of such consent or waiver is made upon this Class A-3 Note. The
Indenture also permits the Trustee to amend or waive certain terms and
conditions set forth in the Indenture without the consent of Holders of the
Series 2004-2 Notes issued thereunder.

The term “Company” as used in this Class A-3 Note includes any successor to the
Company under the Indenture.

The Class A-3 Notes are issuable only in registered form in denominations as
provided in the Indenture, subject to certain limitations set forth therein.

This Class A-3 Note and the Indenture shall be construed in accordance with the
law of the State of New York and the obligations, rights and remedies of the
parties hereunder and thereunder shall be determined in accordance with such
law.

No reference herein to the Indenture and no provision of this Class A-3 Note or
of the Indenture shall alter or impair the obligation of the Company, which is
absolute and unconditional, to pay the principal of and interest on this
Class A-3 Note at the times, place, and rate, and in the coin or currency herein
prescribed.

Prior to the Exchange Date (as defined below), payments (if any) on this
Temporary Global Note will only be paid to the extent that there is presented by
Clearstream Banking, société anonyme (“Clearstream”), or Euroclear Bank
S.A./N.V., as operator of the Euroclear System (“Euroclear”) to the Trustee at
its office in London a certificate, substantially in the form set out in
Exhibit B to the Base Indenture, to the effect that it has received from or in
respect of a person entitled to a Note (as shown by its records) a certificate
from such person in or substantially in the form of Exhibit C to the Base
Indenture. After the Exchange Date the holder of this Temporary Global Note will
not be entitled to receive any payment hereon, until this Temporary Global Note
is exchanged in full for a Permanent Global Note. This Temporary Global Note
shall in all other respects be entitled to the same benefits as the Permanent
Global Notes under the Indenture.

On or after the date (the “Exchange Date”) which is the date that is the 40th
day after the completion of the distribution of the relevant Series, interests
in this Temporary Global Note may be exchanged (free of charge) for interests in
a Permanent Global Note in the form of Exhibit A-3-3 to the Series 2004-2
Supplement upon presentation of this Temporary Global Note at the office in
London of the Trustee (or at such other place outside the United States of
America, its territories and possessions as the Trustee may agree). The
Permanent Global Note shall be so issued and delivered in exchange for only that
portion of this Temporary Global Note in respect of which there shall have been
presented to the Trustee by Euroclear or Clearstream a certificate,
substantially in the form set out in Exhibit B to the Base Indenture, to the
effect that it has received from or in respect of a person entitled to a Note
(as shown by its records) a certificate from such person in or substantially in
the form of Exhibit C to the Base Indenture.

On an exchange of the whole of this Temporary Global Note, this Temporary Global
Note shall be surrendered to the Trustee at its office in London. On an exchange
of part

 



--------------------------------------------------------------------------------



 



Exhibit A-3-2
Page 9

only of this Temporary Global Note, details of such exchange shall be entered by
or on behalf of the Company in Schedule A hereto and the relevant space in
Schedule A hereto recording such exchange shall be signed by or on behalf of the
Company. If, following the issue of a Permanent Global Note in exchange for some
of the Class A-3 Notes represented by this Temporary Global Note, further Notes
of this Series are to be exchanged pursuant to this paragraph, such exchange may
be effected, without the issue of a new Permanent Global Note, by the Company or
its agent endorsing Part I of Schedule A of the Permanent Global Note previously
issued to reflect an increase in the aggregate principal amount of such
Permanent Global Note by an amount equal to the aggregate principal amount of
the additional Notes of this Series to be exchanged.

Interests in this Temporary Global Note will be transferable in accordance with
the rules and procedures for the time being of Euroclear or Clearstream. Each
person who is shown in the records of Euroclear and Clearstream as entitled to a
particular number of Class A-3 Notes by way of an interest in this Temporary
Global Note will be treated by the Company, the Trustee and any paying agent as
the holder of such number of Class A-3 Notes. For purposes of this Temporary
Global Note, the securities account records of Euroclear or Clearstream shall,
in the absence of manifest error, be conclusive evidence of the identity of the
holders of Class A-3 Notes and of the principal amount of Class A-3 Notes
represented by this Temporary Global Note credited to the securities accounts of
such holders of Class A-3 Notes. Any statement issued by Euroclear or
Clearstream to any holder relating to a specified Class A-3 Note or Class A-3
Notes credited to the securities account of such holder and stating the
principal amount of such Class A-3 Note or Class A-3 Notes and certified by
Euroclear or Clearstream to be a true record of such securities account shall,
in the absence of manifest error, be conclusive evidence of the records of
Euroclear or Clearstream for the purposes of the next preceding sentence (but
without prejudice to any other means of producing such records in evidence).
Notwithstanding any provision to the contrary contained in this Temporary Global
Note, the Company irrevocably agrees, for the benefit of such holder and its
successors and assigns, that, subject to the provisions of the Indenture, each
holder or its successors or assigns may file any claim, take any action or
institute any proceeding to enforce, directly against the Company, the
obligation of the Company hereunder to pay any amount due in respect of each
Class A-3 Note represented by this Temporary Global Note which is credited to
such holder’s securities account with Euroclear or Clearstream without the
production of this Temporary Global Note.

 



--------------------------------------------------------------------------------



 



Exhibit A-3-2
Page 10

SCHEDULE A

SCHEDULE OF EXCHANGES FOR NOTES
REPRESENTED BY A PERMANENT GLOBAL NOTE

The following exchanges of a part of this Temporary Global Note for Class A-3
Notes represented by a Permanent Global Note have been made:

                                              Part of Principal                
      amount of this     Remaining                 Temporary Global    
Principal Amount                 Note exchanged for     of this Temporary      
    Date     Notes represented     Global Note           Exchange     by a
Permanent     following such     Notation made by or on     Made     Global Note
    Exchange     behalf of the Issuer    
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 

 



--------------------------------------------------------------------------------



 



Exhibit A-3-3
to
Series 2004-2
Supplement

FORM OF PERMANENT GLOBAL CLASS A-3 NOTE

      REGISTERED   $                   ***       No. R-    

SEE REVERSE FOR CERTAIN CONDITIONS

CUSIP (CINS) NO. U0081G BC 6
ISIN NO. USU0081GBC60

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”) OR ANY STATE SECURITIES OR “BLUE SKY” LAWS. THE
HOLDER HEREOF, BY PURCHASING THIS CLASS A-3 NOTE, AGREES FOR THE BENEFIT OF
AESOP FUNDING II L.L.C. (THE “COMPANY”) THAT THIS CLASS A-3 NOTE IS BEING
ACQUIRED FOR ITS OWN ACCOUNT AND NOT WITH A VIEW TO DISTRIBUTION AND MAY BE
RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (1) TO THE COMPANY s(UPON
REDEMPTION THEREOF OR OTHERWISE), (2) TO A PERSON THE TRANSFEROR REASONABLY
BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A,
(3) OUTSIDE THE UNITED STATES TO A NON-U.S. PERSON (AS SUCH TERM IS DEFINED IN
REGULATION S OF THE SECURITIES ACT) IN A TRANSACTION IN COMPLIANCE WITH
REGULATION S OF THE SECURITIES ACT, OR (4) IN A TRANSACTION COMPLYING WITH OR
EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
OR ANY OTHER JURISDICTION. EACH SUCH TRANSFER SHALL BE IN ACCORDANCE WITH THE
BASE INDENTURE, ANY APPLICABLE SUPPLEMENT AND ALL APPLICABLE SECURITIES LAWS.
THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER
FROM IT OF THE RESALE RESTRICTIONS SET FORTH ABOVE.



--------------------------------------------------------------------------------

***    Denominations of $1,000,000 and integral multiples of $200,000.
 

 



--------------------------------------------------------------------------------



 



Exhibit A-3-3
Page 2

EXCEPT AS OTHERWISE PROVIDED IN SECTION 2.9 OF THE BASE INDENTURE, THIS CLASS
A-3 NOTE MAY BE TRANSFERRED, IN WHOLE BUT NOT IN PART, ONLY TO ANOTHER NOMINEE
OF THE CLEARING AGENCY OR TO A SUCCESSOR CLEARING AGENCY OR TO A NOMINEE OF SUCH
SUCCESSOR CLEARING AGENCY. UNLESS THIS CLASS A-3 NOTE IS PRESENTED BY AN
AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY, A NEW YORK
CORPORATION (“DTC”), TO AESOP FUNDING II L.L.C. OR ITS AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE OR PAYMENT, AND ANY CLASS A-3 NOTE ISSUED IS REGISTERED IN
THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER
ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER,
PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS
WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.

THE PRINCIPAL OF THIS CLASS A-3 NOTE IS PAYABLE IN INSTALLMENTS AS SET FORTH
HEREIN. ACCORDINGLY, THE OUTSTANDING PRINCIPAL AMOUNT OF THIS CLASS A-3 NOTE AT
ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF.

AESOP FUNDING II L.L.C.

SERIES 2004-2 FLOATING RATE RENTAL CAR
ASSET BACKED NOTES, CLASS A-3

AESOP FUNDING II L.L.C., a Delaware limited liability company (herein referred
to as the “Company”), for value received, hereby promises to pay to Cede & Co.,
or registered assigns, the principal sum of [                   ] MILLION
DOLLARS, which amount shall be payable in the amounts and at the times set forth
in the Indenture, provided, however, that the entire unpaid principal amount of
this Class A-3 Note shall be due on the Class A-3 Final Distribution Date, which
is the April 2010 Distribution Date. However, principal with respect to the
Class A-3 Notes may be paid earlier or later under certain limited circumstances
described in the Indenture. The Company will pay interest on this Class A-3 Note
at the Class A-3 Note Rate. Such interest shall be payable on each Distribution
Date until the principal of this Class A-3 Note is paid or made available for
payment. Interest on this Class A-3 Note will accrue for each Distribution Date
from the most recent Distribution Date on which interest has been paid to but
excluding such Distribution Date or, if no interest has yet been paid, from
February 18, 2004. Interest with respect to the Class A-3 Notes will be
calculated in the manner provided in the Indenture. Such principal of and
interest on this Class A-3 Note shall be paid in the manner specified on the
reverse hereof.

The principal of and interest on this Class A-3 Note are payable in such coin or
currency of the United States of America as at the time of payment is legal
tender for payment of public and private debts. All payments made by the Company
with respect to this Class A-3

 



--------------------------------------------------------------------------------



 



Exhibit A-3-3
Page 3

Note shall be applied first to interest due and payable on this Class A-3 Note
as provided above and then to the unpaid principal of this Class A-3 Note. This
Class A-3 Note does not represent an interest in, or an obligation of Original
AESOP, AESOP Leasing, AESOP Leasing II, AFC, AGH, ARAC or any affiliate of
Original AESOP, AESOP Leasing, AESOP Leasing II, AFC, AGH, ARAC other than the
Company.

Reference is made to the further provisions of this Class A-3 Note set forth on
the reverse hereof, which shall have the same effect as though fully set forth
on the face of this Class A-3 Note. Although a summary of certain provisions of
the Indenture are set forth below and on the reverse hereof and made a part
hereof, this Class A-3 Note does not purport to summarize the Indenture and
reference is made to the Indenture for information with respect to the
interests, rights, benefits, obligations, proceeds and duties evidenced hereby
and the rights, duties and obligations of AESOP Leasing, AESOP Leasing II, ARAC
and the Trustee. A copy of the Indenture may be requested from the Trustee by
writing to the Trustee at: The Bank of New York, c/o BNY Midwest Trust Company,
2 North LaSalle Street, 10th Floor, Chicago, Illinois 60602. To the extent not
defined herein, the capitalized terms used herein have the meanings ascribed to
them in the Indenture.

Unless the certificate of authentication hereon has been executed by the Trustee
whose name appears below by manual signature, this Class A-3 Note shall not be
entitled to any benefit under the Indenture referred to on the reverse hereof,
or be valid or obligatory for any purpose.

 



--------------------------------------------------------------------------------



 



Exhibit A-3-3
Page 4

IN WITNESS WHEREOF, the Company has caused this instrument to be signed,
manually or in facsimile, by its Authorized Officer.

          Date:                                                            AESOP
FUNDING II L.L.C.
      By:           Name:            Title:         

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

This is one of the Class A-3 Notes of the Series 2004-2 Notes, a series issued
under the within-mentioned Indenture.

            THE BANK OF NEW YORK, as Trustee
      By:           Authorized Signatory           

 



--------------------------------------------------------------------------------



 



         

Exhibit A-3-3
Page 5

[REVERSE OF CLASS A-3 NOTE]

This Class A-3 Note is one of a duly authorized issue of Class A-3 Notes of the
Company, designated as its Series 2004-2 Floating Rate Rental Car Asset Backed
Notes, Class A-3 (herein called the “Class A-3 Notes”), all issued under (i) an
Amended and Restated Base Indenture dated as of July 30, 1997 (such Base
Indenture, as amended, supplemented or modified (exclusive of any supplements
thereto creating a new Series of Notes), is herein called the “Base Indenture”),
between the Company and The Bank of New York, as successor in interest to the
corporate trust administration of Harris Trust and Savings Bank, as trustee (the
“Trustee”, which term includes any successor Trustee under the Base Indenture),
and (ii) a Series 2004-2 Supplement dated as of February 18, 2004 (such
supplement, as may be amended or modified, is herein called the “Series 2004-2
Supplement”) among the Company, the Trustee and The Bank of New York, as
Series 2004-2 Agent. The Base Indenture and the Series 2004-2 Supplement are
referred to herein as the “Indenture”. The Class A-3 Notes are subject to all
terms of the Indenture. All terms used in this Class A-3 Note that are defined
in the Indenture shall have the meanings assigned to them in or pursuant to the
Indenture.

The Class A-3 Notes are and will be equally and ratably secured by the
Series 2004-2 Collateral pledged as security therefor as provided in the
Indenture.

Principal of the Class A-3 Notes will be payable on each Distribution Date
specified in and in the amounts described in the Indenture. “Distribution Date”
means the 20th day of each month, or, if any such date is not a Business Day,
the next succeeding Business Day, commencing March 22, 2004.

Commencing on the Distribution Date following the second Determination Date
during the Class A-3 Controlled Amortization Period or the first Determination
Date after the commencement of the Series 2004-2 Rapid Amortization Period,
payments with respect to principal will be made on the Class A-3 Notes. As
described above, the entire unpaid principal amount of this Class A-3 Note shall
be due and payable on the Class A-3 Final Distribution Date. Notwithstanding the
foregoing, if an Amortization Event, Liquidation Event of Default, Waiver Event
or Series 2004-2 Limited Liquidation Event of Default shall have occurred and be
continuing then, in certain circumstances, principal on the Class A-3 Notes may
be paid earlier, as described in the Indenture. All principal payments on the
Class A-3 Notes shall be made pro rata to the Noteholders entitled thereto.

Payments of interest on this Class A-3 Note due and payable on each Distribution
Date, together with the installment of principal then due, if any, to the extent
not in full payment of this Class A-3 Note, shall be made by wire transfer for
credit to the account designated by the Holder of record of this Class A-3 Note
(or one or more predecessor Class A-3 Notes) on the Note Register as of the
close of business on each Record Date, except that with respect to Class A-3
Notes registered on the Record Date in the name of the nominee of the Clearing
Agency (initially, such nominee to be Cede & Co.), payments will be made by wire
transfer in immediately available funds to the account designated by such
nominee. Any reduction in the principal amount of this Class A-3 Note (or any
one or more predecessor Class A-3 Notes) effected by any

 



--------------------------------------------------------------------------------



 



Exhibit A-3-3
Page 6

payments made on any Distribution Date shall be binding upon all future Holders
of this Class A-3 Note and of any Class A-3 Note issued upon the registration of
transfer hereof or in exchange hereof or in lieu hereof, whether or not noted
thereon.

The Company shall pay interest on overdue installments of interest at the
Class A-3 Note Rate to the extent lawful.

As provided in the Indenture, the Class A-3 Notes may be redeemed, in whole, but
not in part, at the option of the Company on any Distribution Date if on such
Distribution Date the Class A-3 Invested Amount is less than or equal to 10% of
the Class A-3 Initial Invested Amount. The purchase price for such repurchase of
the Class A-3 Notes shall equal the aggregate outstanding principal balance of
such Class A-3 Notes (determined after giving effect to any payment of principal
and interest on such Distribution Date), plus accrued and unpaid interest on
such outstanding Class A-3 Invested Amount.

As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Class A-3 Note may be registered on the Note
Register upon surrender of this Class A-3 Note for registration of transfer at
the office or agency designated by the Company pursuant to the Indenture, duly
endorsed by, or accompanied by a written instrument of transfer in form
satisfactory to the Trustee duly executed by, the Holder hereof or his attorney
duly authorized in writing, with such signature guaranteed by an “Eligible
Guarantor Institution” (as defined in Rule 17Ad-15 under the Exchange Act), and
such other documents as the Trustee may reasonably require, and thereupon one or
more new Class A-3 Notes of authorized denominations in the same aggregate
principal amount will be issued to the designated transferee or transferees. No
service charge will be charged for any registration of transfer or exchange of
this Class A-3 Note, but the transferor may be required to pay a sum sufficient
to cover any tax or other governmental charge that may be imposed in connection
with any such registration of transfer or exchange.

Each Noteholder or Note Owner by acceptance of a Class A-3 Note or, in the case
of a Note Owner, a beneficial interest in a Class A-3 Note, covenants and agrees
that no recourse may be taken, directly or indirectly, with respect to the
obligations of the Company, AESOP Leasing, AESOP Leasing II, ARAC or the Trustee
on the Class A-3 Notes or under the Indenture or any certificate or other
writing delivered in connection therewith, against (i) the Trustee, AESOP
Leasing, AESOP Leasing II or ARAC in its individual capacity, (ii) any owner of
a beneficial interest in the Company or (iii) any partner, owner, beneficiary,
agent, officer, director or employee of the Trustee, AESOP Leasing, AESOP
Leasing II or ARAC in its individual capacity, any holder of a beneficial
interest in the Company, AESOP Leasing, AESOP Leasing II, ARAC or the Trustee or
of any successor or assign of the Trustee, AESOP Leasing, AESOP Leasing II or
ARAC in its individual capacity, except (a) as any such Person may have
expressly agreed and (b) any such partner, owner or beneficiary shall be fully
liable, to the extent provided by applicable law, for any unpaid consideration
for stock, unpaid capital contribution or failure to pay any installment or call
owing to such entity; provided, however, that nothing contained herein shall be
taken to prevent recourse to, and enforcement against, the assets of the Company

 



--------------------------------------------------------------------------------



 



Exhibit A-3-3
Page 7

for any and all liabilities, obligations and undertakings contained in the
Indenture or in this Class A-3 Note, subject to Section 13.18 of the Base
Indenture.

Each Noteholder or Note Owner, by acceptance of a Note or, in the case of a Note
Owner, a beneficial interest in a Note, covenants and agrees that by accepting
the benefits of the Indenture that such Noteholder or Note Owner, as the case
may be, will not for a period of one year and one day following payment in full
of all Notes institute against the Company, or join in any institution against
the Company of, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings under any United States Federal or state bankruptcy or
similar law in connection with any obligations relating to the Notes, the
Indenture or the Related Documents.

Prior to the due presentment for registration of transfer of this Class A-3
Note, the Company, the Trustee and any agent of the Company or the Trustee may
treat the Person in whose name this Class A-3 Note (as of the day of
determination or as of such other date as may be specified in the Indenture) is
registered as the owner hereof for all purposes, whether or not this Class A-3
Note be overdue, and neither the Company, the Trustee nor any such agent shall
be affected by notice to the contrary.

It is the intent of the Company, each Noteholder and each Note Owner that, for
Federal, state and local income and franchise tax purposes only, the Class A-3
Notes will evidence indebtedness of the Company secured by the Series 2004-2
Collateral. Each Noteholder and each Note Owner, by the acceptance of this
Class A-3 Note, agrees to treat this Class A-3 Note for Federal, state and local
income and franchise tax purposes as indebtedness of the Company.

Each Holder of this Note shall provide to the Trustee at least annually an
appropriate statement (on Internal Revenue Service Form W-8 or suitable
substitute) with respect to United States federal income tax and withholding
tax, signed under penalties of perjury, certifying that the beneficial owner of
this Note is a non-U.S. person and providing the Noteholder’s name and address.
If the information provided in the statement changes, the Noteholder shall so
inform the Trustee within 30 days of such change.

The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Company and the rights of the Holders of the Series 2004-2 Notes under the
Indenture at any time by the Company with the consent of the Holders of Series
2004-2 Notes representing more than 50% in principal amount of the aggregate
outstanding amount of the Series 2004-2 Notes which are affected by such
amendment or modification. The Indenture also contains provisions permitting the
Holders of Series 2004-2 Notes representing specified percentages of the
aggregate outstanding amount of the Series 2004-2 Notes, on behalf of the
Holders of all the Series 2004-2 Notes, to waive compliance by the Company with
certain provisions of the Indenture and certain past defaults under the
Indenture and their consequences. Any such consent or waiver by the Holder of
this Class A-3 Note (or any one or more predecessor Class A-3 Notes) shall be
conclusive and binding upon such Holder and upon all future Holders of this
Class A-3 Note and of any Class A-3 Note issued upon the registration of
transfer hereof or in exchange hereof or in lieu hereof whether or not

 



--------------------------------------------------------------------------------



 



Exhibit A-3-3
Page 8

notation of such consent or waiver is made upon this Class A-3 Note. The
Indenture also permits the Trustee to amend or waive certain terms and
conditions set forth in the Indenture without the consent of Holders of the
Series Class A-3 Notes issued thereunder.

The term “Company” as used in this Class A-3 Note includes any successor to the
Company under the Indenture.

The Class A-3 Notes are issuable only in registered form in denominations as
provided in the Indenture, subject to certain limitations set forth therein.

This Class A-3 Note and the Indenture shall be construed in accordance with the
law of the State of New York and the obligations, rights and remedies of the
parties hereunder and thereunder shall be determined in accordance with such
law.

No reference herein to the Indenture and no provision of this Class A-3 Note or
of the Indenture shall alter or impair the obligation of the Company, which is
absolute and unconditional, to pay the principal of and interest on this
Class A-3 Note at the times, place, and rate, and in the coin or currency herein
prescribed.

Interests in this Permanent Global Note will be transferable in accordance with
the rules and procedures for the time being of Clearstream Banking, société
anonyme (“Clearstream”), or Euroclear Bank S.A./N.V., as operator of the
Euroclear System (“Euroclear”). Each person who is shown in the records of
Euroclear and Clearstream as entitled to a particular number of Class A-3 Notes
by way of an interest in this Permanent Global Note will be treated by the
Trustee and any paying agent as the holder of such number of Class A-3 Notes.
For purposes of this Permanent Global Note, the securities account records of
Euroclear or Clearstream shall, in the absence of manifest error, be conclusive
evidence of the identity of the holders of Class A-3 Notes and of the principal
amount of Class A-3 Notes represented by this Permanent Global Note credited to
the securities accounts of such holders of Class A-3 Notes. Any statement issued
by Euroclear or Clearstream to any holder relating to a specified Class A-3 Note
or Class A-3 Notes credited to the securities account of such holder and stating
the principal amount of such Class A-3 Note or Class A-3 Notes and certified by
Euroclear or Clearstream to be a true record of such securities account shall,
in the absence of manifest error, be conclusive evidence of the records of
Euroclear or Clearstream for the purposes of the next preceding sentence (but
without prejudice to any other means of producing such records in evidence).
Notwithstanding any provision to the contrary contained in this Permanent Global
Note, the Company irrevocably agrees, for the benefit of such holder and its
successors and assigns, that, subject to the provisions of the Indenture, each
holder or its successors or assigns may file any claim, take any action or
institute any proceeding to enforce, directly against the Company, the
obligation of the Company hereunder to pay any amount due in respect of each
Class A-3 Note represented by this Permanent Global Note which is credited to
such holder’s securities account with Euroclear or Clearstream without the
production of this Permanent Global Note.

 



--------------------------------------------------------------------------------



 



Exhibit A-3-3
Page 9

Interests in this Permanent Global Note may be exchanged for Definitive Notes
subject to the provisions of the Indenture.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
to
Series 2004-2
Supplement

FORM OF CONSENT

The Bank of New York,
 c/o BNY Midwest Trust Company
 as Trustee
2 North LaSalle Street
10th Floor
Chicago, Illinois 60602
Attn:  Indenture Trust Administration

AESOP Funding II L.L.C.
c/o Lord Securities Corporation
48 Wall Street
New York, New York 10005
Attn:  Frank B. Bilotta

This Consent is delivered pursuant to the Waiver Request dated                  
 ,       (the “Notice”) and the Series 2004-2 Supplement, dated as of
February 18, 2004 (as amended, modified or supplemented from time to time, the
“Series 2004-2 Supplement”) between AESOP Funding II L.L.C., a Delaware limited
liability company (“AFC-II”), and The Bank of New York, a New York banking
corporation, as Trustee (“Trustee”). Terms used herein have the meaning provided
in the Series 2004-2 Supplement.

Pursuant to Article IV of the Series 2004-2 Supplement, the Trustee has
delivered a Notice indicating that [choose which applies] [(i) the Manufacturer
Program[s] of [name of Manufacturer] [is/are] no longer [an] Eligible
Manufacturer Program[s] and that, as a result, the Series 2004-2 Maximum
Non-Program Vehicle Amount [and/or] the Series 2004-2 Maximum Non-Eligible
Manufacturer Amount is or will be exceeded or (ii) that the Lessees, the
Borrower and AFC-II have determined to increase [the Series 2004-2 Maximum
Non-Program Vehicle Amount] [the Series 2004-2 Maximum Manufacturer Amount] [any
Series 2004-2 Maximum Specified States Amount] [the Series 2004-2 Maximum
Non-Eligible Manufacturer Amount]]. The undersigned hereby waives all
requirements that the [Series 2004-2 Maximum Non-Program Vehicle Amount]
[Series 2004-2 Maximum Manufacturer Amount] [any Series 2004-2 Maximum Specified
States Amount] [Series 2004-2 Maximum Non-Eligible Manufacturer Amount] not be
exceeded for all purposes of the Indenture and the Series 2004-2 Supplement. The
undersigned understands that this Consent will only be effective if the Trustee
receives Consents from Noteholders representing not less than 25% of the
aggregate unpaid principal amount of the Series 2004-2 Notes on or before      
             , 20     .

 



--------------------------------------------------------------------------------



 



Exhibit B
Page 2

The undersigned hereby represents and warrants that it is the beneficial owner
of $                    in principal amount of [Class A-1/Class A-2/Class A-3]
Series 2004-2 Notes.

            [Name]
      By:           Name:            Title:         

 



--------------------------------------------------------------------------------



 



EXHIBIT C
to
Series 2004-2
Supplement

AESOP Funding II L.L.C.
Demand Note

FORM OF DEMAND NOTE
(Series 2004-2)

        New York, New York $[                   ]   February 18, 2004

FOR VALUE RECEIVED, the undersigned, [                   ], a [                 
 ] (“the “Demand Note Issuer”), promises to pay to the order of AESOP Funding II
L.L.C., a Delaware limited liability company, or its permitted assigns
(“Holder”) on any date of demand (each, a “Demand Date”) the principal sum of
$[                   ], together with interest thereon at a rate per annum (the
“Interest Rate”) equal to LIBOR plus [     ]%, computed on the basis of a
360-day year for the actual number of days elapsed (including the first day but
excluding the last day).

Definitions. Capitalized terms used but not defined in this Demand Note shall
have the respective meanings assigned to them in the Amended and Restated Base
Indenture, dated as of July 30, 1997 (as may be amended, restated, supplemented
or modified from time to time, exclusive of supplements thereto creating a new
Series of Notes, the “Base Indenture”), between AESOP Funding II L.L.C., a
Delaware limited liability company (the “Issuer ”) and The Bank of New York, a
New York banking corporation, as successor in interest to the corporate trust
administration of Harris Trust and Savings Bank, as trustee (the “Trustee”), as
supplemented by the Series 2004-2 Supplement, dated as of February 18, 2004 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Series 2004-2 Supplement ”), between the Issuer and the Trustee.

Principal. The outstanding principal balance (or any portion thereof) of this
Demand Note shall be due and payable on each Demand Date to the extent demand is
made therefor by Holder. No portion of the outstanding principal amount of this
Demand Note may be voluntarily prepaid.

Interest. Interest shall be paid monthly on the 20th day (or the first Business
Day thereafter) of each calendar month commencing on March 22, 2004. In
addition, interest shall be paid on each Demand Date to the extent demand is
made therefor.

Calculation of Principal and Interest. The interest shall be computed on a
monthly basis by applying the Interest Rate effective for the Series 2004-2
Interest Period to the outstanding principal balance for such Series 2004-2
Interest Period. The outstanding principal balance as of any day shall be the
outstanding principal balance as of the beginning of such day, less any payments
of principal credited to the Demand Note Issuer’s account on that day. The
records of

 



--------------------------------------------------------------------------------



 



Exhibit C
Page 2

Holder with respect to amounts due and payments received hereunder shall be
presumed to be correct evidence thereof.

Maturity Date. On the Demand Date on which payment of the remaining principal
balance of this Demand Note is to be made, or such earlier date as payment of
the indebtedness evidenced hereby shall be due, whether by mandatory prepayment,
acceleration or otherwise (the “Maturity Date”), the entire outstanding
principal balance of this Demand Note, together with accrued interest and any
other sums then outstanding under this Demand Note, shall be due and payable.

Payments. All payments shall be made in lawful money of the United States of
America by wire transfer in immediately available funds and shall be applied
first to fees and costs, including collection costs, if any, next to interest
and then to principal. Payments shall be made to the account designated in the
written demand for payment.

Collection Costs. The Demand Note Issuer agrees to pay all costs of collection
of this Demand Note, including, without limitation, reasonable attorney’s fees,
paralegal’s fees and other legal costs (including court costs) incurred in
connection with consultation, arbitration and litigation (including trial,
appellate, administrative and bankruptcy proceedings) regardless of whether or
not suit is brought, and all other costs and expenses incurred by Holder
exercising its rights and remedies hereunder. Such costs of collection shall
bear interest at the Default Rate until paid.

Default. (a) If the Demand Note Issuer shall fail to pay any principal, interest
or other amounts on the date of written demand for payment; provided that such
demand is made prior to 2:00 p.m. (New York City time) on a Business Day, or on
the next Business Day if written demand is made on or after 2:00 p.m. (New York
City time) on a Business Day, or (b) upon the occurrence of an Event of
Bankruptcy with respect to the Demand Note Issuer (each, an “Event of Default”),
the entire outstanding principal balance of this Demand Note, together with all
accrued and unpaid interest, shall (x) in the case of an Event of Default under
clause (a) above, at the option of Holder and without further notice (any notice
of such event being hereby waived by the Demand Note Issuer), or (y) in the case
of an Event of Default under clause (b) above, automatically without notice (any
notice of any such event being waived by the Demand Note Issuer), become
immediately due and payable and may be collected forthwith, and Holder may
exercise any and all rights and remedies provided herein, in law or in equity.

Default Interest. After the Maturity Date or the occurrence of an Event of
Default, the outstanding principal balance of this Demand Note and, to the
extent permitted by applicable law, accrued and unpaid interest, shall bear
interest (the “Default Rate”) at the Interest Rate plus two percent (2%) until
paid in full, provided, however, in no event shall such rate exceed the highest
rate permissible under applicable law.

Waivers. The Demand Note Issuer waives all applicable exemption rights and also
waives valuation and appraisement, demand, presentment, protest and demand, and
notice of protest, demand and dishonor, and nonpayment of this Demand Note, and
agrees that Holder shall have the right, without notice, to grant any extension
or extensions of time for payment of any of said indebtedness or any other
indulgences or forbearances whatsoever.

 



--------------------------------------------------------------------------------



 



Exhibit C
Page 3

No Waiver. No delay or omission on the part of Holder in exercising its rights
under this Demand Note, or delay or omission on the part of Holder in exercising
its rights hereunder, or course of conduct relating thereto, shall operate as a
waiver of such rights or any other right of Holder, nor shall any waiver by
Holder of any such right or rights on any one occasion be deemed a bar to, or
waiver of, the same right or rights on any future occasion. Acceptance by Holder
of any payment after its due date shall not be deemed a waiver of the right to
require prompt payment when due of all other sums, and acceptance of any payment
after Holder has declared the indebtedness evidenced by this Demand Note due and
payable shall not cure any Event of Default or operate as a waiver of any right
of Holder.

Modifications. No amendment, modification or waiver of, or consent with respect
to, any provision of this Demand Note shall in any event be effective unless
(a) the same shall be in writing and signed and delivered by each of Holder and
the Demand Note Issuer and (b) all consents required for such actions under the
Base Indenture and the Related Documents shall have been received by the
appropriate Persons.

Binding Effect. This Demand Note shall be binding upon the Demand Note Issuer
and its successors and assigns, and shall inure to the benefit of Holder and its
successors and assigns.

Governing Law. THIS DEMAND NOTE HAS BEEN DELIVERED IN NEW YORK, NEW YORK AND
SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.

No Negotiation. This Demand Note is not negotiable other than to the Trustee for
the benefit of the secured parties under the Series 2004-2 Supplement. The
parties intend that this Demand Note will be pledged by the initial Holder to
the Trustee for the benefit of the secured parties under the Series 2004-2
Supplement and the Demand Note Issuer consents and agrees thereto. Upon such
pledge, this Demand Note shall be subject to all of the rights and remedies of
the Trustee in the Base Indenture, the Series 2004-2 Supplement and the other
Related Documents and payments hereunder shall be made only to said Trustee.

Reduction of Principal. The principal amount of this Demand Note may be reduced
only in accordance with the provisions of the Series 2004-2 Supplement.

Acknowledgment. The Demand Note Issuer hereby acknowledges receipt of
[cash/capital contribution] on the date of the issuance of this Demand Note in
the principal amount of $[                   ].

Captions. Paragraph captions used in this Demand Note are provided solely for
convenience of reference only and shall not affect the meaning or interpretation
of any provision of this Demand Note.

[Remainder of Page Intentionally Left Blank]

 



--------------------------------------------------------------------------------



 



Exhibit C
Page 4

IN WITNESS WHEREOF, the undersigned has executed this Demand Note or caused this
Demand Note to be duly executed by its officer thereunto duly authorized as of
the day and year first above written.

            [DEMAND NOTE ISSUER]
      By:           Name:            Title:         

ENDORSEMENT

Pay to the Order of                                         , without recourse

            AESOP FUNDING II L.L.C.
      By:           Name:            Title:       

 



--------------------------------------------------------------------------------



 



         

Exhibit C
Page 5

PAYMENT GRID

                                  Date     Principal     Amount of Principal    
Outstanding     Notation           Amount     Payment     Principal     Made    
                  Balance     By                                                
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                 

 



--------------------------------------------------------------------------------



 



EXHIBIT D
to
Series 2004-2
Supplement

FORM OF IRREVOCABLE SERIES 2004-2 LETTER OF CREDIT
No.[ ]

                         , 200 

The Bank of New York, as Trustee
c/o BNY Midwest Trust Company
2 North LaSalle Street
10th Floor
Chicago, Illinois 60602

Attention:

Dear Sir or Madam:

The undersigned (“Series 2004-2 Letter of Credit Provider”) hereby establishes,
at the request and for the account of Cendant Corporation, a Delaware
corporation (“Cendant”), pursuant to, and in accordance with, that certain Three
Year Competitive Advance and Revolving Credit Agreement, dated as of
December 10, 2002 (as amended, supplemented, restated or otherwise modified from
time to time in accordance with the terms thereof, the “Credit Agreement”),
among Cendant and the financial institutions party thereto (collectively, the
“Series 2004-2 Letter of Credit Providers”), in accordance with the terms of
such Credit Agreement (i) in your favor in respect of Lease Deficit Demands (as
defined below), (ii) in your favor in respect of Unpaid Demand Note Demands (as
defined below), (iii) in your favor in respect of Termination Demands (as
defined below) and (iv) in your favor in respect of Termination Date Demands (as
defined below), this Irrevocable Letter of Credit No. [                   ], in
an aggregate maximum amount of [                   ] DOLLARS ($[               
   ]) (such amount, as the same may be reduced and reinstated from time to time
as provided herein, being the “Letter of Credit Amount”), effective immediately
and expiring at 4:00 p.m. (New York time) at our [     ] office located at [   
               ] Attention: [     ], Telephone No.: [                   ],
Facsimile No.: [     ] (such office or any other office which may be designated
by the Series 2004-2 Letter of Credit Provider by written notice delivered to
you, being the “Series 2004-2 Letter of Credit Provider’s Office”) on the date
(the “Expiration Date”) that is the earlier of (i)                     200  or
such later date to which the term of this Series 2004-2 Letter of Credit is
extended (or, if such date is not a Business Day, the immediately succeeding
Business Day) (the “ Scheduled Expiration Date”) and (ii) the date on which we
receive written notice from you that the Series 2004-2 Letter of Credit
Termination Date shall have occurred. You are the trustee under that certain
Amended and Restated Base Indenture (the “Base Indenture”), dated as of July 30,
1997, between you (the “Trustee”) and AESOP Funding II L.L.C. (“AFC-II”), as the
same may be amended, supplemented or otherwise modified from time to time.
“Series 2004-2 Supplement” means the Series 2004-2 Supplement, dated as of
February 18, 2004, between AFC-II and the Trustee, to the Base Indenture, as the
same may be amended,

 



--------------------------------------------------------------------------------



 



Exhibit D
Page 2

supplemented, restated or otherwise modified from time to time. Capitalized
terms used herein and in the Annexes hereto and not otherwise defined herein
shall have the meaning set forth in the Series 2004-2 Supplement and the Base
Indenture.

The Series 2004-2 Letter of Credit Provider irrevocably authorizes you to draw
on it, in accordance with the terms and conditions and subject to the reductions
in amount as hereinafter set forth, (1) in one or more drawings by the Trustee
pursuant to the Trustee’s written and completed certificate signed by the
Trustee in the form of Annex A attached hereto (any such certificate being a
“Lease Deficit Demand”), each presented to the Series 2004-2 Letter of Credit
Provider at the Series 2004-2 Letter of Credit Provider’s Office, payable at
sight on a Business Day (as defined below), in each case, in an amount equal to
the amount set forth in such Lease Deficit Demand but in the aggregate amount
not exceeding the Letter of Credit Amount as in effect on such Business Day,
(2) in one or more drawings by the Trustee pursuant to the Trustee’s written and
completed certificate signed by the Trustee in the form of Annex B attached
hereto (such certificate being an “Unpaid Demand Note Demand”), each presented
to the Series 2004-2 Letter of Credit Provider at the Series 2004-2 Letter of
Credit Provider’s Office, payable at sight on a Business Day, in each case, in
an amount equal to the amount set forth in such Unpaid Demand Note Demand but
not in the aggregate exceeding the Letter of Credit Amount as in effect on such
Business Day, (3) in a single drawing by the Trustee pursuant to the Trustee’s
written and completed certificate signed by the Trustee in the form of Annex C
attached hereto (such certificate being a “Termination Demand”), presented to
the Series 2004-2 Letter of Credit Provider at the Series 2004-2 Letter of
Credit Provider’s Office, payable at sight on a Business Day, in an amount equal
to the amount set forth in such Termination Demand but not exceeding the Letter
of Credit Amount as in effect on such Business Day, provided that only one such
Termination Demand may be made hereunder and (4) in a single drawing by the
Trustee pursuant to the Trustee’s written and completed certificate signed by
the Trustee in the form of Annex D attached hereto (such certificate being a
“Termination Date Demand”), presented to the Series 2004-2 Letter of Credit
Provider at the Series 2004-2 Letter of Credit Provider’s Office, payable at
sight on a Business Day, in an amount equal to the amount set forth in such
Termination Date Demand but not exceeding the Letter of Credit Amount as in
effect on such Business Day, provided that only one such Termination Date Demand
may be made hereunder. In the event that there is more than one draw request
payable on the same Business Day, the draw requests shall be honored in the
following order: (1) the Lease Deficit Demand; (2) the Unpaid Demand Note
Demand; (3) the Termination Demand and (4) the Termination Date Demand; provided
that in no event shall the Series 2004-2 Letter of Credit Provider be required
to honor any draw request to the extent such draw request is in an amount
greater than the Letter of Credit Amount at such time after giving effect to all
other draw requests honored on such day. Upon the honoring of a Termination Date
Demand in full, the Series 2004-2 Letter of Credit Provider shall have no
obligation to honor any other draw request. Any payments made by the
Series 2004-2 Letter of Credit Provider shall be paid from funds of the
Series 2004-2 Letter of Credit Provider. Any Lease Deficit Demand, Unpaid Demand
Note Demand, Termination Demand or Termination Date Demand may be delivered by
facsimile transmission to the Series 2004-2 Letter of Credit Provider’s Office
as herein provided. “ Business Day” means any day other than a Saturday, Sunday
or other day on which banks are required or authorized by la w to close in New
York City, New York or Chicago, Illinois. Upon the Series

 



--------------------------------------------------------------------------------



 



Exhibit D
Page 3

2004-2 Letter of Credit Provider’s honoring any Lease Deficit Demand, Unpaid
Demand Note Demand, Termination Demand or Termination Date Demand presented
hereunder, the Letter of Credit Amount shall automatically be decreased by an
amount equal to the amount of the Lease Deficit Demand, Unpaid Demand Note
Demand, Termination Demand or Termination Date Demand paid by the Series 2004-2
Letter of Credit Provider to the Trustee. In addition to the foregoing
reduction, upon the Series 2004-2 Letter of Credit Provider’s honoring any
Termination Date Demand presented to it hereunder in full, the Letter of Credit
Amount shall automatically be reduced to zero and this Series 2004-2 Letter of
Credit shall be terminated.

The Letter of Credit Amount shall be automatically reinstated when and to the
extent, but only when and to the extent, that (i) the Series 2004-2 Letter of
Credit Provider is reimbursed by AFC-II, the Lessee, AGH or Cendant for any
amount drawn hereunder as a Lease Deficit Demand or Unpaid Demand Note Demand,
(ii) the Series 2004-2 Letter of Credit Provider receives written notice from
Cendant in the form of Annex E hereto that the Letter of Credit Amount should be
reinstated in an amount set forth therein (which shall equal the amount
reimbursed pursuant to clause (i)) and that no Event of Bankruptcy (as defined
in Annex E attached hereto) with respect to Cendant or the Lessee has occurred
and is continuing and (iii) this Series 2004-2 Letter of Credit has not been
terminated in accordance with the terms hereof.

Each Lease Deficit Demand, Unpaid Demand Note Demand, Termination Demand and
Termination Date Demand shall be dated the date of its presentation, shall have
a cover letter clearly marked “PAYMENT DEMAND-IMMEDIATE ACTION REQUIRED” and
shall be presented to the Series 2004-2 Letter of Credit Provider at the
Series 2004-2 Letter of Credit Provider’s Office. If the Series 2004-2 Letter of
Credit Provider receives any Lease Deficit Demand, Unpaid Demand Note Demand,
Termination Demand or Termination Date Demand at such office on or prior to the
Scheduled Expiration Date, all in conformity with the terms and conditions of
this Series 2004-2 Letter of Credit, not later than 12:00 noon (New York City
time) on a Business Day, the Series 2004-2 Letter of Credit Provider will make
such funds available by 4:00 p.m. (New York City time) on the same day in
accordance with your payment instructions. If the Series 2004-2 Letter of Credit
Provider receives any Lease Deficit Demand, Unpaid Demand Note Demand,
Termination Demand or Termination Date Demand at such office on or prior to the
termination hereof, all in conformity with the terms and conditions of this
Letter of Credit, after 12:00 noon (New York City time) on a Business Day, the
Series 2004-2 Letter of Credit Provider will make the funds available by 4:00
p.m. (New York City time) on the next succeeding Business Day in accordance with
your payment instructions. If you so request the Series 2004-2 Letter of Credit
Provider, payment under this Letter of Credit may be made by wire transfer of
Federal Reserve Bank of New York funds to your account in a bank on the Federal
Reserve wire system or by deposit of same day funds into a designated account.

Upon the earliest of (i) the date on which the Series 2004-2 Letter of Credit
Provider honors a Termination Date Demand presented hereunder, (ii) the date on
which the Series 2004-2 Letter of Credit Provider receives written notice from
you that this Series 2004-2 Letter of Credit has been replaced by an alternate
letter of credit and such alternate letter of credit has been received by you,
(iii) the date on which the Series 2004-2 Letter of Credit Provider receives
written notice from you in the form attached hereto as Annex F, and (iv) the
Scheduled Expiration Date, this Series 2004-2 Letter of Credit shall
automatically terminate and

 



--------------------------------------------------------------------------------



 



Exhibit D
Page 4

you shall surrender this Series 2004-2 Letter of Credit to the undersigned
Series 2004-2 Letter of Credit Provider on such day.

For purposes of the certificates to be delivered by you in the form attached
hereto as Annexes A ,B and D: “Pro Rata Share” means, with respect to any
Series 2004-2 Letter of Credit Provider as of any date, the fraction (expressed
as a percentage) obtained by dividing (A) such Series 2004-2 Letter of Credit
Provider’s Letter of Credit Amount as of such date by (B) an amount equal to the
aggregate amount of the Letter of Credit Amounts of all the Series 2004-2 Letter
of Credit Providers under their respective Series 2004-2 Letters of Credit as of
such date; provided, that only for purposes of calculating the Pro Rata Share
with respect to any Series 2004-2 Letter of Credit Provider as of any date, if
such Series 2004-2 Letter of Credit Provider has not complied with its
obligation to pay the Trustee the amount of any Lease Deficit Demand, Unpaid
Demand Note Demand, Termination Demand or Termination Date Demand (as defined in
the related Series 2004-2 Letter of Credit) made prior to such date, such Series
2004-2 Letter of Credit Provider’s Letter of Credit Amount, as of such date
shall be treated as reduced (for calculation purposes only) by the amount of
such unpaid Lease Deficit Demand, Unpaid Demand Note Demand, Termination Demand
or Termination Date Demand, as the case may be, and shall not be reinstated for
purposes of such calculation unless and until the date as of which such Series
2004-2 Letter of Credit Provider has paid such amount to the Trustee and been
reimbursed by the Lessee, AGH or Cendant, as the case may be, for such amount
(provided that the foregoing calculation shall not in any manner reduce the
undersigned’s actual liability in respect of any failure to pay any Lease
Deficit Demand, Unpaid Demand Note Demand, Termination Demand or Termination
Date Demand).

This Letter of Credit is transferable in its entirety to any transferee(s) who
you certify to the Series 2004-2 Letter of Credit Provider has succeeded you, as
Trustee, and may be successively transferred. Transfer of this 2004-2 Letter of
Credit to such transferee shall be effected by the presentation to the
Series 2004-2 Letter of Credit Provider of this Series 2004-2 Letter of Credit
accompanied by a certificate in the form of Annex G attached hereto. Upon such
presentation the Series 2004-2 Letter of Credit Provider shall forthwith
transfer this 2004-2 Letter of Credit to the transferee.

This Series 2004-2 Letter of Credit sets forth in full the undertaking of the
Series 2004-2 Letter of Credit Provider, and such undertaking shall not in any
way be modified, amended, amplified or limited by reference to any document,
instrument or agreement referred to herein, except only the certificates
referred to herein; and any such reference shall not be deemed to incorporate
herein by reference any document, instrument or agreement except for such
certificates. In furtherance of the foregoing, with regard to any conflict
between the terms hereof and those contained in the Credit Agreement, the terms
hereof shall govern.

On the Business Day immediately following any Distribution Date on which the
Series 2004-2 Invested Amount shall have been reduced (each a “Decrease Day”),
the Letter of Credit Amount may be reduced upon prior written notice (which may
be by facsimile transmission with telephone confirmation of receipt as herein
provided) delivered to the Series 2004-2 Letter of Credit Provider on or before
such Decrease Day purportedly signed by the Administrator by an amount (which
will be expressed in United States Dollars in such notice) set

 



--------------------------------------------------------------------------------



 



Exhibit D
Page 5

forth in such notice equal to the lesser of the Pro Rata Share of (1) the
excess, if any, of the Series 2004-2 Enhancement Amount over the Series 2004-2
Required Enhancement Amount and (2) the excess, if any, of the Series 2004-2
Liquidity Amount over the Series 2004-2 Required Liquidity Amount, in the case
of (1) and (2) calculated as of the immediately preceding Distribution Date
after giving effect to all payments of principal on such Decrease Day with
respect to the Series 2004-2 Notes.

Making a non-complying drawing, withdrawing a drawing or failing to make any
drawing does not waive or otherwise prejudice the right to make another timely
drawing or a timely redrawing. Article 41 of the Uniform Customs (as defined
below) shall not apply to this Series 2004-2 Letter of Credit.

This Series 2004-2 Letter of Credit is subject to the Uniform Customs and
Practice for Documentary Credits, 1993 Revision, ICC Publication No. 500 (the
"Uniform Customs”), except that notwithstanding any provisions of Article 17 of
the Uniform Customs which contains provisions to the contrary, if this Letter of
Credit expires during an interruption of business (as described in Article 17),
we agree to effect payment under this Letter of Credit, if a drawing which
conforms to the terms and conditions of this Letter of Credit is made within
twenty (20) days after the resumption of business, and, as to matters not
covered by the Uniform Customs, shall be governed by the law of the State of New
York, including the Uniform Commercial Code as in effect in the State of New
York. Communications with respect to this Series 2004-2 Letter of Credit shall
be in writing and shall be addressed to the Series 2004-2 Letter of Credit
Provider at the Series 2004-2 Letter of Credit Provider’s Office, specifically
referring to the number of this Series 2004-2 Letter of Credit.

Very truly yours,

            Very truly yours,

[Series 2004-2 Letter of Credit Provider]
      By:           Name:            Title:       

 



--------------------------------------------------------------------------------



 



         

ANNEX A

CERTIFICATE OF LEASE DEFICIT DEMAND

[Series 2004-2 Letter of Credit Provider]
[Address]

Attention: [                                        ]

Certificate of Lease Deficit Demand under the Irrevocable Letter of Credit No.
[                    ] (the “Series 2004-2 Letter of Credit”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
dated                          , 200 , issued by                    , as the
Series 2004-2 Letter of Credit Provider, in favor of The Bank of New York, as
the trustee (the “Trustee”), under that certain Amended and Restated Base
Indenture, dated as of July 30, 1997, between the Trustee and AESOP Funding II
L.L.C. (“AFC-II”), as supplemented by that certain Series 2004-2 Supplement
thereto (the “Series 2004-2 Supplement”), dated as of February 18, 2004, between
AFC-II and the Trustee (the “Indenture”).

The undersigned, a duly authorized officer of the Trustee, hereby certifies to
the Series 2004-2 Letter of Credit Provider as follows:

1.      [                                        ] is the Trustee under the
Indenture.

2.      [The Trustee is making a drawing under the Series 2004-2 Letter of
Credit as required by Section 2.3(c) of the Series 2004-2 Supplement in an
amount equal to $                    (the “Interest Lease Deficit
Disbursement”), which amount is equal to the lesser of (i) the product of the
Series 2004-2 Letter of Credit Provider’s Pro Rata Share as of the date hereof
and the lesser of (x) the Series 2004-2 Lease Interest Payment Deficit and
(y) the excess, if any, of (A) the sum of (I) the sum of (1) Series 2004-2
Monthly Interest for the Series 2004-2 Interest Period ending on the day
preceding the date hereof, (2) any Fixed Rate Payment for the next succeeding
Distribution Date, (3) any unpaid Series 2004-2 Shortfall as of the preceding
Distribution Date, together with accrued interest thereon and (4) the Surety
Provider Fee for such Series 2004-2 Interest Period plus any Surety Provider
Reimbursement Amounts then due and owing and (II) during the Series 2004-2 Rapid
Amortization Period, the Series 2004-2 Trustee’s Fees for the date hereof over
(B) the amounts available from the Series 2004-2 Accrued Interest Account on the
date hereof and (ii) the Letter of Credit Amount as in effect on the date of
this certificate.] [The Trustee is making a drawing under the Series 2004-2
Letter of Credit as required by Section 2.5(b) of the Series 2004-2 Supplement
in an amount equal to $                    (the “Principal Lease Deficit
Disbursement”), which amount is equal to the lesser of (i) the product of the
Series 2004-2 Letter of Credit Provider’s Pro Rata Share as of the date hereof
and the Series 2004-2 Lease Principal Payment Deficit and (ii) the Letter of
Credit Amount as in effect on the date of this certificate. The “Lease Deficit
Disbursement” on any day shall be the sum of the Interest Lease Deficit
Disbursement and the Principal Lease Deficit Disbursement.

3.      Concurrently with the draw being demanded hereby, the undersigned is
making a draw under each of the other Series 2004-2 Letters of Credit in an
amount equal to the

 



--------------------------------------------------------------------------------



 



Annex A
Page 2

related other Series 2004-2 Letter of Credit Providers’ Pro Rata Share of the
amount to be drawn on the Series 2004-2 Letters of Credit pursuant to Section
2.3(c) and/or Section 2.5(b) of the Series 2004-2 Supplement on the date hereof.

4.      The Series 2004-2 Lease Payment Deficit is attributable to the Lessee’s
failure to pay amounts due under the Leases.

5.      You are requested to deliver an amount equal to the Lease Deficit
Disbursement pursuant to the following instructions:

[insert payment instructions for wire to the
Trustee and payment date]

6.      The Trustee acknowledges that, pursuant to the terms of the Series
2004-2 Letter of Credit, upon the Series 2004-2 Letter of Credit Provider’s
honoring in full the draw amount set forth in this certificate, the Letter of
Credit Amount shall be automatically reduced by an amount equal to the amount
paid by the Series 2004-2 Letter of Credit Provider in respect of such draw.

IN WITNESS WHEREOF, the Trustee has executed and delivered this certificate on
this       day of                   ,      .

            [                                        ],
             as Trustee
      By:           Name:            Title:         

                  By:           Name:            Title:       

 



--------------------------------------------------------------------------------



 



         

ANNEX B

CERTIFICATE OF UNPAID DEMAND NOTE DEMAND

[Series 2004-2 Letter of Credit Provider]
[Address]

Attention: [                    ]

Certificate of Unpaid Demand Note Demand under the Irrevocable Letter of Credit
No. [     ] (the “Series 2004-2 Letter of Credit”; the terms defined therein and
not otherwise defined herein being used herein as therein defined), dated as of
                         , 200 , issued by                    , as the
Series 2004-2 Letter of Credit Provider, in favor of The Bank of New York, as
the trustee (the “Trustee”), under that certain Amended and Restated Base
Indenture, dated as of July 30, 1997 between the Trustee and AESOP Funding II
L.L.C. (“AFC-II”), as amended or supplemented (exclusive of any supplement
thereto creating a new Series of Notes), and as further supplemented by that
certain Series 2004-2 Supplement thereto (the “Series 2004-2 Supplement”), dated
as of February 18, 2004, between AFC-II and the Trustee (the “Indenture”).

The undersigned, a duly authorized officer of the Trustee, hereby certifies to
the Series 2004-2 Letter of Credit Provider as follows:

1.      [                    ] is the Trustee under the Indenture.

2.      The Trustee is making a drawing under the Series 2004-2 Letter of Credit
as required by Section 2.5[(c)(ii)][(d)(ii)] of the Series 2004-2 Supplement in
an amount equal to $                    (the “Unpaid Demand Note Disbursement”),
which amount is equal to the lesser of (i) the product of the Series 2004-2
Letter of Credit Provider’s Pro Rata Share as of the date hereof and the
Series 2004-2 Unpaid Demand Amount and (ii) the Letter of Credit Amount as in
effect on the date of this certificate.

3.      Concurrently with the draw being demanded hereby, the undersigned is
making a draw under each of the other Series 2004-2 Letters of Credit in an
amount equal to the related other Series 2004-2 Letter of Credit Providers’ Pro
Rata Share of the Series 2004-2 Unpaid Demand Amount.

4.      You are requested to deliver an amount equal to the Unpaid Demand Note
Disbursement pursuant to the following instructions:

[Insert payment instructions for wire to the
Trustee and payment date]

5.      The Trustee acknowledges that, pursuant to the terms of the Series
2004-2 Letter of Credit, upon the Series 2004-2 Letter of Credit Provider’s
honoring in full the draw

 



--------------------------------------------------------------------------------



 



Annex B
Page 2

amount set forth in this certificate, the Letter of Credit Amount shall be
automatically decreased by an amount equal to such draw.

IN WITNESS WHEREOF, the Trustee has executed and delivered this certificate on
this       day of                    ,      .

            [                                        ],
             as Trustee
      By:           Name:            Title:         

                  By:           Name:            Title:         

 



--------------------------------------------------------------------------------



 



ANNEX C

CERTIFICATE OF TERMINATION DEMAND

[Series 2004-2 Letter of Credit Provider]
[Address]

Attention: [                    ]

Certificate of Termination Demand under the Irrevocable Letter of Credit No.
[     ] (the “Series 2004-2 Letter of Credit”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), dated as of    
                     , 200 , issued by                    , as the Series 2004-2
Letter of Credit Provider, in favor of The Bank of New York, as the trustee (the
“Trustee”), under that certain Amended and Restated Base Indenture, dated as of
July 30, 1997, between the Trustee and AESOP Funding II L.L.C. (“AFC-II”), as
amended or supplemented (exclusive of any supplement thereto creating a new
Series of Notes), and as further supplemented by that certain Series 2004-2
Supplement thereto (the “Series 2004-2 Supplement”), dated as of February 18,
2004, between AFC-II and the Trustee (the “Indenture”).

The undersigned, a duly authorized officer of the Trustee, hereby certifies to
the Series 2004-2 Letter of Credit Provider as follows:

1.      [                    ] is the Trustee under the Indenture.

2.      The Trustee is making a drawing under the Series 2004-2 Letter of Credit
as required by Section 2.8[(b)] [(c)] of the Series 2004-2 Supplement in an
amount equal to $                    (the “Termination Disbursement”), which
amount is equal to the lesser of (i) the greater of (A) the excess, if any, of
the Series 2004-2 Required Enhancement Amount over the Series 2004-2 Enhancement
Amount, excluding the Letter of Credit Amount as in effect on the date of this
certificate and (B) the excess, if any, of the Series 2004-2 Required Liquidity
Amount over the Series 2004-2 Liquidity Amount, excluding the Letter of Credit
Amount on the date of this certificate and (ii) the Letter of Credit Amount as
in effect on the date of this certificate.

3.      You are requested to deliver an amount equal to the Termination
Disbursement pursuant to the following instructions:

[Insert payment instructions for wire to the
Trustee and payment date]

4.      The Trustee acknowledges that, pursuant to the terms of the Series
2004-2 Letter of Credit, upon the Series 2004-2 Letter of Credit Provider’s
honoring in full the draw amount set forth in this certificate, the Letter of
Credit Amount shall be automatically reduced to zero and the Series 2004-2
Letter of Credit shall terminate and be immediately returned to the Series
2004-2 Letter of Credit Provider.

 



--------------------------------------------------------------------------------



 



Annex C
Page 2

IN WITNESS WHEREOF, the Trustee has executed and delivered this certificate on
this       day of                    ,      .

            [                                        ],
            as Trustee
      By:           Name:            Title:         

                  By:           Name:            Title:       

 



--------------------------------------------------------------------------------



 



         

ANNEX D

CERTIFICATE OF TERMINATION DATE DEMAND

[Series 2004-2 Letter of Credit Provider]
[Address]

Attention: [                    ]

Certificate of Termination Date Demand under the Irrevocable Letter of Credit
No. [ ] (the “Series 2004-2 Letter of Credit”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), dated as of    
                     , 200_, issued by                    , as the Series 2004-2
Letter of Credit Provider, in favor of The Bank of New York, as the trustee (the
“Trustee”), under that certain Amended and Restated Base Indenture, dated as of
July 30, 1997, between the Trustee and AESOP Funding II L.L.C. (“AFC-II”), as
amended or supplemented (exclusive of any supplement thereto creating a new
Series of Notes), and as further supplemented by that certain Series 2004-2
Supplement thereto (the “Series 2004-2 Supplement”), dated as of February 18,
2004, between AFC-II and the Trustee (the “Indenture”).

The undersigned, a duly authorized officer of the Trustee, hereby certifies to
the Series 2004-2 Letter of Credit Provider as follows:

1.      [                    ] is the Trustee under the Indenture.

2.      The Trustee is making a drawing under the Series 2004-2 Letter of Credit
as required by Section 2.8(d) of the Series 2004-2 Supplement in an amount equal
to $                    (the “Termination Date Disbursement”), which amount is
equal to the lesser of (i) the product of the Series 2004-2 Letter of Credit
Provider’s Pro Rata Share as of the date hereof and the Series 2004-2 Demand
Note Payment Amount and (ii) the Letter of Credit Amount as in effect on the
date of this certificate.

3.      Concurrently with the draw being demanded hereby, the undersigned is
making a draw under each of the other Series 2004-2 Letters of Credit in an
amount equal to the related other Series 2004-2 Letter of Credit Providers’ Pro
Rata Share of the Series 2004-2 Demand Note Payment Amount.

4.      You are requested to deliver an amount equal to the Termination Date
Disbursement pursuant to the following instructions:

[insert payment instructions for wire to the
Trustee and payment date]

5.      The Trustee acknowledges that, pursuant to the terms of the Series
2004-2 Letter of Credit, upon the Series 2004-2 Letter of Credit Provider’s
honoring in full the draw amount set forth in this certificate, the Letter of
Credit Amount shall be automatically reduced to

 



--------------------------------------------------------------------------------



 



Annex D
Page 2

zero and the Series 2004-2 Letter of Credit shall terminate and be immediately
returned to the Series 2004-2 Letter of Credit Provider.

IN WITNESS WHEREOF, the Trustee has executed and delivered this certificate on
this       day of                    ,      .

            [                                        ],
        as Trustee
      By:           Name:            Title:         

                  By:           Name:            Title:       

 



--------------------------------------------------------------------------------



 



         

ANNEX E

CERTIFICATE OF REINSTATEMENT OF LETTER OF CREDIT AMOUNT

[Series 2004-2 Letter of Credit Provider]
[Address]

Attention: [                    ]

Certificate of Reinstatement of Letter of Credit Amount under the Irrevocable
Letter of Credit No. [                    ] (the “Series 2004-2 Letter of
Credit”; the terms defined therein and not otherwise defined herein being used
herein as therein defined), dated as of                          , 200 , issued
by                    , as the Series 2004-2 Letter of Credit Provider, in favor
of The Bank of New York, as the trustee (the “Trustee”) under that certain
Amended and Restated Base Indenture, dated as of July 30, 1997, between the
Trustee and AESOP Funding II L.L.C. (“AFC-II”), as amended or supplemented
(exclusive of any supplement thereto creating a new Series of Notes), and as
further supplemented by that certain Series 2004-2 Supplement thereto (the
“Series 2004-2 Supplement”), dated as of February 18, 2004, between AFC-II and
the Trustee (the “Indenture”).

The undersigned, a duly authorized officer of Cendant Corporation (“Cendant”),
hereby certifies to the Series 2004-2 Letter of Credit Provider as follows:

          1. As of the date of this certificate, the Series 2004-2 Letter of
Credit Provider has been reimbursed by [                    ] in the amount of
$[                    ] (the “Reimbursement Amount”) in respect of the [Lease
Deficit Demand] [Unpaid Demand Note Demand] made on                    ,      .

          2. Cendant hereby notifies you that, pursuant to the terms and
conditions of the Series 2004-2 Letter of Credit, the Letter of Credit Amount of
the Series 2004-2 Letter of Credit Provider is hereby reinstated in the amount
of $[                    ] [NOT TO EXCEED REIMBURSEMENT AMOUNT] so that the
Letter of Credit Amount of the Series 2004-2 Letter of Credit Provider after
taking into account such reinstatement is in amount equal to
$[                    ] [NOT TO EXCEED MAXIMUM AMOUNT OF LETTER OF CREDIT PRIOR
TO DRAWING].

          3. As of the date of this Certificate, no Event of Bankruptcy with
respect to Cendant or the Lessee has occurred and is continuing. “Event of
Bankruptcy”, with respect to the Lessee or Cendant, means (a) a case or other
proceeding shall be commenced, without the application or consent of such
Person, in any court, seeking the liquidation, reorganization, debt arrangement,
dissolution, winding up, or composition or readjustment of debts of such Person,
the appointment of a trustee, receiver, custodian, liquidator, assignee,
sequestrator or the like for such Person or all or any substantial part of its
assets, or any similar action with respect to such Person under any law relating
to bankruptcy, insolvency, reorganization, winding up or composition or
adjustment of debts, and such case or proceeding shall continue undismissed, or
unstayed and in effect, for a period of 60 consecu-

 



--------------------------------------------------------------------------------



 



Annex E
Page 2

tive days; or an order for relief in respect of such Person shall be entered in
an involuntary case under the federal bankruptcy laws or other similar laws now
or hereafter in effect; or (b) such Person shall commence a voluntary case or
other proceeding under any applicable bankruptcy, insolvency, reorganization,
debt arrangement, dissolution or other similar law now or hereafter in effect,
or shall consent to the appointment of or taking possession by a receiver,
liquidator, assignee, trustee, custodian, sequestrator (or other similar
official) for such Person or for any substantial part of its property, or shall
make any general assignment for the benefit of creditors; or (c) the board of
directors of such Person (if such Person is a corporation or similar entity)
shall vote to implement any of the actions set forth in clause (b) above.

IN WITNESS WHEREOF, Cendant has executed and delivered this certificate on this
      day of                    ,      .

            CENDANT CORPORATION
      By:           Name:            Title:         

Acknowledged and Agreed:

The undersigned hereby acknowledges receipt of the Reimbursement Amount (as
defined above) in the amount set forth above and agrees for the benefit of the
Trustee that the undersigned’s Letter of Credit Amount is in an amount equal to
$                    as of the date hereof after taking into account the
reinstatement of the undersigned’s Letter of Credit Amount by an amount equal to
the Reimbursement Amount.

            [Series 2004-2 Letter of Credit Provider]
    By:           Name:            Title:         

 



--------------------------------------------------------------------------------



 



ANNEX F

CERTIFICATE OF TERMINATION

[Series 2004-2 Letter of Credit Provider]
[Address]

Attention: [                    ]

Certificate of Termination of Letter of Credit Amount under the Irrevocable
Letter of Credit No. [                    ] (the “Series 2004-2 Letter of
Credit”; the terms defined therein and not otherwise defined herein being used
herein as therein defined), dated as of                          , 200 , issued
by                    , as the Series 2004-2 Letter of Credit Provider, in favor
of The Bank of New York, as the trustee (the “Trustee”) under that certain
Amended and Restated Base Indenture, dated as of July 30, 1997, between the
Trustee and AESOP Funding II L.L.C. (“AFC-II”), as amended or supplemented
(exclusive of any supplement thereto creating a new Series of Notes), and as
further supplemented by that certain Series 2004-2 Supplement thereto (the
“Series 2004-2 Supplement”), dated as of February 18, 2004, between AFC-II and
the Trustee (the “Indenture”).

The undersigned, duly authorized officers of the Trustee, hereby certify to the
Series 2004-2 Letter of Credit Provider as follows:

1.      [                    ] is the Trustee under the Indenture.

2.      As of the date of this certificate, the Series 2004-2 Letter of Credit
Termination Date has occurred under the Series 2004-2 Supplement.

3.      The Trustee hereby notifies the Series 2004-2 Letter of Credit Provider
that as a result of the occurrence of the Series 2004-2 Letter of Credit
Termination Date, the undersigned is returning the Series 2004-2 Letter of
Credit Provider’s Series 2004-2 Letter of Credit to the Series 2004-2 Letter of
Credit Provider.

 



--------------------------------------------------------------------------------



 



Annex F
Page 2

IN WITNESS WHEREOF, the Trustee has executed and delivered this certificate on
this       day of                   .

            [                                        ]
        , as the Trustee
      By:           Name:            Title:         

                  By:           Name:            Title:       

 



--------------------------------------------------------------------------------



 



         

ANNEX G

INSTRUCTION TO TRANSFER

                         ,      

[Series 2004-2 Letter of Credit Provider]
[Address]

Attention: [                    ]

Re:     Irrevocable Letter of Credit No. [                    ]

Ladies and Gentlemen:

For value received, the undersigned beneficiary hereby irrevocably transfers to:

 
                                                                  
                                       
(Name of Transferee]

 
                                                                               
                         
[Address]

all rights of the undersigned beneficiary to draw under the above-captioned
Series 2004-2 Letter of Credit (the “Series 2004-2 Letter of Credit”) issued by
the Series 2004-2 Letter of Credit Provider named therein in favor of the
undersigned. The transferee has succeeded the undersigned as Trustee under that
certain Amended and Restated Base Indenture, dated as of July 30, 1997, between
The Bank of New York and AESOP Funding II L.L.C. (“AFC-II”), as supplemented by
that certain Series 2004-2 Supplement thereto (the “Series 2004-2 Supplement”),
dated as of February 18, 2004, between AFC-II and The Bank of New York.

By this transfer, all rights of the undersigned beneficiary in the Series 2004-2
Letter of Credit are transferred to the transferee and the transferee shall
hereafter have the sole rights as beneficiary thereof; provided, however, that
no rights shall be deemed to have been transferred to the transferee until such
transfer complies with the requirements of the Series 2004-2 Letter of Credit
pertaining to transfers.

 



--------------------------------------------------------------------------------



 



Annex G
Page 2

The Series 2004-2 Letter of Credit is returned herewith and in accordance
therewith we ask that this transfer be effective and that the Series 2004-2
Letter of Credit Provider transfer the Series 2004-2 Letter of Credit to our
transferee or that, if so requested by the transferee, the Series 2004-2 Letter
of Credit Provider issue a new irrevocable letter of credit in favor of the
transferee with provisions consistent with the Series 2004-2 Letter of Credit.

            [                                        ],
as the Trustee
      By:           Name:            Title:         

                  By:           Name:            Title:       

 



--------------------------------------------------------------------------------



 



         

EXHIBIT E
to
Series 2004-2
Supplement

[DATE]

The Bank of New York, as Trustee
c/o BNY Midwest Trust Company
2 North LaSalle Street
Chicago, IL 60602

Attn: Corporate Trust Officer

Reference is made to the Series 2004-2 Supplement, dated as of February 18, 2004
(as amended, supplemented or modified, the “Series 2004-2 Supplement”), among
The Bank of New York, as trustee (the “Trustee”), The Bank of New York, as
Series 2004-2 Agent, and AESOP Funding II L.L.C., a Delaware limited liability
company (the “Issuer”), to the Base Indenture, dated as of July 30, 1997,
between the Issuer and the Trustee. Capitalized terms used herein and not
defined herein have the meaning set forth in the Series 2004-2 Supplement.

Pursuant to Section 2.3(b) of the Series 2004-2 Supplement, Avis Rent A Car
System, Inc., in its capacity as Administrator under the Series 2004-2
Supplement and the Related Documents, hereby provides notice of a Series 2004-2
Lease Payment Deficit in the amount of $[     ].

            AVIS RENT A CAR SYSTEM, INC.
      By:           Name:            Title:       

 



--------------------------------------------------------------------------------



 



         

EXHIBIT F
to
Series 2004-2
Supplement

FORM OF DEMAND NOTICE

[DATE]

[Insert Demand Note Issuer]

Ladies and Gentlemen:

Reference is made to the Series 2004-2 Supplement, dated as of February 18, 2004
(as amended, supplemented or modified, the “Series 2004-2 Supplement”), among
The Bank of New York, as trustee (the “Trustee”), The Bank of New York, as
Series 2004-2 Agent and AESOP Funding II L.L.C., a Delaware limited liability
company (the “Issuer”) to the Base Indenture, dated as of July 30, 1997, between
the Issuer and the Trustee. Capitalized terms used herein and not defined herein
have the meaning set forth in the Series 2004-2 Supplement.

Pursuant to Section 2.5[(c)(i)][(d)(i)] of the Series 2004-2 Supplement, the
Trustee under the Series 2004-2 Supplement hereby makes a demand for payment on
the Series 2004-2 Demand Notes in the amount of $[                   ].

            THE BANK OF NEW YORK, as Trustee
      By:           Name:            Title:         

 